Exhibit 10.1

PUBLISHED CUSIP NO. 69338BAA1

$350,000,000.00 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

P.H. GLATFELTER COMPANY

and

Certain of its Subsidiaries, as Borrowers

and

THE BANKS PARTY HERETO, as Lenders

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

with

PNC CAPITAL MARKETS LLC, J.P. MORGAN SECURITIES LLC and

RBS CITIZENS, N.A., as Joint Lead Arrangers and Joint Bookrunners,

and

JPMORGAN CHASE BANK, N.A. and CITIZENS BANK OF PENNSYLVANIA,

as Co-Syndication Agents,

and

COBANK, ACB, MANUFACTURERS AND TRADERS TRUST COMPANY and

HSBC BANK USA, N.A., as Co-Documentation Agents

Dated as of November 21, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page  

1.

  CERTAIN DEFINITIONS      1      1.1   Certain Definitions      1      1.2  
Construction      30        1.2.1   Number; Inclusion      30        1.2.2  
Determination      30        1.2.3   Administrative Agent’s Discretion and
Consent      30        1.2.4   Documents Taken as a Whole      30        1.2.5  
Headings      30        1.2.6   Implied References to this Agreement      30   
    1.2.7   Persons      31        1.2.8   Modifications to Documents      31   
    1.2.9   From, To and Through      31        1.2.10   Shall; Will      31   
    1.2.11   Québec Matters      31      1.3   Accounting Principles      32   

2.

  REVOLVING CREDIT AND SWING LOAN FACILITIES      33      2.1   Revolving Credit
Commitments      33        2.1.1   Revolving Credit Loans      33        2.1.2  
Swing Loan Commitment      34      2.2   Nature of Lenders’ Obligations with
Respect to Revolving Credit Loans      35      2.3   Commitment Fees      35   
  2.4   Revolving Credit Loan Requests      35        2.4.1   Revolving Credit
Loan Requests      35        2.4.2   Swing Loan Requests      36      2.5  
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans      36        2.5.1   Making Revolving Credit Loans      36       
2.5.2   Making Swing Loans      37        2.5.3   Presumptions by the
Administrative Agent      37        2.5.4   Repayment of Revolving Credit Loans
     38        2.5.5   Borrowings to Repay Swing Loans      38      2.6  
Revolving Credit Notes and Swing Loan Note      38      2.7   Utilization of
Commitments in Optional Currencies      38        2.7.1   Periodic Computations
of Dollar Equivalent Amounts of Revolving Credit Loans and Letter of Credit
Obligations      38        2.7.2   Notices From Lenders That Optional Currencies
Are Unavailable to Fund New Loans      39   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page       2.7.3   Notices From Lenders That Optional
Currencies Are Unavailable to Fund Renewals of the Euro-Rate Option      39     
  2.7.4   European Monetary Union      40        2.7.5   Requests for Additional
Optional Currencies      40      2.8   Use of Proceeds      41      2.9   Letter
of Credit Subfacility      41        2.9.1   Issuance of Letters of Credit     
41        2.9.2   Letter of Credit Fees      41        2.9.3   Disbursements,
Reimbursement      42        2.9.4   Repayment of Participation Advances      43
       2.9.5   Documentation      44        2.9.6   Determinations to Honor
Drawing Requests      44        2.9.7   Nature of Participation and
Reimbursement Obligations      44        2.9.8   Indemnity      46        2.9.9
  Liability for Acts and Omissions      46      2.10   Currency Repayments     
48      2.11   Optional Currency Amounts      48      2.12   Reduction of
Commitment      49      2.13   Defaulting Lenders      49   

3.

  INTEREST RATES      51      3.1   Interest Rate Options      51        3.1.1  
Interest Rate Options      51        3.1.2   Rate Quotations      52      3.2  
Interest Periods      52        3.2.1   Amount of Borrowing Tranche      52     
  3.2.2   Renewals      52      3.3   Interest After Default      52       
3.3.1   Letter of Credit Fees, Interest Rate      52        3.3.2   Other
Obligations      53        3.3.3   Acknowledgment      53      3.4   Euro-Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available      53   
    3.4.1   Unascertainable      53        3.4.2   Illegality; Increased Costs;
Deposits Not Available      53        3.4.3   Administrative Agent’s and
Lender’s Rights      54      3.5   Selection of Interest Rate Options      54   
  3.6   Canadian Interest Act Disclosure      55      3.7   Canadian Usury
Provision      55   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page  

4.

  PAYMENTS      55      4.1   Payments      55      4.2   Pro Rata Treatment of
Lenders      56      4.3   Interest Payment Dates      56      4.4   Voluntary
Prepayments; Replacement of Lender; Change of Lending Office      57       
4.4.1   Right to Prepay      57        4.4.2   Replacement of a Lender      58
       4.4.3   Change of Lending Office      59      4.5   Mandatory Prepayments
     59        4.5.1   Currency Fluctuations      59        4.5.2   Application
Among Interest Rate Options      59      4.6   Additional Compensation in
Certain Circumstances      60        4.6.1   Increased Costs or Reduced Return
Resulting from Taxes, Reserves, Capital Adequacy Requirements, Expenses, Etc.   
  60        4.6.2   Indemnity      60      4.7   Taxes      61        4.7.1   No
Deductions      61        4.7.2   Stamp Taxes      61        4.7.3  
Indemnification for Taxes Paid by a Lender      62        4.7.4   Certificate   
  62        4.7.5   Exclusions, etc.      62        4.7.6   Change of Lending
Office, etc.      63        4.7.7   Survival      63        4.7.8   Tax
Withholding      63      4.8   Indemnity      64      4.9   Interbank Market
Presumption      65      4.10   Judgment Currency      65        4.10.1  
Currency Conversion Procedures for Judgments      65        4.10.2   Indemnity
in Certain Events      65      4.11   Requests for Notes      66      4.12  
Settlement Date Procedures      66      4.13   Borrowers’ Agent      66   

5.

  REPRESENTATIONS AND WARRANTIES      66      5.1   Representations and
Warranties      66        5.1.1   Organization and Qualification      67       
5.1.2   Subsidiaries      67        5.1.3   Power and Authority      67       
5.1.4   Validity and Binding Effect      68        5.1.5   No Conflict      68
  

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page       5.1.6   Litigation      68        5.1.7   Title to
Properties      69        5.1.8   Financial Statements      69        5.1.9  
Use of Proceeds; Margin Stock      69        5.1.10   Full Disclosure      70   
    5.1.11   Taxes      70        5.1.12   Consents and Approvals      70       
5.1.13   No Event of Default; Compliance with Instruments      70        5.1.14
  Patents, Trademarks, Copyrights, Licenses, Etc.      71        5.1.15  
Insurance      71        5.1.16   Compliance with Laws      71        5.1.17  
Material Contracts; Burdensome Restrictions      71        5.1.18   Investment
Companies; Regulated Entities      71        5.1.19   Plans and Benefit
Arrangements      72        5.1.20   Employment Matters      73        5.1.21  
Environmental Matters      73        5.1.22   Senior Debt Status      74       
5.1.23   Anti-Terrorism Laws      74      5.2   Continuation of Representations
     76      5.3   Updates to Schedules      76   

6.

  CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT      77      6.1  
First Loans and Letters of Credit      77        6.1.1   Officer’s Certificate
     77        6.1.2   Secretary’s Certificate      77        6.1.3   Delivery
of Loan Documents      78        6.1.4   Opinions of Counsel      78       
6.1.5   Legal Details      78        6.1.6   Payment of Fees      78       
6.1.7   Consents      78        6.1.8   Officer’s Certificate Regarding MACs   
  78        6.1.9   No Violation of Laws      79        6.1.10   No Actions or
Proceedings; No Material Litigation      79        6.1.11   Closing Commitment
Fees      79        6.1.12   Other Requirements      79      6.2   Each
Additional Loan or Letter of Credit      80      6.3   Loans to Fund
Acquisitions      80   

7.

  COVENANTS      80      7.1   Affirmative Covenants      80        7.1.1  
Preservation of Existence, Etc.      80   

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page       7.1.2   Payment of Liabilities, Including Taxes,
Etc.      80        7.1.3   Maintenance of Insurance      81        7.1.4  
Maintenance of Properties and Leases      81        7.1.5   Maintenance of
Patents, Trademarks, Etc.      81        7.1.6   Visitation Rights      81     
  7.1.7   Keeping of Records and Books of Account      82        7.1.8   Plans
and Benefit Arrangements      82        7.1.9   Compliance with Laws      82   
    7.1.10   Joinder of Guarantors and Borrowers      82        7.1.11  
Anti-Terrorism Laws      83        7.1.12   German and English Borrowers      83
     7.2   Negative Covenants      84        7.2.1   Indebtedness      85       
7.2.2   Liens      86        7.2.3   [Intentionally omitted]      87       
7.2.4   Loans and Investments      87        7.2.5   Dividends and Related
Distributions      88        7.2.6   Liquidations, Mergers, Consolidations,
Acquisitions      89        7.2.7   Dispositions of Assets or Subsidiaries     
90        7.2.8   Affiliate Transactions      91        7.2.9   Subsidiaries   
  92        7.2.10   Continuation of or Change in Business      92        7.2.11
  Plans and Benefit Arrangements      92        7.2.12   Fiscal Year      92   
    7.2.13   Issuance of Stock      93        7.2.14   Changes in Organizational
Documents      93        7.2.15   Maximum Leverage Ratio      93        7.2.16  
Minimum Interest Coverage Ratio      93        7.2.17   Minimum Liquidity     
93        7.2.18   Receivables Entities and Timberland Note Monetization
Entities      94      7.3   Reporting Requirements      94        7.3.1  
Quarterly Financial Statements      95        7.3.2   Annual Financial
Statements      95        7.3.3   Certificate of the Company      96       
7.3.4   Notice of Default      96        7.3.5   Notice of Litigation      96   
    7.3.6   Notice of Change in Debt Rating      96        7.3.7   Certain
Events      96        7.3.8   Budgets, Forecasts, Other Reports and Information
     97        7.3.9   Notices Regarding Plans and Benefit Arrangements      97
       7.3.10   Schedule of Loans and Investments      99   

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page  

8.

  DEFAULT      99      8.1   Events of Default      99        8.1.1   Payments
Under Loan Documents      99        8.1.2   Breach of Warranty      99       
8.1.3   Breach of Negative Covenants and Certain Affirmative Covenants      99
       8.1.4   Breach of Other Covenants      99        8.1.5   Defaults in
Other Agreements or Indebtedness      100        8.1.6   Final Judgments or
Orders      100        8.1.7   Loan Document Unenforceable      100        8.1.8
  Proceedings Against Assets      100        8.1.9   Notice of Lien or
Assessment      100        8.1.10   Insolvency      101        8.1.11   Events
Relating to Plans and Benefit Arrangements      101        8.1.12   Cessation of
Business      101        8.1.13   Change of Control      101        8.1.14  
Involuntary Proceedings      102        8.1.15   Voluntary Proceedings      102
     8.2   Consequences of Event of Default      102        8.2.1   Events of
Default Other Than Bankruptcy, Insolvency or Reorganization Proceedings      102
       8.2.2   Bankruptcy, Insolvency or Reorganization Proceedings      103   
    8.2.3   Set-off      103        8.2.4   Suits, Actions, Proceedings      104
       8.2.5   Application of Proceeds      104   

9.

  THE AGENT      104      9.1   Appointment and Authority      104      9.2  
Rights as a Lender      105      9.3   Delegation of Duties      105      9.4  
Non-Reliance on Administrative Agent and Other Lenders      105      9.5   No
Other Duties, etc.      106      9.6   Exculpatory Provisions      106      9.7
  Reliance by Administrative Agent      107      9.8   Calculations      107   
  9.9   Sharing of Payments      107      9.10   Successor Administrative Agent
     108      9.11   Administrative Agent’s Fee      109      9.12   No Reliance
on Administrative Agent’s Customer Identification Program      109   

 

- vi -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page  

10.

  MISCELLANEOUS      110      10.1   Modifications, Amendments or Waivers     
110        10.1.1   Increase of Commitment      110        10.1.2   Extension of
Payment; Reduction of Principal Interest or Fees      110        10.1.3  
Release a Guarantor or Pledged Loans      110        10.1.4   Miscellaneous     
110      10.2   No Implied Waivers; Cumulative Remedies; Writing Required     
111      10.3   Expenses; Indemnity; Damage Waiver      111        10.3.1  
Costs and Expenses of the Administrative Agent      111        10.3.2  
Indemnification of the Administrative Agent by the Borrowers      112       
10.3.3   Reimbursement and Indemnification of Lenders by the Borrowers      113
       10.3.4   Reimbursement by Lenders      113        10.3.5   Payments     
114      10.4   Holidays      114      10.5   Funding by Branch, Subsidiary or
Affiliate      114        10.5.1   Notional Funding      114        10.5.2  
Actual Funding      114      10.6   Notices; Lending Offices      115      10.7
  Severability      116      10.8   Governing Law.      116      10.9   Prior
Understanding      116      10.10   Duration; Survival      116      10.11  
Successors and Assigns      117        10.11.1   Successors and Assigns
Generally      117        10.11.2   Assignments by Lenders      117       
10.11.3   Register      119        10.11.4   Participations      119       
10.11.5   Certain Pledges; Successors and Assigns Generally      120      10.12
  Confidentiality      120        10.12.1   General      120        10.12.2  
Sharing Information With Affiliates of the Lenders      121      10.13  
Counterparts      121      10.14   Administrative Agent’s or Lender’s Consent   
  121      10.15   Exceptions      122      10.16   CONSENT TO FORUM; WAIVER OF
JURY TRIAL      122      10.17   USA Patriot Act      122      10.18   Nature of
Foreign Borrower Obligations      123      10.19   Pledge of Foreign Loan Party
Loans      123   

 

- vii -



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

  -      PRICING GRID

SCHEDULE 1.1(B)

  -      COMMITMENTS OF BANKS AND        ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

  -      EXISTING LETTERS OF CREDIT

SCHEDULE 1.1(M)

  -      MATERIAL SUBSIDIARIES

SCHEDULE 1.1(P)

  -      PERMITTED LIENS

SCHEDULE 5.1.1

  -      DOMESTIC QUALIFICATIONS TO DO BUSINESS

SCHEDULE 5.1.2

  -      SUBSIDIARIES

SCHEDULE 5.1.6

  -      LITIGATION

SCHEDULE 5.1.12

  -      CONSENTS AND APPROVALS

SCHEDULE 5.1.14

  -      PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 7.2.1

  -      PERMITTED INDEBTEDNESS

SCHEDULE 7.2.4

  -      EXISTING INVESTMENTS (NON-SUBSIDIARY INVESTMENTS)

EXHIBITS

 

EXHIBIT 1.1(A)

  -      ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

  -      BORROWER JOINDER

EXHIBIT 1.1(G)(1)

  -      GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

  -      GUARANTY AGREEMENT

EXHIBIT 1.1(R)

  -      REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)

  -      SWING LOAN NOTE

EXHIBIT 2.4

  -      LOAN REQUEST

EXHIBIT 6.1.4

  -      OPINION OF COUNSEL

EXHIBIT 7.2.6

  -      ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 7.3.3

  -      QUARTERLY COMPLIANCE CERTIFICATE

 

- viii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of November 21, 2011, and
is made by and among P.H. GLATFELTER COMPANY, a Pennsylvania corporation ( the
“Company”) and certain of its subsidiaries identified on the signature pages
hereto (each a “Borrower” and collectively, the “Borrowers”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), PNC
BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Administrative
Agent”), and, for the limited purpose of public identification in trade tables,
PNC CAPITAL MARKETS LLC, J.P. MORGAN SECURITIES LLC and RBS CITIZENS, N.A., as
joint lead arrangers and joint bookrunners, JPMORGAN CHASE BANK, N.A. and
CITIZENS BANK OF PENNSYLVANIA, as co-syndication agents, and COBANK, ACB,
MANUFACTURERS AND TRADERS TRUST COMPANY and HSBC BANK USA, N.A., as
co-documentation agents.

WITNESSETH:

WHEREAS, the Borrowers have requested the Lenders to provide a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$[325-350],000,000; and

WHEREAS, proceeds of the revolving credit facility shall be used for
(1) refinancing existing Indebtedness, and (2) general corporate purposes; and

WHEREAS, the Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

2006 Senior Notes shall mean the Company’s 7 1/8% senior notes, issued in 2006
and due May 1, 2016, in the aggregate principal amount of $200,000,000,
guarantied by certain of the Loan Parties.

 

1



--------------------------------------------------------------------------------

2010 Senior Notes shall mean the Company’s 7 1/8% senior notes, issued in 2010
and due May 1, 2016, in the aggregate principal amount of $100,000,000,
guarantied by certain of the Loan Parties.

Accounts Receivable Facility Documents shall mean all documentation entered into
by the Company and its Subsidiaries, including, without limitation, the
Receivables Entity, in connection with the sale or other transfer of accounts
receivable and other related assets pursuant to a Permitted Accounts Receivable
Program, as such documentation may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

Additional Indebtedness shall mean unsecured Indebtedness, the incurrence of
which would not render the representation made in Section 5.1.22 untrue, which
has a maturity not less than six (6) months after the Expiration Date.

Administrative Agent shall have the meaning given to such term in the
introductory paragraph hereof.

Administrative Agent’s Fee shall have the meaning assigned to that term in
Section 9.11.

Administrative Agent’s Letter shall have the meaning assigned to that term in
Section 9.11.

Affiliate as to any Person shall mean any other Person (i) which, directly or
indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the term “controlled by” and “under common control with”) shall mean
the power, directly or indirectly, either to (a) vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities or by contract or
otherwise, including the power to elect a majority of the directors of a
corporation.

Agreement shall mean this Credit Agreement, as the same may be extended,
renewed, amended, supplemented or restated from time to time, including all
schedules and exhibits.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Commitment Fee Rate shall mean the percentage rate per annum at the
indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) next to
the line titled “Commitment Fee.” The Applicable Commitment Fee Rate shall be
computed in accordance with the parameters set forth on Schedule 1.1(A).

 

2



--------------------------------------------------------------------------------

Applicable Margin shall mean the percentage spread to be added to Euro-Rate
under the Euro-Rate Option or to the Base Rate under the Base Rate Option at the
indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) next to
the line titled “Euro-Rate Spread” or “Base Rate Spread.” The Applicable Margin
shall be computed in accordance with the parameters set forth on
Schedule 1.1(A).

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Lenders, substantially in the form of Exhibit 1.1(A).

Augmenting Lender shall have the meaning assigned to such term in
Section 2.1.1.2.

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Company, on behalf of all the Loan Parties,
authorized to execute notices, reports and other documents on behalf of the Loan
Parties required hereunder. The Company, on behalf of all the Loan Parties, may
amend such list of individuals from time to time by giving written notice of
such amendment to the Administrative Agent.

Base Rate shall mean, for any day, a fluctuating rate of interest equal to the
highest of (i) the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest rate then being charged to commercial borrowers or others
by the Administrative Agent, (ii) the Federal Funds Open Rate plus 0.5% per
annum, or (iii) the Daily Euro-Rate plus 1.00% per annum. Any change in the Base
Rate (or any component thereof) shall take effect at the opening of business on
the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.1(i).

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Blocked Person shall have the meaning assigned to such term in Section 5.1.23.3.

Borrower shall have the meaning given to such term in the introductory paragraph
hereto and shall include any Person required to join this Agreement pursuant to
Section 7.2.9 or which elects to join this agreement as a Borrower and, in each
case, executes a Borrower Joinder.

 

3



--------------------------------------------------------------------------------

Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same Interest Period and which are denominated either in Dollars or in
the same Optional Currency shall constitute one Borrowing Tranche, and (ii) all
Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the Relevant Interbank Market,
(ii) with respect to advances or payments of Loans or any other matters relating
to Loans denominated in an Optional Currency, such day also shall be a day on
which dealings in deposits in the relevant Optional Currency are carried on in
the Relevant Interbank Market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency other than the Euro, such day shall
also be a day on which all applicable banks into which Loan proceeds may be
deposited are open for business and foreign exchange markets are open for
business in the principal financial center of the country of such currency and
in respect of Loans denominated in Euro shall be a TARGET Day.

Canadian Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of Canada or any province or territory thereof.

CIP Regulations shall have the meaning assigned to that term in Section 9.12.

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be November 21, 2011 or, if all the conditions specified in
Section 6 have not been satisfied or waived by such date, not later than
November 22, 2011, as designated by the Company, on behalf of all Loan Parties,
by at least five (5) Business Days’ advance notice to the Administrative Agent
at its Principal Office, or such other date as the parties agree. The closing
shall take place at 10 a.m., Pittsburgh time, on the Closing Date at the offices
of Buchanan Ingersoll & Rooney PC, Princeton, New Jersey, or at such other time
and place as the parties agree.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

 

4



--------------------------------------------------------------------------------

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean collectively, the Revolving Credit Commitments of all the Lenders and
the Swing Loan Commitment of PNC.

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

Commitment Increase Amount shall have the meaning assigned to that term in
Section 2.1.1.2.

Company shall have the meaning given to such term in the introductory paragraph
hereto.

Compliance Certificate shall have the meaning assigned to such term in
Section 7.3.3.

Computation Date shall have the meaning assigned to such term in Section 2.7.1.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) any cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, including without limitation any
Guaranty given or incurred by any Loan Party in connection therewith, and
(iii) any other consideration given or obligation incurred by any of the Loan
Parties in connection therewith.

Consolidated Adjusted EBITDA shall mean, for any period, Consolidated EBITDA
adjusted to include (without duplication) the pro forma effects of acquisitions
and divestitures (not including timberland property sales) made during such
period, excluding the EBITDA of divested Persons, but including historical
EBITDA of acquired Persons to the extent the acquired EBITDA (i) has been
audited by a nationally recognized independent certified public accountant, or
another independent certified public accountant reasonably satisfactory to the
Administrative Agent, (ii) is supported by a third party due diligence report
delivered by a nationally recognized firm or otherwise in form and substance
satisfactory to the Administrative Agent, (iii) is less than 15% of Consolidated
EBITDA as determined as of the last day of the fiscal quarter immediately
preceding the consummation of the acquisition (the “Most Recent Quarter”) (or
the quarter immediately preceding the Most Recent Quarter if the applicable
financial statements are not available for the Most Recent Quarter), or (iv) is
approved by the Required Lenders. Any such adjustment to Consolidated EBITDA
shall be made for four (4) fiscal quarters, starting with the fiscal quarter in
which the transaction giving rise to such adjustment was consummated.

 

5



--------------------------------------------------------------------------------

Consolidated EBITDA shall mean as of the end of any fiscal quarter: (i) EBITDA
of the Company and its Subsidiaries on a consolidated basis for the immediately
preceding four fiscal quarters, plus (without duplication) (ii) the aggregate
gain on sale of timberland properties, as determined in accordance with GAAP,
made within the four immediately preceding fiscal quarters, net of any losses on
such sales, provided that the amount of the net gain on sale of timberland
properties included in the calculation of Consolidated EBITDA under this clause
(ii) may not exceed 30% of the Consolidated EBITDA of the Company and its
Subsidiaries for the immediately preceding four fiscal quarters (prior to
including any gains from the sale of timberland properties), provided, further,
that Consolidated EBITDA shall exclude non-recurring third party transaction
costs relating to: (a) a Permitted Acquisition such as (x) legal expenses, third
party due diligence costs, transaction advisory services, hedging costs and
financing fees, if applicable, for the fiscal quarters during which the
transactions giving rise to such non-recurring costs are consummated and
(y) third party project management and integration management costs in an
aggregate amount up to $5,000,000 incurred within one year of consummation of
the transactions giving rise to such non-recurring costs, for the fiscal
quarters during which such costs are incurred; and (b) the closing of this
Agreement and repayment or early redemption of Indebtedness in connection
therewith such as (x) legal expenses, and (y) fees or other charges pursuant to
the prepayment or redemption of Indebtedness. The Company shall provide
supporting invoices for the exclusions from Consolidated EBITDA described in the
preceding clauses (a)(x) and (y) and (b)(x) and (y) upon request by the
Administrative Agent.

Consolidated Total Assets shall mean, at any time, the total consolidated assets
of the Company and its Subsidiaries measured as of the last day of the fiscal
year ending on or prior to the date of determination, as determined in
accordance with GAAP.

Consolidated Total Debt shall mean all long and short term Indebtedness (but
excluding Permitted Timberland Indebtedness and Permitted Additional Timberland
Indebtedness to the extent such Indebtedness is structured similarly to
Permitted Timberland Indebtedness as structured as of the Closing Date).

Consolidated Total Net Debt shall mean Consolidated Total Debt less U.S.
domestic cash and cash equivalents in excess of $25,000,000 of U.S. domestic
cash maintained or managed by a domestic branch of either a Lender or an
Affiliate of a Lender, provided that for the purposes of calculating the
Leverage Ratio, the maximum amount of U.S. domestic cash to be used to reduce
Consolidated Total Debt shall be limited to $50,000,000.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

Daily Euro-Rate shall mean for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.

 

6



--------------------------------------------------------------------------------

Debt Rating shall mean the corporate credit rating of Standard & Poor’s and the
Issuer Rating of Moody’s, in each case, of the Company.

Declined Share shall have the meaning assigned to that term in Section 2.1.1.2.

Defaulting Lender shall mean any Lender that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (a) fund any
portion of its Loans, (b) fund any portion of its participations in Letters of
Credit or Swing Loans or (c) pay over to the Administrative Agent, the Issuing
Lender, PNC (as the Swing Loan Lender) or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (a) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (ii) has notified the Borrowers or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (iii) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to the Administrative Agent, (iv) has become or its
parent entity has become the subject of a Bankruptcy Event or (iv) has failed at
any time to comply with the provisions of Section 9.9 with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the Lenders.

As used in this definition and in Section 2.13, the term “Bankruptcy Event”
means, with respect to any Person, such Person or such Person’s direct or
indirect parent company becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by a Official Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

7



--------------------------------------------------------------------------------

Designated Credit Parties shall mean the Company and those Subsidiaries that are
from time to time party to the Accounts Receivable Facility Documents.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

Dollar Equivalent Revolving Facility Usage shall mean, at any time, the sum of
the Dollar Equivalent of the principal amount of Revolving Credit Loans then
outstanding and the principal amount of Swing Loans then outstanding and the
Dollar Equivalent amount of Letter of Credit Obligations.

Domestic Guarantor shall mean those Guarantors which are organized under the
laws of the United States.

Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.

EBITDA shall mean, for any period and any Person, net income (excluding gains
and losses on sales of assets (with the exception of sales of timberland
property noted in the definition of Consolidated EBITDA)) and non-cash pension
income and non-cash pension expenses) plus income tax expense, interest expense
(excluding Timberland Installment Sale Interest Expense), depreciation,
amortization expense and any Permitted EBITDA Add Backs (if Consolidated EBITDA
is being computed for the Company) of such Person.

English Borrower shall mean any Borrower organized under the Laws of England and
Wales.

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

Environmental Laws shall mean all applicable federal, state, local and foreign
Laws and any legally binding consent decrees, settlement agreements, judgments,
orders or directives issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace as related to
exposure to Regulated Substances; (iv) the

 

8



--------------------------------------------------------------------------------

presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Laws; (ii) any area designated as a coastal zone pursuant to
applicable Laws; (iii) any area of historic or archeological significance or
scenic area as defined or designated by applicable Laws; (iv) habitats of
endangered species or threatened species as designated by applicable Laws; or
(v) a floodplain or other flood hazard area as defined pursuant to any
applicable Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Loan Parties, are treated as a single employer under Section 414 of the
Internal Revenue Code.

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Euro-Rate shall mean, the following:

(A) with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg

 

9



--------------------------------------------------------------------------------

Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying rates at which
US Dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
Dollars for an amount comparable to the principal amount of such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate with
respect to Dollar Loans may also be expressed by the following formula:

 

   

London interbank offered rate quoted by

Bloomberg or appropriate successor as shown on

Euro-Rate =

    Bloomberg Page BBAM1     1.00 - Euro-Rate Reserve Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

(B) with respect to Optional Currency Loans in currency other than Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Optional Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Optional Currency for an amount comparable to
the principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. Such Euro-Rate may also be expressed by the following
formula:

 

10



--------------------------------------------------------------------------------

   

Relevant InterbankMarket offered rate quoted

by Bloomberg or appropriate successor as

shown on

Euro-Rate =

    Bloomberg Page BBAM1     1.00 - Euro-Rate Reserve Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. The Euro-Rate for any Loans shall be based upon the Euro-Rate
for the currency in which such Loans are requested.

(C) with respect to Optional Currency Loans denominated in Euro comprising any
Borrowing Tranche to which the Euro-Rate Option applies for any Interest Period,
the interest rate per annum determined by Administrative Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which deposits in Euro are
offered by leading banks in the Relevant Interbank Market) or the rate which is
quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time, two
(2) TARGET Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. Such Euro-Rate may also be expressed by the
following formula:

 

   

London interbank offered rate quoted by

Bloomberg or appropriate successor as shown on

Euro-Rate =

    Bloomberg Page BBAM1     1.00 - Euro-Rate Reserve Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. The Euro-Rate for any Loans shall be based upon the Euro-Rate
for the currency in which such Loans are requested.

Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.1(ii).

 

11



--------------------------------------------------------------------------------

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

Event of Default shall mean any of the events described in Section 8.1 and
referred to therein as an “Event of Default.”

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Letters of Credit shall mean those letters of credit issued by PNC or
another Lender prior to the Closing Date as described on Schedule 1.1(E)
attached hereto; provided that the Loan Parties will cause those letters of
credit issued by Lenders other than PNC, as they expire, to be replaced by
letters of credit issued by PNC under Section 2.9.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
November 21, 2016.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall

 

12



--------------------------------------------------------------------------------

at any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error); provided, however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day. If and when the Federal Funds
Open Rate changes, the rate of interest for any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrowers, effective on the date of any such change.

Foreign Borrower shall mean those Borrowers which are organized under the laws
of a jurisdiction other than the United States (or a political subdivision
thereof).

Foreign Loan Party shall mean a Loan Party which is organized under the laws of
a jurisdiction other than the United States (or a political subdivision
thereof).

Foreign Non-Loan Party Subsidiary shall mean a Foreign Subsidiary that is a
Non-Loan Party Subsidiary.

Foreign Subsidiary shall mean any Subsidiary which is organized under the laws
of a jurisdiction other than the United States (or a political subdivision
thereof).

Fox River OU3-5 Environmental Charges Event shall mean the date on which both
the following events shall have occurred:

(i) the Loan Parties incur any charge described in the definition of “Permitted
EBITDA Add Backs” related to the Fox River site, Wisconsin, OU3-5 (if the Loan
Parties incur more than one such charge, this clause (i) refers only to the
first such charge), and

(ii) the Loan Parties incur Indebtedness to finance the payment of the charge
referred to in clause (i) of this definition (if the Loan Parties incur
Indebtedness on more than one occasion to finance such payment, this clause
(ii) refers only to the first such incurrence).

Fox River OU3-5 Related Debt shall mean the amount of Indebtedness referred to
in clause (ii) of the definition of Fox River OU3-5 Environmental Charges Event.

GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3, and
applied on a consistent basis both as to classification of items and amounts.

German Borrower shall mean any Borrower organized under the Laws of Germany.

 

13



--------------------------------------------------------------------------------

Glawson Note shall mean a timberland installment sale note payable by GIC
Investments LLC to GPW VA Timberlands (by contribution from Pulp Wood) in the
principal amount of $43,170,000.001.

GPW VA Timberlands shall mean GPW Virginia Timberlands LLC, a Delaware limited
liability company, a Non-Loan Party Subsidiary.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 7.1.10
and executes a Guarantor Joinder.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in substantially
the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors.

Hedge Liabilities shall have the meaning given to such term in the definition of
“Lender-Provided Interest Rate Hedge”.

Historical Statements shall have the meaning assigned to that term in
Section 5.1.8.1.

Increasing Lender shall have the meaning assigned to that term in
Section 2.1.1.2.

Indebtedness shall mean, without duplication, as to any Person at any time, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) net reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate management device,
(iv) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having

 

1  Borrower: Is amount still correct?

 

14



--------------------------------------------------------------------------------

the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including trade payables
and accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due), (v) the outstanding amount of any
Permitted Accounts Receivable Program, or (vi) any Guaranty of Indebtedness
referred to in clauses (i) through (v) above.

Indemnified Taxes shall mean (i) Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, and (ii) to the extent not otherwise described in the preceding clause
(i), Other Taxes.

Indemnitee shall have the meaning specified in Section 10.3.

Insolvency Proceeding shall mean, with respect to any Person, (i) a case, action
or proceeding with respect to such Person (A) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (B) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (ii) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Interest Period shall mean the period of time selected by the Company, on behalf
of all the Borrowers, in connection with (and to apply to) any election
permitted hereunder by the Borrowers to have Loans bear interest under the
Euro-Rate Option. Subject to the last sentence of this definition, such period
shall be (A) one, two, three or six Months if the Borrowers select the Euro-Rate
Option, and (B) one or two Months with respect to any Loans made in any Optional
Currency. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrowers are
requesting new Loans, or (ii) the date of renewal of or conversion to the
Euro-Rate Option if the Borrowers are renewing or converting to the Euro-Rate
Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrowers shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

Interest Rate, Currency and Commodity Hedge shall mean (i) an interest rate
exchange, collar, cap, swap, adjustable strike cap, adjustable strike corridor
or similar agreement, or (ii) a foreign exchange contract, currency swap
agreement, futures contract, option contract, commodity hedge, synthetic cap or
similar arrangement, in each case entered into by the Loan Parties or their
Subsidiaries in order to provide protection to, or minimize the impact upon, the
Borrowers, the Guarantor and/or their Subsidiaries of increasing floating rates
of interest applicable to Indebtedness and fluctuations in currency values and
commodity prices, as the case may be, and not for speculative purposes.

 

15



--------------------------------------------------------------------------------

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

IRS shall mean the United States Internal Revenue Service.

Issuing Lender shall have the meaning assigned to that term in Section 2.9.3.2.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, legally enforceable opinion or release, ruling,
order, injunction, writ, decree, bond, judgment, authorization or approval, lien
or award by or settlement agreement with any Official Body.

Lender-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or Affiliate of a Lender and meets the following
requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, using a reasonable and
customary method of calculating the reimbursable amount of the provider’s credit
exposure, and (ii) is entered into for hedging (rather than speculative)
purposes. The liabilities of the Loan Parties to the provider of any
Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty Agreement and
otherwise treated as Obligations for purposes of each of the other Loan
Documents.

Lenders shall mean the financial institutions named on Schedule 1.1(B), their
respective successors and assigns as permitted hereunder and each Augmenting
Lender joining this Agreement in accordance with the terms of Section 2.1.1.2
hereof, each of which is referred to herein as a Lender.

Lending Office shall mean the office designated as such by a Lender on Schedule
1.1(B).

Letter of Credit shall have the meaning assigned to that term in Section 2.9.1.

 

16



--------------------------------------------------------------------------------

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4.

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2.

Letter of Credit Obligations shall mean, as of any date of determination, the
aggregate undrawn face amount of outstanding Letters of Credit on such date (if
any Letter of Credit shall increase in amount automatically in the future, such
aggregate amount available to be drawn shall currently give effect to any such
future increase) plus the aggregate amount of all unpaid and outstanding
Reimbursement Obligations and Letter of Credit Borrowings on such date.

Leverage Ratio shall mean, as of the end of any fiscal quarter, an amount equal
to Consolidated Total Net Debt on such day divided by Consolidated Adjusted
EBITDA for the four fiscal quarters ending on such date of determination.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning given to such term in Section 5.1.2.

Loan Documents shall mean this Agreement, the Notes, the Administrative Agent’s
Letter, the Guaranty Agreement and any other instruments, certificates or
documents delivered or contemplated to be delivered hereunder or thereunder or
in connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.

Loan Parties shall mean the Borrowers and the Guarantors.

Loan Request shall have the meaning given to such term in Section 2.4.1.

Loans shall mean, collectively, and Loan shall mean, separately, all Revolving
Credit Loans and Swing Loans, or any Revolving Credit Loan or Swing Loan.

Material Adverse Change shall mean any set of circumstances or events which
(i) is or could reasonably be expected to be material and adverse to the
business, properties, assets, financial condition or results of operations of
the Loan Parties taken as a whole, (ii) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties, taken as a
whole, to duly and punctually pay or perform their Indebtedness, or
(iii) impairs materially the ability of the Administrative Agent or any of the
Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

 

17



--------------------------------------------------------------------------------

Material Event of Default shall mean any Event of Default described in any of
the following Sections: 8.1.1 (provided that a Material Event of Default shall
be deemed to occur upon any failure to pay principal, interest or Commitment
Fees without regard to the grace period provided for in such Section 8.1.1),
8.1.3 (if such Event of Default arises because of a breach of Section 7.2.15,
7.2.16 or, if applicable, 7.2.17), 8.1.4 (if such Event of Default arises
because of a breach of Sections 7.3.1, 7.3.2 or 7.3.3), 8.1.10, 8.1.14, or
8.1.15.

Material Subsidiary shall mean each Subsidiary of the Company which is
identified on Schedule 1.1(M) as a “Material Subsidiary,” and each other
Subsidiary of the Company that has assets at such time, or revenues during the
most recently ended fiscal year, comprising 5% or more of the consolidated
assets of the Company and its Subsidiaries at such time, or of the consolidated
revenues of the Company and its Subsidiaries during such Fiscal Year, as the
case may be; provided, however, that notwithstanding the foregoing, “Material
Subsidiary” shall exclude GPW VA Timberlands and each Monetization Entity so
long as it remains in compliance with Section 7.2.18.

Monetization Entity shall have the meaning assigned to that term in
Section 7.2.18.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Loan Parties or any member of the ERISA Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Loan Parties or any member of the ERISA Group is then making or
accruing an obligation to make contributions or, within the preceding five Plan
years, has made or had an obligation to make such contributions.

Non-Consenting Lender shall have the meaning assigned to that term in
Section 10.1.

 

18



--------------------------------------------------------------------------------

Non-Loan Party Subsidiary shall mean a Subsidiary of the Company which is not
required to be a Guarantor and has not opted to become a Borrower pursuant to
Section 7.2.9.

Notes shall mean the Revolving Credit Notes and the Swing Note.

Notices shall have the meaning assigned to that term in Section 10.6.

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Administrative Agent or any of the Lenders, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with this Agreement,
the Notes, the Letters of Credit, the Administrative Agent’s Letter or any other
Loan Document. Obligations shall include the liabilities to any Lender or any of
its Affiliates under any Lender-Provided Interest Rate Hedge or Other
Lender-Provided Financial Service Product, but shall not include the liabilities
to other Persons under any other Interest Rate Hedge.

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

Optional Currency shall mean (i) the following lawful currencies: Canadian
dollars, British pounds sterling and the Euro, and (ii) any other currency
approved by Administrative Agent and all of the Lenders pursuant to
Section 2.7.5.

Order shall have the meaning assigned to such term in Section 2.9.9.

Original Currency shall have the meaning assigned to such term in
Section 4.10.1.

Other Currency shall have the meaning assigned to such term in Section 4.10.1.

Other Lender-Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) ACH transactions, (vi) cash management, including controlled disbursement,
accounts or services, or (vii) foreign currency exchange. The liabilities of the
Loan Parties to the provider of any Other Lender-Provided Financial Service
Product shall be “Obligations” hereunder, guaranteed obligations under the
Guaranty Agreement and otherwise treated as Obligations for purposes of each of
the other Loan Documents.

Other Taxes shall have the meaning assigned to such term in Section 4.7.2.

 

19



--------------------------------------------------------------------------------

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 10.11.4.

Participant Register shall have the meaning specified in Section 10.11.4.

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3.4.

Partnership Interests shall have the meaning given to such term in
Section 5.1.2.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Accounts Receivable Program shall mean an accounts receivables
securitization program concluded pursuant to the Accounts Receivable Facility
Documents and provided that (i) the aggregate principal amount thereof does not
exceed $100,000,000, (ii) on the effective date of such program and after giving
effect to such program and related transactions, there shall exist no Events of
Default or Potential Defaults, and (iii) the Company shall have delivered to the
Administrative Agent a certificate from a Responsible Officer certifying that
the foregoing conditions have been met.

Permitted Acquisitions shall have the meaning assigned to such term in
Section 7.2.6.

Permitted Additional Timberland Indebtedness shall mean Indebtedness incurred by
GPW VA Timberlands or a Monetization Entity after the Closing Date in connection
with its monetization of notes (other than the Glawson Note) received in
connection with a Permitted Timberland Installment Sale, together with any
refinancings, refundings, renewals or extensions thereof permitted under
Section 7.2.1(xvi)(B).

Permitted Additional Timberland Intercompany Indebtedness shall mean
intercompany Indebtedness incurred after the Closing Date in the form of debt
securities issued by the Company to GPW VA Timberlands or another Monetization
Entity (whether by contribution from Pulp Wood or through a comparable
intercompany transaction), together with any refinancings, refundings, renewals
or extensions thereof permitted under Section 7.2.1(xvi)(B).

 

20



--------------------------------------------------------------------------------

Permitted EBITDA Add Back shall mean, to the extent such charges are deducted in
the computation of net income of the Loan Parties in their computation of EBITDA
during the period specified, with appropriate adjustments for the tax effects of
such add-backs, charges incurred by the Loan Parties in connection with
environmental response and remediation, the presence of contamination, natural
resource damages or reimbursement of the EPA for incurred costs at the Fox River
site, Wisconsin, OU3-5, provided that the total amount of such charges incurred
during the term of this Agreement may not exceed $20,000,000.00.

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) shares of any money market mutual fund rated at least AAA by Standard &
Poor’s or at least Aaa by Moody’s;

(iii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

(iv) demand deposits or time deposits maturing within one year from the date of
creation, certificates of deposit and eurodollar time deposits with maturities
of one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank whose obligations are rated
A-1, A or the equivalent or better by Standard & Poor’s, or P-1 or the
equivalent or better by Moody’s, on the date of acquisition;

(v) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (iii) and (iv) above
entered into with any financial institution meeting the qualifications specified
in clause (iv) above;

(vi) in the case of any Foreign Borrower, (a) direct obligations of the
sovereign nation (or any agency thereof) in which such Borrower is organized and
is conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), (b) investments of the type and
maturity described in clauses (i) through (v) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (c) investments of the type and maturity described in clauses (i) through
(v) above of foreign obligors (or the parents of such obligors), which
investments of obligors (or the parents of such obligors) are not rated as
provided in such clauses or in clause (b) above but which are, in the reasonable
judgment of the Company and the Borrowers, comparable in investment quality to
such investments and obligors (or the parents of such obligors);

 

21



--------------------------------------------------------------------------------

(vii) Interest Rate Hedges otherwise permitted hereunder; and

(viii) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent, for the benefit of the Lenders, securing the Obligations including
liabilities under any Lender-Provided Interest Rate Hedge;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases permitted in Section 7.2.1 securing
obligations of such Loan Party or Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that no additional assets become subject to such Lien and the
Indebtedness, if any, secured thereby is permitted under Section 7.2.1;

 

22



--------------------------------------------------------------------------------

(ix) Liens on tangible property (or any improvement thereon) acquired or
constructed by the Company or any Subsidiary after the Closing Date to secure
Indebtedness of the Company or such Subsidiary incurred in connection with such
improvement, acquisition or construction; provided that:

(1) no such Lien shall extend to or cover any Property other than the property
(or improvement thereon) being acquired or constructed; and

(2) the principal amount of the Indebtedness secured by any such Lien, together
with the aggregate principal amount of all other Indebtedness secured by Liens
on such Property, shall not exceed the lesser of (A) an amount equal to the fair
market value of such property so improved, acquired or constructed and (B) the
cost to the Company or such Subsidiary of such property (or improvement thereon)
so acquired or constructed.

(x) Purchase Money Security Interests;

(xi) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not materially impair the ability
of any Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; and

(4) Liens resulting from final judgments or orders described in Section 8.1.6;

(xii) Any Liens that arise or are deemed to arise under a Permitted Accounts
Receivable Program, so long as they comply with Section 7.2.18;

(xiii) Bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposits in one or more accounts
maintained by any Loan Party arising in the ordinary course of business from
netting services, overdraft protection, cash management obligations and
otherwise in connection with the maintenance of deposit, securities and
commodities accounts;

 

23



--------------------------------------------------------------------------------

(xiv) Liens securing Indebtedness (including Indebtedness in connection with or
to finance a Permitted Acquisition, to the extent such Indebtedness is permitted
under Section 7.2.1) and securing other obligations in an aggregate amount
outstanding not to exceed $30,000,000.00 at any time; and

(xv) Liens on assets of GPW VA Timberlands or a Monetization Entity securing
Permitted Timberland Indebtedness, as contemplated in Section 7.2.1(ix), or
Permitted Additional Timberland Indebtedness, as applicable, as contemplated in
Section 7.2.1(x), in each case complying with Section 7.2.18.

Permitted Timberland Installment Sale shall have the meaning assigned to such
term in Section 7.2.7(vii).

Permitted Timberland Indebtedness shall mean Indebtedness incurred by GPW VA
Timberlands in connection with its monetization of the Glawson Note, which
Indebtedness as of the Closing Date is in the form of a term loan from SunTrust
Bank in the original principal amount of $36,695,000.00 secured by (a) the
Glawson Note, (b) a letter of credit issued by Royal Bank of Scotland plc (or a
replacement issuer of comparable credit quality), in the face amount of the
Glawson Note plus assumed interest thereon, which letter of credit is
collateralized from assets of the issuer of the Glawson Note and/or its
affiliates (and not from assets of the Company or any of its Subsidiaries),
(c) the Permitted Timberland Intercompany Indebtedness, and (d) all or
substantially all of the other assets of GPW VA Timberlands, together with any
refinancings, refundings, renewals or extensions thereof permitted under
Section 7.2.1(xvi)(B).

Permitted Timberland Intercompany Indebtedness shall mean intercompany
Indebtedness incurred prior to the Closing Date in the form of debt securities
issued by the Company to GPW VA Timberlands (by contribution from Pulp Wood),
together with any refinancings, refundings, renewals or extensions thereof
permitted under Section 7.2.1(xvi)(B).

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

24



--------------------------------------------------------------------------------

Pledged Collateral shall have the meaning given to such term in Section 10.19.

Pledged Loan shall have the meaning given to such term in Section 10.19.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time, or both, would (unless cured or waived) constitute an Event of Default.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Senior Credit Facility shall mean the credit facilities provided to the
Borrowers pursuant to the terms of a Credit Agreement among the Borrowers, PNC,
as Administrative Agent, the Affiliates of Borrowers party thereto as
guarantors, and various lending institutions party thereto, dated as of
April 29, 2010, the Borrowers’ obligations with respect to which are intended to
be satisfied in full on the Closing Date with advances of Loans hereunder.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which Dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Pulp Wood shall mean Glatfelter Pulp Wood Company, a Subsidiary of the Company
that is a Guarantor.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, provided that such security interest does not
encumber any asset not thereby purchased, and provided further that such
security interest does not secure obligations in excess of such purchase price
or deferred payments.

 

25



--------------------------------------------------------------------------------

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.13
when a Defaulting Lender shall exist, “Ratable Share” shall mean the percentage
of the aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Ratable Share shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.

Receivables Entity shall have the meaning assigned to such term in
Section 7.2.18.

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T, G or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market and, in relation to any other currency, the London interbank market.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan (unless the 30-day
notice requirement has been waived by the PBGC).

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.

 

26



--------------------------------------------------------------------------------

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Borrowers or Guarantors.

Required Lenders shall mean

(i) prior to termination of the Revolving Credit Commitments, Lenders (other
than any Defaulting Lender) having at least 51% of the aggregate amount of the
Revolving Credit Commitments of the Lenders (excluding any Defaulting Lender);
or

(ii) after the termination of the Revolving Credit Commitments, Lenders (other
than any Defaulting Lender) having at least 51% of the aggregate amount of the
outstanding Revolving Credit Loans and Ratable Share of the Letters of Credit
Obligations of the Lenders (excluding any Defaulting Lender).

Required Share shall have the meaning assigned to such term in Section 4.12.

Responsible Officer with respect to any Person, the chief executive officer,
president, treasurer, or the chief or principal financial officer of such
Person. Unless otherwise qualified, all references to “Responsible Officer” in
this Agreement shall refer to a “Responsible Officer” of a Loan Party.

Restricted Payment shall mean (i) any dividend or distribution by a Loan Party
on or in respect of its capital stock or to the direct or indirect holders of
its capital stock (except dividends or distributions payable solely in such
capital stock or in options, warrants or other rights to purchase such capital
stock and except dividends or distributions payable to the Company or another
Loan Party) or (ii) purchase, redemption or other acquisition or retirement for
value of any capital stock of the Company or (iii) any payment on, purchase,
defeasance, redemption, prepayment, decrease or other acquisition or retirement
for value, prior to any scheduled final maturity (other than regularly scheduled
or required payments of principal), of any other Indebtedness that is
subordinate or junior in right of payment to the Obligations.

Revolving Credit Commitment shall mean, as to each Lender at any time, the
amounts initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” and, thereafter, as
such amounts may be amended, whether pursuant to Assignment and Assumption
Agreements, increases or reductions in Revolving Credit Commitments provided for
under the terms of the Agreement or otherwise, and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.

 

27



--------------------------------------------------------------------------------

Revolving Credit Loans shall mean, collectively, and Revolving Credit Loan shall
mean, separately, all Revolving Credit Loans or any Revolving Credit Loan made
by the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1 or
2.9.3.

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrowers in substantially
the form of Exhibit 1.1(R) evidencing the Revolving Credit Loans together with
all amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

Settlement Date shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.12.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

Standard Securitization Undertakings shall mean representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Accounts Receivable Program which are
reasonably customary in an accounts receivable securitization transaction at the
time of consummation of such transaction.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a manager or of
which 50% or more of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled by such Person or one or more of
such Person’s Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.2.

 

28



--------------------------------------------------------------------------------

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 hereof in an aggregate principal amount up
to $30,000,000.00.

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in substantially
the form of Exhibit 1.1(S) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to
Section 2.1.2 hereof.

TARGET2 shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

TARGET Day shall mean any day on which TARGET2 is open for the settlement of
payment in Euro.

Taxes shall have the meaning assigned to such term in Section 4.7.1.

Timberland Installment Sale Interest Expense shall mean, for any period of the
Company and its Subsidiaries, interest expense arising pursuant to Permitted
Timberland Indebtedness or Permitted Additional Timberland Indebtedness (as
determined and consolidated in accordance with GAAP).

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

Website Posting shall have the meaning assigned to that term in Section 10.6.

 

29



--------------------------------------------------------------------------------

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1 Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

1.2.2 Determination.

References to “determination” of or by the Administrative Agent or the Lenders
shall be deemed to include good-faith estimates by the Administrative Agent or
the Lenders (in the case of quantitative determinations) and good-faith judgment
by the Administrative Agent or the Lenders (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

1.2.3 Administrative Agent’s Discretion and Consent.

Whenever the Administrative Agent or the Lenders are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith;

1.2.4 Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

1.2.5 Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

1.2.6 Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

30



--------------------------------------------------------------------------------

1.2.7 Persons.

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

1.2.8 Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

1.2.9 From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”;

1.2.10 Shall; Will.

References to “shall” and “will” are intended to have the same meaning; and

1.2.11 Québec Matters.

For purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) ”intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the Uniform Commercial Code or a Personal
Property Security Act shall include publication under the Civil Code of Québec,
(g) all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” lien or security
interest as against third parties, (h) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”, (i) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall include a
“mandatary”, (k) “construction liens” shall include “legal hypothecs”;
(l) “joint and several” shall include “solidary”; (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”;
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute

 

31



--------------------------------------------------------------------------------

ownership”; (t) “accounts” shall include “claims”. The parties hereto confirm
that it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Sections 7.2.15, 7.2.16 and, if applicable, 7.2.17 (and all defined
terms used in the definition of any accounting term used in Sections 7.2.15,
7.2.16 and, if applicable, 7.2.17 shall have the meaning given to such terms
(and defined terms) under GAAP as in effect on the date hereof applied on a
basis consistent with those used in preparing the Annual Statements referred to
in Section 7.3.2. If the Company notifies the Administrative Agent and the
Lenders in writing (“Notice of Change in GAAP”) that the Company requests an
amendment to any financial or accounting provision hereof to eliminate the
effect of, or give effect to, any change occurring after the Closing Date to
GAAP or in the application thereof on the operation of such financial or
accounting provision, unless the Administrative Agent (on its behalf or as
directed in writing by the Required Lenders) shall have objected (“GAAP
Objection Notice”) to such request within 15 Business Days after receipt of such
Notice of Change in GAAP, the relevant financial and accounting provisions shall
be calculated in accordance with GAAP as in effect on the date of such Notice of
Change in GAAP to the Administrative Agent and the Lenders and each Lender and
the Administrative Agent hereby specifically consents to the implementation of
such change hereunder upon the foregoing terms. In the event the Administrative
Agent shall have delivered a GAAP Objection Notice to the Company, the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial or accounting provision in a manner
that would give effect to such change hereunder determined in accordance with
the Company’s financial statements at that time; provided, further, that for
purposes of the calculation of the financial covenants in Sections 7.2.15,
7.2.16 and, if applicable, 7.2.17, the adjustments to income and expense of the
Loan Parties (and any other adjustments) resulting from the promulgation of
Statement of Financial Accounting Standards (“SFAS”) No. 158 shall be
disregarded.

 

32



--------------------------------------------------------------------------------

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans.

2.1.1.1 Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender holding any Revolving Credit
Commitment severally agrees to make Revolving Credit Loans in either Dollars or
one or more Optional Currencies to the Borrowers at any time or from time to
time on or after the date hereof to the Expiration Date, provided that (i) after
giving effect to each such Loan the aggregate Dollar Equivalent amount of
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the Dollar Equivalent
amount of Letter of Credit Obligations, and (ii) no Revolving Credit Loan to
which the Base Rate Option applies shall be made in an Optional Currency. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1. The Borrowers, jointly and severally, subject to Section 10.18 (if
applicable), shall repay in full the outstanding principal amount of the
Revolving Credit Loans, together with all accrued interest thereon and all fees
and other amounts owing under any of the Loan Documents relating thereto on the
Expiration Date or earlier termination of the Revolving Credit Commitments in
connection with the terms hereof.

2.1.1.2 Discretionary Commitment Increase.

Provided that no Event of Default or Potential Default is then occurring or
would be caused thereby, at any time prior to the Expiration Date and subsequent
to the Closing Date, the Borrowers may request from time to time in writing to
the Administrative Agent that the Revolving Credit Commitments be increased, by
an amount being an integral multiple of $5,000,000.00 and in an aggregate amount
not greater than $100,000,000.00, according to the following procedures:

(i) The Borrowers shall offer for a period of fifteen (15) Business Days the
existing Lenders the opportunity to participate in any such increased amount of
the Revolving Credit Commitments (such increased amount being referred to as the
“Commitment Increase Amount”) in accordance with each Lender’s Ratable Share
(each participating Lender being referred to as an “Increasing Lender”). The
existing Lenders shall be under no obligation to participate in any such
Commitment Increase Amounts and any agreement by any Lender to so participate
will be in the sole discretion of such Lender.

(ii) If any Lender declines to commit to its Ratable Share of any such
Commitment Increase Amount (such declined portion of the Commitment Increase
Amount being referred to as a “Declined Share”), then the Administrative Agent
may join a new bank(s) or financial institution(s) to this Agreement, which
shall be acceptable to the Borrowers, or the Borrowers may propose a new bank(s)
or financial institution(s) which shall

 

33



--------------------------------------------------------------------------------

be approved by the Administrative Agent in its reasonable discretion without
unreasonable delay (each such bank or financial institution, an “Augmenting
Lender”), or permit an Increasing Lender which has already agreed to commit to
its Ratable Share of any such Commitment Increase Amount, to commit to the
Declined Share or portion thereof, with respect to any Augmenting Lender, in an
amount of at least $5,000,000. Each Augmenting Lender committing to a Declined
Share, or a portion thereof, shall join this Agreement as a Lender by entering
into a bank joinder and assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the Revolving Credit
Commitment of such Augmenting Lender, pursuant to which such Augmenting Lender
will become a Lender as of the effective date thereof.

(iii) On the effective date of any increase in the Revolving Credit Commitments
as contemplated herein (A) each Increasing Lender and new Augmenting Lender
shall make available to the Administrative Agent, for the benefit of the other
Lenders, such amounts, in immediately available funds, as the Administrative
Agent shall determine as being required in order to cause, after giving effect
to such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Credit Loans of all
the Lenders to equal its Ratable Share of the Revolving Credit Commitments
(after giving effect to the increase in the Revolving Credit Commitments
occasioned by the addition of the Increasing Lender(s) or Augmenting Lender(s),
or both, as the case may be) and (B) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of Revolving Credit Loans subject to the same interest rate options provided
herein, with related Interest Periods if applicable, specified in a notice
delivered by the Borrowers in accordance with the requirements of Section 3.2).
The deemed payments made pursuant to clause (B) of the immediately preceding
sentence in respect of each Revolving Credit Loan to which a Euro-Rate Option
applies shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 4.8 if the deemed payment occurs other than on the last
day of the related Interest Periods. Upon the request of the Administrative
Agent, the Borrowers shall execute and deliver to the Administrative Agent for
the benefit of the Lenders any and all Notes and other documents, instruments,
and agreements necessary or advisable in the reasonable judgment of the
Administrative Agent to evidence or document the increase in the Revolving
Credit Commitments, including any amendments hereto, and each of the Lenders and
each of the Loan Parties hereby provides its consent hereto and thereto, and
each Lender hereby authorizes the Administrative Agent, and each Loan Party
hereby authorizes the Company, to execute any such documents, instruments, and
agreements consistent with the terms of this Section on its behalf without the
necessity of any further consent of any Lender or Loan Party.

2.1.2 Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC may, at its option, cancelable at any time for any
reason whatsoever, make swing loans (the “Swing Loans”) to the Borrowers at any
time or from time to

 

34



--------------------------------------------------------------------------------

time after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $30,000,000.00 (the “Swing
Loan Commitment”), provided that the aggregate principal amount of PNC’s Swing
Loans and the Revolving Credit Loans of all the Lenders at any one time
outstanding shall not exceed the Revolving Credit Commitments of all the
Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 in accordance with its Ratable Share. The
aggregate Dollar Equivalent amount of each Lender’s Revolving Credit Loans
outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Dollar Equivalent
amount of Letter of Credit Obligations. The obligations of each Lender hereunder
are several. The failure of any Lender to perform its obligations hereunder
shall not affect the Obligations of the Borrowers to any other party nor shall
any other party be liable for the failure of such Lender to perform its
obligations hereunder. The Lenders shall have no obligation to make Revolving
Credit Loans hereunder on or after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent in Dollars for the account of each Lender, as
consideration for such Lender’s Revolving Credit Commitment hereunder, a
nonrefundable commitment fee (the “Commitment Fee”) equal to the Applicable
Commitment Fee Rate (computed on the basis of a year of 360 days, and actual
days elapsed) on the average daily difference between the amount of (i) such
Lender’s Revolving Credit Commitment as the same may be constituted from time to
time (for purposes of this computation, PNC’s Swing Loans shall be deemed to be
borrowed amounts under its Revolving Credit Commitment) and (ii) the sum of the
Dollar Equivalent amount of such Lender’s Revolving Credit Loans outstanding
plus its Ratable Share of the Dollar Equivalent amount of Letter of Credit
Obligations, in each case as determined during the preceding fiscal quarter (or
shorter period commencing with the Closing Date or ending on the Expiration
Date). All Commitment Fees shall be payable quarterly in arrears on the first
day of each July, October, January and April after the date hereof and on the
Expiration Date or upon acceleration of the Loan.

2.4 Revolving Credit Loan Requests.

2.4.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrowers may from time to time prior
to the Expiration Date request the Lenders to make Revolving Credit Loans, or
renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans pursuant to Section 3.2, by delivering to the Administrative Agent,
not later than 10:30 a.m., Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of

 

35



--------------------------------------------------------------------------------

Revolving Credit Loans in Dollars to which the Euro-Rate Option applies or the
conversion to or the renewal of the Euro-Rate Option for any such Loans and four
(4) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans in an Optional Currency or the date of
conversion to or renewal of the Euro-Rate Option for Revolving Credit Loans in
an Optional Currency and (ii) on either the proposed Borrowing Date (which shall
be a Business Day) with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Loan, of a
duly completed request therefor substantially in the form of Exhibit 2.4 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify (i) the
proposed Borrowing Date; (ii) the aggregate amount of the proposed Loans
(expressed in the currency in which such Loans shall be funded) comprising each
Borrowing Tranche, the Dollar Equivalent amount of which shall be in integral
multiples of $100,000.00 and not less than $2,000,000.00 for each Borrowing
Tranche to which the Euro-Rate Option applies and not less than the lesser of
$2,000,000.00 and the maximum amount available for Borrowing Tranches to which
the Base Rate Option applies; (iii) whether the Euro-Rate Option or Base Rate
Option shall apply to the proposed Revolving Credit Loans comprising the
applicable Borrowing Tranche; (iv) the currency in which such Loans shall be
funded if the Borrowers are electing the Euro-Rate Option; and (v) in the case
of a Borrowing Tranche to which the Euro-Rate Option applies, an appropriate
Interest Period for the Loans comprising such Borrowing Tranche.

2.4.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrowers may from time to time prior
to the Expiration Date request PNC to make Swing Loans by delivery to PNC not
later than 10:30 a.m. Pittsburgh time on the proposed Borrowing Date of a duly
completed request therefor substantially in the form of Exhibit 2.4 hereto or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex (each, a “Swing Loan Request”), it being understood that PNC may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $500,000.00.

2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.5.1 Making Revolving Credit Loans.

Promptly after receipt by the Administrative Agent of a Loan Request pursuant to
Section 2.4, the Administrative Agent shall notify the Lenders of its receipt of
such Loan Request specifying: (i) the proposed Borrowing Date and the time and
method of

 

36



--------------------------------------------------------------------------------

disbursement of the Revolving Credit Loans requested thereby; (ii) the amount
and type of each such Revolving Credit Loan and the applicable Interest Period
(if any); (iii) the apportionment among the Lenders of such Revolving Credit
Loans as determined by the Administrative Agent in accordance with Section 2.2;
and (iv) the currency in which Revolving Credit Loan is requested. Each Lender
shall remit the principal amount of each Revolving Credit Loan in the requested
currency to the Administrative Agent such that the Administrative Agent is able
to, and the Administrative Agent shall, to the extent the Lenders have made
funds available to it for such purpose and subject to Section 6.2, fund such
Revolving Credit Loans to the Borrowers in U.S. Dollars and immediately
available funds at the Principal Office prior to 2:00 p.m., Pittsburgh time, on
the applicable Borrowing Date, provided that if any Lender fails to remit such
funds to the Administrative Agent in a timely manner, the Administrative Agent
may elect, in its sole discretion, to fund with its own funds the Revolving
Credit Loans of such Lender on such Borrowing Date, and such Lender shall be
subject to the repayment obligation in Section 2.5.2.

2.5.2 Making Swing Loans.

So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.4.2, fund such Swing Loan to the
applicable Borrower(s) in Dollars and immediately available funds at the
Principal Office prior to 3:00 p.m., Pittsburgh time, on the applicable
Borrowing Date.

2.5.3 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available in the applicable
currency on such date in accordance with Section 2.5.1 and may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available in the applicable currency to the Administrative Agent, then the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender (or if such Lender fails to pay such amount forthwith upon such
demand, from the Borrowers) together with interest thereon, in respect of each
day during the period commencing on the date such amount was made available to
the Borrowers and ending on the date the Administrative Agent recovers such
amount, at (i) in the case of a payment to be made by such Lender, the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Loans under the Base Rate Option. If such Lender pays its share of
the applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

37



--------------------------------------------------------------------------------

2.5.4 Repayment of Revolving Credit Loans.

The Borrowers shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

2.5.5 Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make any Revolving Credit Loan if after giving effect thereto, the sum
of the Dollar Equivalent amount of its Revolving Credit Loans plus such Lender’s
Ratable Share of the Dollar Equivalent amount of Letter of Credit Obligations
exceeds its Revolving Credit Commitment. Revolving Credit Loans made pursuant to
the preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in accordance with Section 2.4.1 without
regard to any of the requirements of that provision. PNC shall provide notice to
the Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.5.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 6.2 are then satisfied) by the time PNC so
requests, which shall not be earlier than 3:00 p.m. Pittsburgh time on the next
Business Day after the date the Lenders receive such notice from PNC.

2.6 Revolving Credit Notes and Swing Loan Note.

The obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made to it by each Lender, together with interest
thereon, shall be evidenced by this Agreement and, to the extent requested
pursuant to Section 4.11, a Revolving Credit Note dated the Closing Date payable
to the order of such Lender in a face amount equal to the Revolving Credit
Commitment of such Lender. The obligation of the Borrowers to repay the unpaid
principal amount of the Swing Loans made to it by PNC together with interest
thereon shall be evidenced by this Agreement and the Swing Loan Note payable to
the order of PNC in a face amount equal to the Swing Loan Commitment.

2.7 Utilization of Commitments in Optional Currencies.

2.7.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans and Letter of Credit Obligations.

The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Letters of Credit to be denominated in an Optional Currency as of
the requested Borrowing Date or date of issuance, as the case may be,
(ii) Letter of Credit Obligations denominated in an Optional Currency as of the
last Business Day of each month, and (iii) outstanding Revolving Credit Loans
denominated in an Optional Currency as of the end of each Interest Period (each
such date under clauses (i) through (iii), a “Computation Date”).

 

38



--------------------------------------------------------------------------------

2.7.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans.

The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by the Borrowers which are denominated in an Optional Currency if any
Lender notifies the Administrative Agent by 5:00 p.m. (Pittsburgh time) four
(4) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that such Lender cannot provide its Ratable Share of such Revolving Credit Loans
in such Optional Currency. In the event the Administrative Agent timely receives
a notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 noon (Pittsburgh time) three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under their Loan Request.

2.7.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option.

If the Borrowers deliver a Loan Request requesting that the Lenders renew the
Euro-Rate Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Lenders shall be under no
obligation to renew such Euro-Rate Option if any Lender delivers to the
Administrative Agent a notice by 5:00 p.m. (Pittsburgh time) four (4) Business
Days prior to the effective date of such renewal that such Lender cannot
continue to provide Revolving Credit Loans in such Optional Currency. In the
event the Administrative Agent timely receives a notice from a Lender pursuant
to the preceding sentence, the Administrative Agent will notify the Borrowers no
later than 12:00 noon (Pittsburgh time) three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Administrative Agent shall promptly
thereafter notify the Lenders of the same. If the Administrative Agent shall
have so notified the Borrowers that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or Euro-Rate Option,
at the Company’s option on behalf of the Borrowers (subject, in the case of the
Euro-Rate Option, to compliance with Section 2.4.), with effect from the last
day of the Interest Period with respect to any such Loans. The Administrative
Agent will promptly notify the Borrowers and the Lenders of any such
redenomination, and in such notice, the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated Revolving Credit Loans
in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender’s Ratable Share thereof.

 

39



--------------------------------------------------------------------------------

2.7.4 European Monetary Union.

2.7.4.1 Payments In Euros Under Certain Circumstances.

If (i) any Optional Currency ceases to be lawful currency of the nation issuing
the same and is replaced by the Euro or (ii) any Optional Currency and the Euro
are at the same time recognized by any governmental authority of the nation
issuing such currency as lawful currency of such nation and the Administrative
Agent or the Required Lenders shall so request in a notice delivered to the
Borrowers, then any amount payable hereunder by any party hereto in such
Optional Currency shall instead by payable in the Euro and the amount so payable
shall be determined by translating the amount payable in such Optional Currency
to the Euro at the exchange rate established by that nation for the purpose of
implementing the replacement of the relevant Optional Currency by the Euro (and
the provisions governing payments in Optional Currencies in this Agreement shall
apply to such payment in the Euro as if such payment in the Euro were a payment
in an Optional Currency). Prior to the occurrence of the event or events
described in clause (i) or (ii) of the preceding sentence, each amount payable
hereunder in any Optional Currency will, except as otherwise provided herein,
continue to be payable only in that currency.

2.7.4.2 Additional Compensation Under Certain Circumstances.

The Borrowers agree, at the request of any Lender, to compensate such Lender for
any loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of
the replacement of any Optional Currency by the Euro and that would not have
been incurred or sustained but for the transactions provided for herein. A
certificate of any Lender setting forth such Lender’s determination of the
amount or amounts necessary to compensate such Lender shall be delivered to the
Borrowers and shall be conclusive absent manifest error so long as such
determination is made on a reasonable basis. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

2.7.5 Requests for Additional Optional Currencies.

The Borrowers may deliver to the Administrative Agent a written request that
Revolving Credit Loans hereunder also be permitted to be made in any other
lawful currency (other than Dollars), in addition to the currencies specified in
the definition of “Optional Currency” herein provided that such currency must be
freely traded in the offshore interbank foreign exchange markets, freely
transferable, freely convertible into Dollars and available to the Lenders in
the Relevant Interbank Market. The Administrative Agent will promptly notify the
Lenders of any such request promptly after the Administrative Agent receives
such request. The Administrative Agent and each Lender may grant or accept such
request in their sole discretion. The Administrative Agent will promptly notify
the Borrowers of the acceptance or rejection by the Administrative Agent and
each of the Lenders of the Borrowers’ request. The requested currency shall be
approved as an Optional Currency hereunder only if the Administrative Agent and
all of the Lenders approve of the Borrowers’ request.

 

40



--------------------------------------------------------------------------------

2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans shall be used for (i) refinancing
amounts outstanding under the Prior Senior Credit Facility, and (ii) general
corporate purposes, including financing working capital and Permitted
Acquisitions.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit.

The Borrowers may request the issuance of a letter of credit (each such letter
of credit and each Existing Letter of Credit, a “Letter of Credit”) on behalf of
itself, another Loan Party or any of their respective Subsidiaries (provided
that a Loan Party shall be the obligor with respect thereto) by delivering or
having such other Loan Party deliver to the Administrative Agent a completed
application and agreement for letters of credit in such form as the
Administrative Agent may specify from time to time by no later than 10:00 a.m.,
Pittsburgh time, at least four (4) Business Days, or such shorter period as may
be agreed to by the Administrative Agent, in advance of the proposed date of
issuance. Each Letter of Credit shall be a Standby Letter of Credit or
Commercial Letter of Credit and may be denominated in either Dollars or an
Optional Currency. Subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.9, the
Administrative Agent or any of the Administrative Agent’s Affiliates will issue
a Letter of Credit provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than five (5) Business Days prior to the Expiration Date and
providing that in no event shall (i) the Dollar Equivalent amount of Letter of
Credit Obligations exceed, at any one time, $30,000,000.00, or (ii) the Dollar
Equivalent Revolving Facility Usage exceed, at any one time, the Revolving
Credit Commitments. The Existing Letters of Credit shall be deemed to have been
issued hereunder.

2.9.2 Letter of Credit Fees.

The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin then in effect for Revolving Credit Loans subject to the
Euro-Rate Option, per annum, and (ii) to the Administrative Agent, for its own
account or the account of any applicable Issuing Lender, a fronting fee equal to
0.125% per annum (each computed on the basis of a year of 360 days and actual
days elapsed), which fees shall be computed on the daily average Dollar
Equivalent amount of Letter of Credit Obligations during the preceding fiscal
quarter (or shorter period commencing with the Closing Date or ending with the
Expiration Date) and shall be payable quarterly in arrears commencing with the
first day of each July, October, January and April following issuance of each
Letter of Credit and on the Expiration Date. The Borrowers shall also pay to the
Administrative Agent in Dollars for the Administrative Agent’s sole account the

 

41



--------------------------------------------------------------------------------

Administrative Agent’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as the Administrative Agent may
generally charge or incur from time to time in connection with the issuance,
maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

2.9.3 Disbursements, Reimbursement.

2.9.3.1 Immediately upon the issuance of each Letter of Credit (and with respect
to the Existing Letters of Credit, on the Closing Date), each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Administrative Agent a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Administrative Agent will promptly
notify the Borrowers. Provided that it shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse the Administrative
Agent, for its benefit or the benefit of a Lender who has issued an Existing
Letter of Credit (an “Issuing Lender”), as applicable, shall sometimes be
referred to as a “Reimbursement Obligation”) the Administrative Agent in Dollars
prior to 12:00 noon, Pittsburgh time on each date that an amount is paid by the
Administrative Agent under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the Dollar Equivalent amount so paid by the
Administrative Agent or the applicable Issuing Lender. In the event the
Borrowers fail to reimburse the Administrative Agent or the applicable Issuing
Lender for the full Dollar Equivalent amount of any drawing under any Letter of
Credit by 12:00 noon, Pittsburgh time, on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrowers shall be
deemed to have requested that Revolving Credit Loans be made by the Lenders in
Dollars under the Base Rate Option in an amount equal to the Dollar Equivalent
amount of such drawing to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 6.2 other than any
notice requirements. Any notice given by the Administrative Agent pursuant to
this Section 2.9.3.2 may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

2.9.3.3 Each Lender shall upon any notice pursuant to Section 2.9.3.2 make
available to the Administrative Agent, for its benefit or the benefit of the
applicable Issuing Lender, an amount in Dollars in immediately available funds
equal to its Ratable Share of the Dollar Equivalent amount of the drawing
(whether or not the conditions set forth in Section 6.2 shall have been
satisfied), whereupon the participating Lenders shall (subject to
Section 2.9.3.4) each be deemed to have made a Revolving Credit Loan in Dollars
under the Base Rate Option to the Borrowers in that amount. If any Lender so
notified fails to make available in Dollars to the Administrative Agent for the
account of the Administrative Agent or the applicable Issuing Lender the amount
of such Lender’s Ratable Share of such Dollar

 

42



--------------------------------------------------------------------------------

Equivalent amount by no later than 2:00 p.m., Pittsburgh time on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Base Rate Option on and after
the fourth day following the Drawing Date. The Administrative Agent will
promptly give notice of the occurrence of the Drawing Date, but failure of the
Administrative Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.9.3.3.

2.9.3.4 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrowers in whole or
in part as contemplated by Section 2.9.3.2, because of the Borrowers’ failure to
satisfy the conditions set forth in Section 6.2 other than any notice
requirements or for any other reason, the Borrowers shall be deemed to have
incurred from the Administrative Agent or the applicable Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in Dollars in the Dollar
Equivalent amount of such drawing. Such Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Lender’s payment to the Administrative Agent pursuant to
Section 2.9.3.3 shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a “Participation
Advance” from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent or the
applicable Issuing Lender for its account (as applicable) of immediately
available funds from the Borrowers (i) in payment of any Letter of Credit
Borrowing made by the Administrative Agent or the applicable Issuing Lender
under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Administrative Agent or the applicable
Issuing Lender under such a Letter of Credit, the Administrative Agent or the
applicable Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent or the applicable Issuing Lender, the
amount of such Lender’s Ratable Share of such funds, except the Administrative
Agent or the applicable Issuing Lender shall retain the amount of the Ratable
Share of such funds of any Lender that did not make a Participation Advance in
respect of such payment by Administrative Agent.

2.9.4.2 If the Administrative Agent or any Issuing Lender is required at any
time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of the
payments made by any Loan Party to the Administrative Agent or such Issuing
Lender pursuant to Section 2.9.4.1 in reimbursement of a payment made under the
Letter of Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative

 

43



--------------------------------------------------------------------------------

Agent, for its account or the account of such Issuing Lender (as applicable),
the amount of its Ratable Share of any amounts so returned by the Administrative
Agent or such Issuing Lender (as applicable) plus interest thereon from the date
such demand is made to the date such amounts are returned by such Lender to the
Administrative Agent or such Issuing Lender, at a rate per annum equal to the
Federal Funds Effective Rate in effect from time to time.

2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Administrative Agent’s
and each Issuing Lender’s application and agreement for letters of credit and
the Administrative Agent’s and each Issuing Lender’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party’s own. In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern.
It is understood and agreed that, except in the case of its own gross negligence
or willful misconduct, the Administrative Agent and each Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Administrative Agent and each Issuing
Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Administrative Agent or any Issuing Lender (as
applicable) upon a draw under a Letter of Credit, subject to Section 10.18 for
the avoidance of doubt (if applicable), shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections
2.1, 2.4, 2.5 or 6.2 or as otherwise set forth in this Agreement for the making
of a Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.9.3;

 

44



--------------------------------------------------------------------------------

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Administrative Agent or its Affiliates, any Issuing Lender or its
Affiliates, or any Lender or any other Person or, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Administrative Agent or
any of the Administrative Agent’s Affiliates or any Issuing Lender or any of an
Issuing Lender’s Affiliates has been notified thereof;

(vi) payment by the Administrative Agent or any of its Affiliates or any Issuing
Lender or any of its Affiliates under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Administrative Agent or any of Administrative Agent’s
Affiliates or any Issuing Lender or any of an Issuing Lender’s Affiliates to
issue any Letter of Credit in substantially the form requested by any Loan
Party, unless the Administrative Agent or such Issuing Lender (as applicable)
has received written notice from such Loan Party of such failure within three
Business Days after the Administrative Agent or such Issuing Lender (as
applicable) shall have furnished such Loan Party a copy of such Letter of Credit
and such error is material and no drawing has been made thereon prior to receipt
of such notice;

 

45



--------------------------------------------------------------------------------

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity.

In addition to amounts payable as provided in Section 10.3, the Borrowers hereby
agree (subject to Section 10.18 for the avoidance of doubt, if applicable) to
protect, indemnify, pay and save harmless the Administrative Agent and any of
Administrative Agent’s Affiliates and each Issuing Lender and any of the Issuing
Lenders’ respective Affiliates (collectively, the “Letter of Credit Parties”),
that has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which any of the Letter of
Credit Parties may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a sole result of (i) the
gross negligence or willful misconduct of any of the Letter of Credit Parties as
determined by a final judgment of a court of competent jurisdiction or (ii) the
wrongful dishonor by any of the Letter of Credit Parties of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body.

2.9.9 Liability for Acts and Omissions.

As between any Loan Party and the Administrative Agent, or the Administrative
Agent’s Affiliates, and between any Loan Party and an Issuing Lender, or such
Issuing Lender’s Affiliates, such Loan Party assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Administrative Agent and each Issuing Lender shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with

 

46



--------------------------------------------------------------------------------

the application for an issuance of any such Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the Administrative Agent or the Administrative
Agent’s Affiliates, or the applicable Issuing Lender or such Issuing Lender’s
Affiliates, shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrative Agent or the Administrative
Agent’s Affiliates, or the applicable Issuing Lender or such Issuing Lender’s
Affiliates, as applicable, including any act or omission of any Official Body,
and none of the above shall affect or impair, or prevent the vesting of, any of
the Administrative Agent’s or the Administrative Agent’s Affiliates, or the
applicable Issuing Lender or such Issuing Lender’s Affiliates, rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Administrative
Agent or any Issuing Lender from liability for the Administrative Agent’s or
such Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall the Administrative Agent or the Administrative
Agent’s Affiliates, or the applicable Issuing Lender or such Issuing Lender’s
Affiliates, be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent, each
Issuing Lender and each of their respective Affiliates (i) may rely on any oral
or other communication believed in good faith by the Administrative Agent, such
Issuing Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Administrative Agent, such Issuing Lender or such
Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any

 

47



--------------------------------------------------------------------------------

failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Administrative Agent, such Issuing Lender or such Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Administrative Agent or the
Administrative Agent’s Affiliates, or the applicable Issuing Lender or such
Issuing Lender’s Affiliates, under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put the Administrative Agent or the
Administrative Agent’s Affiliates, or the applicable Issuing Lender or such
Issuing Lender’s Affiliates, under any resulting liability to the Borrowers or
any Lender.

2.10 Currency Repayments.

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Revolving Credit Loan made in an Optional
Currency shall be repaid in the same Optional Currency in which such Loan was
made, provided, however, that if it is impossible or illegal for the Borrowers
to effect payment of a Revolving Credit Loan in the Optional Currency in which
such Loan was made, or if the Borrowers default in their obligations to do so,
the Required Lenders may at their option permit such payment to be made (i) at
and to a different location, subsidiary, affiliate or correspondent of
Administrative Agent, (ii) in the Equivalent Amount of Dollars or (iii) in an
Equivalent Amount of such other currency (freely convertible into Dollars) as
the Required Lenders may solely at their option designate. Upon any events
described in (i) through (iii) of the preceding sentence, the Borrowers shall
make such payment, and the Borrowers agree to hold each Lender harmless from and
against any loss incurred by any Lender arising from the cost to such Lender of
any premium, any costs of exchange, the cost of hedging and covering the
Optional Currency in which such Loan was originally made, and from any change in
the value of Dollars, or such other currency, in relation to the Optional
Currency that was due and owing. Such loss shall be calculated for the period
commencing with the first day of the Interest Period for such Loan and
continuing through the date of payment thereof. Without prejudice to the
survival of any other agreement of the Borrowers hereunder, the Borrowers’
obligations under this Section 2.10 shall survive termination of this Agreement.

2.11 Optional Currency Amounts.

Notwithstanding anything contained herein to the contrary, the Administrative
Agent may, with respect to notices by the Borrowers for Revolving Credit Loans
in an Optional Currency or voluntary prepayments of less than the full amount of
an Optional Currency

 

48



--------------------------------------------------------------------------------

Borrowing Tranche, engage in reasonable rounding of the Optional Currency
amounts requested to be loaned or repaid; and, in such event, the Administrative
Agent shall promptly notify the Borrowers and the Lenders of such rounded
amounts and the Borrowers’ request or notice shall thereby be deemed to reflect
such rounded amounts.

2.12 Reduction of Commitment.

The Company, on behalf of all Borrowers, shall have the right at any time and
from time to time upon five (5) Business Days’ prior written notice to the
Administrative Agent to permanently reduce, in whole multiples of $5,000,000 of
principal, or terminate the Revolving Credit Commitments without penalty or
premium, except as hereinafter set forth, provided that any such reduction or
termination shall be accompanied by (a) the payment in full of any Commitment
Fee then accrued on the amount of such reduction or termination and
(b) prepayment of the Revolving Credit Notes, together with the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 4.8 hereof), to the extent that the Dollar Equivalent Revolving
Facility Usage then outstanding exceeds the Revolving Credit Commitments as so
reduced or terminated. From the effective date of any such reduction or
termination the obligations of the Borrowers to pay the Commitment Fee pursuant
to Section 2.3 shall correspondingly be reduced or cease.

2.13 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3;

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Dollar Equivalent Revolving Facility Usage does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments, and (y) no Potential Default or Event of Default has occurred and
is continuing at such time;

 

49



--------------------------------------------------------------------------------

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuing
Lender the Borrowers’ obligations corresponding to such Defaulting Lender’s
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;

(c) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 with respect to such Defaulting Lender’s Letter of Credit
Obligations during the period such Defaulting Lender’s Letter of Credit
Obligations are cash collateralized;

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Share; and

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 with respect to such Defaulting Lender’s Letter of Credit
Obligations shall be payable to the Issuing Lender (and not to such Defaulting
Lender) until and to the extent that such Letter of Credit Obligations are
reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.13(iii)(b), and participating interests
in any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.13(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

50



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share; provided, however, that except to the extent otherwise expressly
agreed in writing by the affected parties, no change hereunder from Defaulting
Lender to non-defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender having been a Defaulting Lender.

3. INTEREST RATES

3.1 Interest Rate Options.

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans. If at any time the designated rate applicable to any
Loan made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate. Interest on the principal amount of each Loan made in an Optional Currency
shall be paid by the Borrowers in such Optional Currency. Swing Loans shall bear
interest at a rate to be agreed upon by the Administrative Agent and the
Company, on behalf of all Borrowers.

3.1.1 Interest Rate Options.

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Loans (subject to the provisions above regarding Swing
Loans), except that no Loan to which a Base Rate shall apply may be made in an
Optional Currency:

(i) Base Rate Option. A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) Euro-Rate Option. A rate per annum (computed on the basis of a year of 360
days, as the case may be, and actual days elapsed), provided that, for Revolving
Credit Loans made in an Optional Currency for which a 365-day basis is the only
market practice available to the Administrative Agent, such rate shall be
calculated on the basis of a year of 365 days for the actual days elapsed) equal
to the Euro-Rate plus the Applicable Margin.

 

51



--------------------------------------------------------------------------------

3.1.2 Rate Quotations.

The Borrowers may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the interest rates
and the applicable currency exchange rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest or the calculation of
Equivalent Amounts which thereafter are actually in effect when the election is
made.

3.2 Interest Periods.

At any time when the Borrowers shall select, convert to or renew a Euro-Rate
Option, the Borrowers shall notify the Administrative Agent thereof by
delivering a Loan Request at least four (4) Business Days prior to the effective
date of such Interest Rate Option, with respect to an Optional Currency Loan,
and three (3) Business Days prior to the effective date of such Interest Rate
Option, with respect to a Loan denominated in Dollars. The notice shall specify
an Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:

3.2.1 Amount of Borrowing Tranche.

The Dollar Equivalent amount of each Borrowing Tranche of Euro-Rate Loans shall
be in integral multiples of $100,000.00 and not less than $2,000,000.00; and

3.2.2 Renewals.

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

3.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

3.3.1 Letter of Credit Fees, Interest Rate.

The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 or Section 3.1, respectively, shall at the
request of the Administrative Agent be increased, by 2.0% per annum; and

 

52



--------------------------------------------------------------------------------

3.3.2 Other Obligations.

Each other Obligation hereunder if not paid when due shall at the request of the
Administrative Agent bear interest at a rate per annum equal to the sum of the
rate of interest applicable under the Base Rate Option plus an additional
2.0% per annum from the time such Obligation becomes due and payable and until
it is paid in full.

3.3.3 Acknowledgment.

The Borrowers acknowledges that the increase in rates referred to in this
Section 3.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrowers upon demand by the
Administrative Agent.

3.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

3.4.1 Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred affecting the interbank eurodollar market
relating to the Euro-Rate and reasonable and adequate means do not exist for
ascertaining the Euro-Rate for such Interest Period, the Administrative Agent
and Borrowers shall have the rights specified in Sections 3.4.3 and 4.4.2 (as
applicable).

3.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

 

53



--------------------------------------------------------------------------------

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market, then the Administrative
Agent and Borrowers shall have the rights specified in Sections 3.4.3 and 4.4.2
(as applicable).

3.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 3.4.1 above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 3.4.2 above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrowers. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrowers to select, convert to or renew a Euro-Rate Option or select an
Optional Currency (as applicable) shall be suspended until the Administrative
Agent shall have later notified the Borrowers, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 3.4.1 and the Borrowers
have previously notified the Administrative Agent of its selection of,
conversion to or renewal of a Euro-Rate Option and such Interest Rate Option has
not yet gone into effect, such notification shall be deemed to provide for
selection of, conversion to or renewal of the Base Rate Option otherwise
available with respect to such Loans. If any Lender notifies the Administrative
Agent of a determination under Section 3.4.2, the Borrowers shall, subject to
the Borrowers’ indemnification Obligations under Section 4.8, as to any Loan of
the Lender to which a Euro-Rate Option applies, on the date specified in such
notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) prepay such Loan in accordance with Section 4.4.
Absent due notice from the Borrowers of conversion or prepayment, such Loan
shall automatically be converted to the Base Rate Option otherwise available
with respect to such Loan upon such specified date.

3.5 Selection of Interest Rate Options.

If the Borrowers fail to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Loans under the Euro-Rate Option at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 3.2, the Borrowers shall be deemed
to have converted or continued, as applicable, such Borrowing Tranche of Loans
under the Euro-Rate Option for an Interest Period of one (1) month and, if
required by the Administrative Agent, converted such Borrowing Tranche to a Loan
in Dollars, as applicable, commencing upon the last day of the existing Interest
Period.

 

54



--------------------------------------------------------------------------------

3.6 Canadian Interest Act Disclosure.

For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

3.7 Canadian Usury Provision.

If any provision of this Agreement would oblige a Canadian Borrower to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender of “interest” at a “criminal rate”, such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

4. PAYMENTS

4.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 11:00
a.m., Pittsburgh time, on the date when due without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Loans in Dollars except that payments of principal or
interest shall be made in the currency in which such Loan was made, and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds, provided
that in the event payments are received by 11:00 a.m., Pittsburgh time, by the
Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day

 

55



--------------------------------------------------------------------------------

received by the Administrative Agent, the Administrative Agent shall pay the
Lenders the Federal Funds Effective Rate in the case of Loans or other amounts
due in Dollars, or the Overnight Rate in the case of Loans or other amounts due
in an Optional Currency, with respect to the amount of such payments for each
day held by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an “account stated.”

4.2 Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrowers with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the fronting fee for Letters
of Credit referred to in Section 2.9.2) or amounts due from the Borrowers
hereunder to the Lenders with respect to the Loans, shall (except as provided in
Section 3.4.3 in the case of an event specified in Sections 3.4, 4.4.2 or 4.8)
be made in proportion to the applicable Loans outstanding from each Lender and,
if no such Loans are then outstanding, in proportion to the Ratable Share, as
applicable of each Lender. Notwithstanding any of the foregoing, each borrowing
or payment or prepayment by the Borrowers of principal, interest, fees or other
amounts from the Borrowers with respect to Swing Loans shall be made by or to
PNC.

4.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each July, October, January and April after the
date hereof and on the Expiration Date or upon acceleration of the Notes.
Interest on Loans to which the Euro-Rate Option applies shall be due and payable
in the currency in which such Loan was made on the last day of each Interest
Period for those Loans and, if such Interest Period is longer than three
(3) Months, also on the 90th day of such Interest Period. Interest on mandatory
prepayments of principal under Section 4.5 shall be made in the currency in
which such Loan was made and shall be due on the date such mandatory prepayment
is due. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable in the currency in which such Loan was made
on demand after such principal amount or other monetary Obligation becomes due
and payable (whether on the stated maturity date, upon acceleration or
otherwise).

 

56



--------------------------------------------------------------------------------

4.4 Voluntary Prepayments; Replacement of Lender; Change of Lending Office.

4.4.1 Right to Prepay.

The Borrowers shall have the right, at their option, from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 4.4.2 below or in Section 4.8) in the currency in which such Loan was
made:

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) at any time with respect to any Loan in any Optional Currency, subject to
Section 4.8,

(iii) at any time with respect to Loans to which a Euro-Rate Option applies,
subject to Section 4.8, or

(iv) on the date specified in a notice by any Lender pursuant to Section 3.4
with respect to any Loan to which a Euro-Rate Option applies.

Whenever the Borrowers desire to prepay any part of the Loans, the Company, on
behalf of all Borrowers, shall provide a prepayment notice to the Administrative
Agent by 1:00 p.m. Pittsburgh time: (i) at least one (1) Business Day prior to
the date of prepayment of the Revolving Credit Loans made in Dollars and (ii) at
least four (4) Business Days prior to the date of prepayment of any Loans in an
Optional Currency, and (iii) on the date of prepayment of Swing Loans, in each
case setting forth the following information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) the Borrowing Tranche designated for prepayment, if applicable; and

(z) the total principal amount and currency of such prepayment, the Dollar
Equivalent amount of which shall not be less than $500,000.00 for any Swing Loan
or $1,000,000.00 for any Revolving Credit Loan or such lesser amount as may be
outstanding.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made in the currency in which such
Loans was made. Except as provided in Section 3.4.3, if the Borrowers prepay a
Loan but fails to specify the applicable Borrowing Tranche which the Borrowers
are prepaying, the prepayment shall be applied first to Loans to which the Base
Rate

 

57



--------------------------------------------------------------------------------

Option applies, then to Loans to which the Euro-Rate Option applies, and then to
Optional Currency Loans. Any prepayment hereunder shall be subject to the
Borrowers’ Obligation to indemnify the Lenders under Section 4.8. Revolving
Credit Loan prepayments shall not result in an reduction of the Revolving Credit
Commitments unless the Borrowers have elected to reduce such Revolving Credit
Commitments pursuant to Section 2.12.

4.4.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 3.4.1, (ii) requests
compensation under Section 4.6.1, or requires the Borrowers to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 4.7, (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 10.1 (any occurrence under the foregoing clauses (i) through (v) being
referred to in this Section 4.4.1 as a “Defaulting Lender Event”), then the
Borrowers may, in their discretion and at their sole expense, within ninety
(90) days after the occurrence of the applicable Defaulting Lender Event (and if
there are multiple Defaulting Lender Events, within ninety (90) days of the
first such Defaulting Lender Event to occur), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.11), all of its interests, rights (other than
existing rights to payments pursuant to Section 4.6 or 4.7) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.11;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.9.8) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.6.1 or payments required to be made pursuant to Section 4.7,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, a replacement of the
Administrative Agent may only be effectuated pursuant to Section 9.10.

 

58



--------------------------------------------------------------------------------

In connection with the Borrowers’ exercise of their rights under this
Section 4.4.2, the Revolving Credit Commitment of the applicable Defaulting
Lender may be provided by one or more of the remaining Lenders (who are not then
Defaulting Lenders) or an acceptable new bank(s) or financial institution(s)
which shall be approved by the Administrative Agent in its reasonable discretion
without unreasonable delay. Each new lender committing to a Revolving Credit
Commitment in connection therewith shall join this Agreement as a Lender by
entering into a bank joinder and assumption agreement in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the Revolving
Credit Commitment of such new lender, pursuant to which such new lender will
become a Lender as of the effective date thereof.

4.4.3 Change of Lending Office.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 3.4.2 or 4.6.1 with
respect to such Lender, it will if requested by the Borrowers, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another Lending Office for any Loans or Letters of Credit affected by such
event, provided that such designation is made on such terms that such Lender and
its Lending Office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 4.4.3 shall affect or postpone any of
the Obligations of the Borrowers or any other Loan Party or the rights of the
Administrative Agent or any Lender provided in this Agreement.

4.5 Mandatory Prepayments.

4.5.1 Currency Fluctuations.

If on any Computation Date the sum of the Dollar Equivalent Revolving Facility
Usage is greater than the Revolving Credit Commitments as a result of a change
in exchange rates between one (1) or more Optional Currencies and Dollars, then
the Administrative Agent shall notify the Borrowers of the same. The Borrowers
shall pay or prepay the Revolving Credit Loans (subject to Borrowers’ indemnity
obligations contained in this Agreement, including, without limitation, under
Section 4.6.2) or Swing Loans within three (3) Business Days after receiving
such notice such that the sum of the Dollar Equivalent Revolving Facility Usage
no longer exceeds the aggregate Revolving Credit Commitments.

4.5.2 Application Among Interest Rate Options.

All prepayments required pursuant to this Section 4.5 shall first be applied
among the Interest Rate Options to the principal amount of the applicable Loans
subject to the Base Rate Option, then to Dollar Loans denominated in Dollars and
subject to a Euro-Rate Option and then to Loans of Optional Currencies subject
to the Euro-Rate Option, and the Borrowers will be subject to the indemnity
obligation set forth in Section 4.8.

 

59



--------------------------------------------------------------------------------

4.6 Additional Compensation in Certain Circumstances.

4.6.1 Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

If any change in any Law or guideline or in any interpretation or application
thereof by any Official Body charged with the interpretation or administration
thereof or compliance with any request or directive (whether or not having the
force of Law) of any central bank or other Official Body:

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Lender or any Lending Office of any Lender,
or

(ii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Lender, or
(B) otherwise applicable to the obligations of any Lender or any Lending Office
of any Lender under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender or its Lending Office with respect to this Agreement, the Notes or the
making, maintenance or funding of any part of the Loans (or, in the case of any
capital adequacy or similar requirement, to have the effect of reducing the rate
of return on any Lender’s capital, taking into consideration such Lender’s
customary policies with respect to capital adequacy) by an amount which such
Lender in its sole discretion deems to be material, such Lender shall from time
to time notify the Borrowers and the Administrative Agent of the amount
determined in good faith (using any averaging and attribution methods employed
in good faith) by such Lender to be necessary to compensate such Lender for such
increase in cost, reduction of income, additional expense or reduced rate of
return. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

4.6.2 Indemnity.

In addition to the compensation required by Section 4.6.1, the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of margin, any loss or expense incurred in liquidating or employing
deposits from third parties and any loss or expense incurred in connection with
funds acquired by a Lender to fund or maintain Loans subject to a Euro-Rate
Option) which such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 

60



--------------------------------------------------------------------------------

(ii) attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.4 or
Section 3.2 or notice relating to prepayments under Section 4.4, or

(iii) default by the Borrowers in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

4.7 Taxes.

4.7.1 No Deductions.

All payments made to the Lenders and/or Administrative Agent by the Borrowers
hereunder and under each Note shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges,
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of any Lender and all income and franchise taxes that
would not have been imposed but for such Lender having a past or present
connection with a jurisdiction imposing such taxes other than entering into this
Agreement and performing its obligations and enforcing its rights thereunder(all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Taxes”) unless such deduction is
required by Law (and then subject to the following sentence). If the Borrowers
shall be required by Law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable under such Note shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.8.1) each Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall timely pay the full amount deducted to
the relevant tax authority or other authority in accordance with applicable Law.

4.7.2 Stamp Taxes.

In addition, the Borrowers agree to pay any present or future stamp, court or
documentary, intangible, recording or filing taxes or any other excise or
property taxes or similar levies which arise from any payment made hereunder or
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or any Note (hereinafter referred to as “Other Taxes”).

 

61



--------------------------------------------------------------------------------

4.7.3 Indemnification for Taxes Paid by a Lender.

The Borrowers shall indemnify each Lender for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.8.3) paid by any Lender and
any liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto. This indemnification shall be made within 30 days from the
date a Lender makes written demand therefor, but in no event shall such
indemnification be required to be made more than ten (10) Business Days before
the date such Taxes or Other Taxes are due to the relevant taxing authority.

4.7.4 Certificate.

Within 30 days after the date of any payment of any Taxes by the Borrowers
pursuant to Section 4.8, the Borrowers shall notify the Lenders thereof, and
thereafter, if so requested by any Lender, furnish to each Lender, at its
address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof, if available, or, if not available, another
reasonable form of confirmation of such payment if it is requested by any
Lender.

4.7.5 Exclusions, etc.

Notwithstanding any other provision of this Agreement, if the forms provided
pursuant to Section 10.17 by a Lender, assignee or participant at the time such
Person first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Person provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that the term Taxes shall include
United States withholding tax, if any, applicable with respect to an assignee or
participant of a Lender only to the extent that, at the effective date of the
agreement or other transaction pursuant to which such assignee or participant
becomes a party to this Agreement, such Lender was entitled to payments under
Section 4.8.1 in respect of United States withholding tax with respect to
interest paid at such date. For any period with respect to which a Lender or
assignee or participant of a Lender (or a financial institution through which
such Lender, assignee or participant has directed any payment to be made) has
failed to comply with Section 10.17, such Lender, assignee or participant shall
not be entitled to indemnification under this Section 4.8 with respect to any
Taxes imposed by reason of such failure.

 

62



--------------------------------------------------------------------------------

4.7.6 Change of Lending Office, etc.

Any Person claiming any additional amounts payable pursuant to this Section 4.8
agrees to use reasonable efforts (consistent with any legal and regulatory
restrictions) to file any document or certificate reasonably requested by a
Borrower or change the jurisdiction of its Lending Office with respect to this
Agreement, if the filing of such document or certificate, or the making of such
a change, would avoid the need for, or reduce the amount of, any such additional
amounts pursuant to this Section 4.8 that may thereafter accrue.

4.7.7 Survival.

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
4.8.1 through 4.8.4 shall survive the payment in full of principal and interest
hereunder and under any instrument delivered hereunder.

4.7.8 Tax Withholding.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and, upon the
written request of the Administrative Agent, each other Lender or assignee or
participant of a Lender) shall deliver to each of the Company and the
Administrative Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Lender, assignee or participant required to deliver to the Company and the
Administrative Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows: (A) each
Lender which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrowers hereunder for the
account of such Lender; (B) each assignee or participant shall deliver such
valid Withholding Certificate at least five (5) Business Days before the
effective date of such assignment or participation (unless the Administrative
Agent in its sole discretion shall permit such assignee or participant to
deliver such valid Withholding Certificate less than five (5) Business Days
before such date in which case it shall be due on the date specified by the
Administrative Agent). Each Lender, assignee or participant which so delivers a
valid Withholding Certificate further undertakes to deliver to each of the
Company and the Administrative Agent two (2) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrowers or the Administrative Agent. In
addition, each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or state thereof
(and, upon the written request of the

 

63



--------------------------------------------------------------------------------

Administrative Agent, any financial institution through which any such Lender,
assignee or participant has directed any payment to be made) shall enter into
and comply with any applicable certification, documentation, information or
other reporting requirement or agreement concerning U.S. accounts that it
maintains or concerning U.S. ownership of such Lender, assignee or participant,
or any substantially similar requirement or agreement, if entering into or
complying with such requirement or agreement is required by statute or
regulation of the United States as a precondition to relief or exemption from
any tax, assessment or other governmental charge. Notwithstanding the submission
of a Withholding Certificate claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under U.S. Federal tax Law. Further, the
Administrative Agent is indemnified under § 1.1461-1(e) of the Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code.

4.8 Indemnity.

In addition to the compensation or payments required by Section 4.6 or
Section 4.7, the Borrowers shall indemnify each Lender against all liabilities,
losses or expenses (including loss of anticipated profits, any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) which such Lender sustains or incurs as a consequence
of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.4 or
Section 3.2 or notice relating to prepayments under Section 4.4, or

(iii) default by the Borrowers in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

64



--------------------------------------------------------------------------------

4.9 Interbank Market Presumption.

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option or any Optional Currency,
each Lender and Administrative Agent shall be presumed to have obtained rates,
funding, currencies, deposits, and the like in the Relevant Interbank Market
regardless of whether it did so or not; and, each Lender’s and Administrative
Agent’s determination of amounts payable under, and actions required or
authorized by, Section 4.8 shall be calculated, at each Lender’s and
Administrative Agent’s option, as though each Lender and Administrative Agent
funded each Borrowing Tranche of Loans under the Euro-Rate Option through the
purchase of deposits of the types and maturities corresponding to the deposits
used as a reference in accordance with the terms hereof in determining the
Euro-Rate applicable to such Loans, whether in fact that is the case.

4.10 Judgment Currency.

4.10.1 Currency Conversion Procedures for Judgments.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Lender
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

4.10.2 Indemnity in Certain Events.

The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency. If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss. If the amount of the Original Currency so purchased is
greater than the sum originally due to such Lender in the Original Currency,
such Lender agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable Law).

 

65



--------------------------------------------------------------------------------

4.11 Requests for Notes.

Upon the request of any Lender, the Loans made by such Lender may be evidenced
by a Note (or Notes) as set forth in Section 2.6.

4.12 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrowers may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.4.2 hereof during the
period between Settlement Dates. Not later than 11:00 a.m., Pittsburgh time, on
any Settlement Date, the Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”) as of such date. Prior to 1:00 p.m., Pittsburgh time,
on such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrowers to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent may at its
option effect settlement on any Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 4.12 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date. The
Administrative Agent may, at any time at its option, for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and, each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrowers to the Administrative Agent
with respect to the Revolving Credit Loans.

4.13 Borrowers’ Agent.

Each Borrower hereby designates the Company as its representative and agent (in
such capacity, the “Borrower Agent”) under the Loan Documents, including for
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of financial
reports, and requests for waivers. The Borrower Agent hereby accepts such
appointment. The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Borrower Agent on behalf of such
Borrower. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Borrower
Agent shall be binding upon and enforceable against it.

 

66



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

5.1.1 Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the power to own or lease its
properties necessary for its business and to engage in the business it presently
conducts or as of the Closing Date proposes to conduct. Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in each domestic jurisdiction listed on Schedule 5.1.1 as of the Closing Date
or, if applicable, such later date as to which a version of such Schedule is
updated in accordance with Section 5.3, and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary except where the failure to
do so would result in a Material Adverse Change.

5.1.2 Subsidiaries.

Schedule 5.1.2 states as of the Closing Date or, if applicable, such later date
as to which a version of such Schedule is updated in accordance with
Section 5.3, the name of each of the Company’s Subsidiaries, its jurisdiction of
incorporation, its authorized capital stock, the issued and outstanding shares
(referred to herein as the “Subsidiary Shares”) and the owners thereof if it is
a corporation, its outstanding partnership interests (the “Partnership
Interests”) if it is a partnership and its outstanding limited liability company
interests, interests assigned to managers thereof and the voting rights
associated therewith (the “LLC Interests”) if it is a limited liability company.
The Borrowers and each Subsidiary of the Borrowers have good and marketable
title to all of the Subsidiary Shares, Partnership Interests and LLC Interests
it purports to own, free and clear, in each case, of any Lien except for
Permitted Liens which attach to the assets of such Person generally. All
Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be. There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated as of the Closing Date on Schedule 5.1.2 or, if
applicable, such later date as to which a version of such Schedule is updated in
accordance with Section 5.3. As of the Closing Date each of the Material
Subsidiaries of the Company is either a Borrower or a Guarantor.

5.1.3 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

67



--------------------------------------------------------------------------------

5.1.4 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally, general
principles of equity (regardless of whether considered in a proceeding in equity
or at law) or limiting the right of specific performance.

5.1.5 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of such Loan Party, (ii) any applicable Law, in any material respect,
or (iii) any agreement or instrument relating to Indebtedness which would result
in a Material Adverse Change or any other material agreement or instrument or
material order, writ, judgment, injunction or decree to which such Loan Party or
any of its Subsidiaries is a party or by which it or any of its Subsidiaries is
bound or to which it is subject, or result in the creation or enforcement of any
Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of such Loan Party or any of its Subsidiaries (other than Liens, if
any, granted under the Loan Documents and Permitted Liens).

5.1.6 Litigation.

Except as disclosed as of the Closing Date on Schedule 5.1.6 or, if applicable,
such later date as to which a version of such Schedule is updated in accordance
with Section 5.3, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, overtly threatened against any
Loan Party or any Subsidiary of such Loan Party at law or equity before any
Official Body which individually or in the aggregate would result in any
Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which would result in any Material Adverse Change.

 

68



--------------------------------------------------------------------------------

5.1.7 Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases.

5.1.8 Financial Statements.

5.1.8.1 Historical Statements.

The Company has delivered to the Administrative Agent copies of its audited
consolidated year-end financial statements for and as of December 31, 2008, 2009
and 2010 (collectively, “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by the Borrowers’ management, are
correct and complete in all material respects and fairly represent the
consolidated financial condition of the Company and its Subsidiaries as of their
dates and the results of operations for the fiscal periods then ended and have
been prepared in accordance with GAAP consistently applied.

5.1.8.2 Accuracy of Financial Statements.

As of the Closing Date, neither the Borrowers nor any Subsidiary of the
Borrowers have any material liabilities that are not disclosed in the Historical
Statements or in the notes thereto which would cause a Material Adverse Change.
Since December 31, 2010, no Material Adverse Change has occurred.

5.1.9 Use of Proceeds; Margin Stock.

5.1.9.1 General.

The Loan Parties intend to use Letters of Credit and the proceeds of the Loans
in accordance with Section 2.8.

5.1.9.2 Margin Stock.

None of the Loan Parties or their Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the United States Federal Reserve
System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the United States Federal Reserve System. Following
application of the proceeds of each Loan or drawing under each Letter of Credit
(if applicable), none of the Loan Parties or their Subsidiaries holds or intends
to hold margin stock in such amounts that more than 25% of the reasonable value
of the assets of the Loan Parties and their Subsidiaries on a consolidated basis
are or will be represented by margin stock.

 

69



--------------------------------------------------------------------------------

5.1.10 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished in writing to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements contained herein and therein, in light of the
circumstances under which they were made, not materially misleading; provided
that with respect to projected financial information or any information
concerning future proposed and intended activities of the Company and its
Subsidiaries, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that such projections and information are forward looking
statements which by their nature are subject to significant uncertainties and
contingencies, many of which are beyond the Loan Parties’ control, and that
actual results may differ, perhaps materially, from those expressed or implied
in such forward looking statements, and no assurance can be given that the
projections will be realized).

5.1.11 Taxes.

All federal income tax returns and all other material federal, state, local and
other material tax returns required to have been filed with respect to each Loan
Party and each Subsidiary of each Loan Party have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

5.1.12 Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed as of
the Closing Date on Schedule 5.1.12 or, if applicable, such later date as to
which a version of such Schedule is updated in accordance with Section 5.3, all
of which shall have been obtained or made on or prior to the Closing Date except
as otherwise indicated on Schedule 5.1.12.

5.1.13 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any term of its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents where such violation would constitute a Material
Adverse Change.

 

70



--------------------------------------------------------------------------------

5.1.14 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses, or has
the right to use, all the material patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
necessary to own and operate its properties and to carry on its business as
presently conducted and planned to be conducted by such Loan Party or Subsidiary
as of the Closing Date, without known possible, alleged or actual conflict with
the rights of others. All patents, trademarks, service marks, trade names and
copyrights of each Loan Party and each Subsidiary of each Loan Party the absence
of which, collectively, would result in a Material Adverse Change are listed and
described on Schedule 5.1.14.

5.1.15 Insurance.

The Loan Parties maintain insurance with reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each Loan Party
and each Subsidiary of each Loan Party in accordance with prudent business
practice in the industry of the Loan Parties and their Subsidiaries.

5.1.16 Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 5.1.21) in all jurisdictions in which any Loan
Party or Subsidiary of any Loan Party is presently, or intends as of the Closing
Date to be, doing business except where the failure to do so would not
constitute a Material Adverse Change.

5.1.17 Material Contracts; Burdensome Restrictions.

No default exists, in any material respect, on the part of any Loan Party, with
respect to any of the material contracts filed or incorporated by reference in
the Company’s Annual Report on form 10-K for the fiscal year ended December 31,
2010. None of the Loan Parties or their Subsidiaries is bound by any contractual
obligation, or subject to any restriction in any organization document, or any
requirement of Law which would result in a Material Adverse Change.

5.1.18 Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

 

71



--------------------------------------------------------------------------------

5.1.19 Plans and Benefit Arrangements.

Except to the extent that a Material Adverse Change would not result therefrom:

(i) The Loan Parties are in compliance in all respects with any applicable
provisions of ERISA with respect to all Benefit Arrangements, Plans and
Multiemployer Plans. There has been no Prohibited Transaction with respect to
any Benefit Arrangement or any Plan or, to the best knowledge of the Loan
Parties, with respect to any Multiemployer Plan or Multiple Employer Plan, which
could result in any liability of the Loan Parties. The Loan Parties and all
other members of the ERISA Group have made when due any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto. With respect to each Plan
and Multiemployer Plan, the Loan Parties and each other member of the ERISA
Group (i) have fulfilled their obligations under the minimum funding standards
of ERISA, (ii) have not incurred any liability to the PBGC (other than the
payment of premiums due in the ordinary course of business), and (iii) have not
had asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA. All Plans, Benefit Arrangements and Multiemployer Plans
have been administered in accordance with their terms and applicable Law.

(ii) To the best of the Loan Parties’ knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iii) Neither the Loan Parties nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.

(iv) No event requiring notice to the PBGC under Section 303(k)(4) of ERISA has
occurred or is reasonably expected to occur with respect to any Plan.

(v) The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan as reflected on such financial statements.

(vi) Neither the Loan Parties nor any other member of the ERISA Group has
incurred or reasonably expects to incur any withdrawal liability under ERISA to
any Multiemployer Plan or Multiple Employer Plan. Neither the Loan Parties nor
any other member of the ERISA Group has been notified by any Multiemployer Plan
or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Loan Parties, no Multiemployer Plan or Multiple Employer Plan
is reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.

 

72



--------------------------------------------------------------------------------

(vii) To the extent that any Benefit Arrangement is insured, the Loan Parties
have paid when due all premiums required to be paid for all periods through the
Closing Date. To the extent that any Benefit Arrangement is funded other than
with insurance, the Loan Parties have made when due all contributions required
to be paid for all periods through the Closing Date.

(viii) All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in accordance with their terms and applicable Law.

5.1.20 Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except where the
failure to comply would not constitute a Material Adverse Change. There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or, to the knowledge of any Loan Party,
threatened strikes, picketing, handbilling or other work stoppages or slowdowns
at facilities of any of the Loan Parties or any of their Subsidiaries which in
any case would constitute a Material Adverse Change. The Borrowers have
delivered to the Administrative Agent true and correct copies of each of the
Labor Contracts (excluding individual employment contracts with individual
employees).

5.1.21 Environmental Matters.

Except (a) as disclosed in the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2010, including Note 20 to the Consolidated
Financial Statements, to the extent that reserves have been set aside as set
forth in such statements, and provided that such matters would not result in a
Material Adverse Change, or (b) except to the extent that a Material Adverse
Change would not result therefrom:

(i) None of the Loan Parties has received, or has been overtly threatened with,
any Environmental Complaint, whether directed or issued to such Loan Party or
relating or pertaining to any prior owner, operator or occupant of the Property.

(ii) No activity of any Loan Party at the Property is being or has been
conducted in violation of any Environmental Law or Required Environmental Permit
and to the knowledge of any Loan Party, no activity of any prior owner, operator
or occupant of the Property was conducted in violation of any Environmental Law.

(iii) To the knowledge of the Loan Parties, there are no Regulated Substances
present on, in, under, or emanating from, or to any Loan Party’s knowledge
emanating to, the Property or any portion thereof which result in Contamination.

(iv) Each Loan Party has all Required Environmental Permits and all such
Required Environmental Permits are in full force and effect.

 

73



--------------------------------------------------------------------------------

(v) Each Loan Party has submitted to an Official Body and/or maintains, as
appropriate, all Required Environmental Notices.

(vi) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits.

(vii) No portion of the Property is identified or to the knowledge of any Loan
Party, proposed to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any portion of any property adjoining or in the near proximity
of such portion of the Property identified or proposed to be identified on any
such list.

(viii) No lien or other encumbrance authorized by Environmental Laws exists
against the Property and the Loan Parties have no reason to believe that such a
lien or encumbrance will be imposed.

5.1.22 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party. There is no Lien upon or with respect to any of
the properties or income of any Loan Party or Subsidiary of any Loan Party which
secures Indebtedness or other obligations of any Person except for Permitted
Liens.

5.1.23 Anti-Terrorism Laws.

5.1.23.1 General.

None of the Loan Parties nor any Subsidiaries of any Loan Party (or to its
knowledge any Affiliate of any Loan Party), is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

5.1.23.2 Anti-Money Laundering.

(i) The Loan Parties acknowledge that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
Laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, “AML Legislation”), the Lenders and the Administrative
Agent may be

 

74



--------------------------------------------------------------------------------

required to obtain, verify and record information regarding the Loan Parties,
their respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. The Loan Parties shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.

(ii) If the Administrative Agent has ascertained the identity of the Loan
Parties or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent:

(a) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

(b) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Loan Parties or
any such authorized signatory in doing so.

5.1.23.3 Executive Order No. 13224.

None of the Loan Parties, nor or any Subsidiaries of any Loan Party (or to its
knowledge any Affiliate of any Loan Party or, to the knowledge of any Loan
Party, their respective agents acting or benefiting in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder),
is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

75



--------------------------------------------------------------------------------

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party or, to the knowledge of any Loan Party, any of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

5.2 Continuation of Representations.

The Loan Parties make the representations and warranties in this Section 5 on
the date hereof and on the Closing Date and each date thereafter on which a Loan
is made or a Letter of Credit is issued as provided in and subject to Sections 2
and 6.

5.3 Updates to Schedules.

The Company, on behalf of all Loan Parties, shall, at the time of delivery of
the financial statements required pursuant to Section 7.3.2 and the related
Compliance Certificate of the Company, provide to the Administrative Agent in
writing such revisions or updates to the Schedules attached hereto pursuant to
Section 5 as may be necessary or appropriate to update or correct same; provided
that, in the case the Company reasonably determines that any such Schedule is
incorrect in any respect which is material (whether material to the Schedule
itself, taken as a whole and in the context of the related representations and
warranties, or otherwise material), the Company, on behalf of all Loan Parties,
shall promptly revise or update same in advance of delivery of such financial
statements and Compliance Certificate; and provided further that no such
Schedule shall be deemed to have been amended, modified or superseded by any
such correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Required Lenders shall have
accepted in writing such revisions or updates to such Schedule. References to a
particular Schedule in this Agreement shall be deemed to refer to the most
recent updated version of such Schedule, once so accepted.

 

76



--------------------------------------------------------------------------------

6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Administrative Agent to
issue Letters of Credit hereunder is subject to the satisfaction of the
following conditions:

6.1 First Loans and Letters of Credit.

On the Closing Date:

6.1.1 Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 5 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date in all material respects with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein); no Event of Default or
Potential Default shall have occurred and be continuing or shall exist; and
there shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate of the Company on behalf of each of the Loan Parties (other
than the German Borrowers which shall comply with Section 7.1.12), dated the
Closing Date and signed by a Responsible Officer of the Company on behalf of
each of the Loan Parties, to each such effect.

6.1.2 Secretary’s Certificate.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties (other than the German Borrowers
and the English Borrowers, which shall comply with Section 7.1.12), certifying
as appropriate as to:

(i) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely;

(ii) copies of resolutions of the board of directors or comparable managing body
approving and adopting the Loan Documents, the transactions contemplated therein
and authorizing the execution, delivery and performance thereof, certified by
the Secretary (or equivalent) and, as to the authority of such Secretary (or
equivalent), an Authorized Officer, of each Loan Party as of the Closing Date to
be true and correct as of such date; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by

 

77



--------------------------------------------------------------------------------

the appropriate state official where such documents are filed in a state office
(to the extent such documents are filed in a state office) together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized or qualified
to do business.

6.1.3 Delivery of Loan Documents.

The Guaranty Agreement shall have been duly executed and delivered to the
Administrative Agent for the benefit of the Lenders.

6.1.4 Opinions of Counsel.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of counsel to each of the Loan Parties (other than
counsel for the German Borrowers and the English Borrowers; opinions of such
counsel shall be delivered in accordance with Section 7.1.12), including
Shearman & Sterling LLP, dated the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent and its counsel as to the
matters set forth in Exhibit 6.1.4.

6.1.5 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.

6.1.6 Payment of Fees.

The Borrowers shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Lenders, as appropriate, to the extent not
previously paid all commitment and other fees accrued through the Closing Date
and the costs and expenses for which the Administrative Agent and the Lenders
are entitled to be reimbursed.

6.1.7 Consents.

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 5.1.12 shall have been obtained.

6.1.8 Officer’s Certificate Regarding MACs.

Since December 31, 2010, no Material Adverse Change shall have occurred; and
there shall have been delivered to the Administrative Agent for the benefit of
each Lender a certificate dated the Closing Date and signed by a Responsible
Officer of the Company to such effect.

 

78



--------------------------------------------------------------------------------

6.1.9 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any material Law applicable to any Loan Party.

6.1.10 No Actions or Proceedings; No Material Litigation.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby. No litigation, which if adversely
decided would reasonably be expected to result in a Material Adverse Change,
shall have been instituted or overtly threatened against any of the Loan
Parties, except for unresolved environmental matters disclosed in the Company’s
Annual Report Form 10-K for the fiscal year ended December 31, 2010, including
Note 20 to the Consolidated Financial Statements.

6.1.11 Closing Commitment Fees.

The Borrowers shall have paid on or prior to the Closing Date (or on allocation
of the Lenders’ Commitments in the case of clause (ii)(b) below) the following
closing commitment fees: (i) a non-refundable commitment fee payable to the
Administrative Agent for each Lender with a Commitment hereunder, on the portion
of its Commitment not increased from its Commitment under the Prior Senior
Credit Facility, in an amount equal to 10 basis points of each such Lender’s
portion of the Commitment not increased; and (ii) a non-refundable commitment
fee payable to the Administrative Agent for (a) each Lender with a Commitment
hereunder, on the portion of its Commitment increased from its Commitment under
the Prior Senior Credit Facility, and (b) each new Lender without a Commitment
under the Prior Senior Credit Facility but with a Commitment hereunder, in each
case in an amount equal to 30 basis points of each such Lender’s portion of the
Commitment increased.

6.1.12 Other Requirements.

The Loan Parties shall have delivered evidence of insurance complying with
Section 7.1.3, the Administrative Agent shall be satisfied as to the amount and
nature of all tax, ERISA, employee retirement benefit and other contingent
liabilities to which the Loan Parties may be subject, and the Prior Senior
Credit Facility shall have been terminated and satisfied in form and substance
reasonably satisfactory to the Administrative Agent.

 

79



--------------------------------------------------------------------------------

6.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 5 and in the other Loan Documents shall
be true in all material respects on and as of the date of such additional Loan
or Letter of Credit with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein); no Event of Default or Potential
Default shall have occurred and be continuing or shall exist; and the Borrowers
shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or application for a Letter of Credit as the case may be.

6.3 Loans to Fund Acquisitions.

In connection with the making of any Loan or issuance of any Letter of Credit to
finance any Permitted Acquisition, the Company shall comply with Section 7.2.6
and, if applicable, deliver any updates to disclosure schedules required by
Section 5.3.

7. COVENANTS

7.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations (other than
non-assessed contingent reimbursement obligations) under the Loan Documents and
termination of the Commitments, the Loan Parties shall comply at all times with
the following affirmative covenants:

7.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except (i) as otherwise expressly
permitted in Section 7.2.6 or (ii) except to the extent the failure to do so
would not be reasonably expected to result in a Material Adverse Change.

7.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all material liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all material taxes, assessments and governmental charges upon it or
any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such material liabilities,
including taxes, assessments or charges, are being contested in good faith and
by appropriate and lawful proceedings diligently conducted and for which such
reserve or other

 

80



--------------------------------------------------------------------------------

appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such material
liabilities would result in a Material Adverse Change, provided that the Loan
Parties and their Subsidiaries will pay all such material liabilities forthwith
upon the commencement of proceedings to foreclose any Lien which may have
attached as security therefor.

7.1.3 Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.

7.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof, except, in each case, where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

7.1.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations deemed
necessary by such Loan Party for the ownership and operation of its properties
and business if the failure so to maintain the same would constitute a Material
Adverse Change.

7.1.6 Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent, or any of the Lenders through the Administrative Agent, to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times during normal business hours and
as often as any of the Lenders may reasonably request, provided that the
Administrative Agent or the applicable Lender, through the Administrative Agent,
shall provide the Borrowers with reasonable notice prior to any visit or
inspection, and provided further that if no Event of Default or Potential
Default has occurred and is continuing, such visits and inspections shall be
limited to no more frequently than once per fiscal year. In the event any Lender
desires to visit and inspect the properties of any Loan Party as provided in
this Section, such Lender shall make reasonable efforts to ensure that such
visit and inspection is conducted contemporaneously with any visit and
inspection to be performed by the Administrative Agent.

 

81



--------------------------------------------------------------------------------

7.1.7 Keeping of Records and Books of Account.

The Borrowers shall, and shall cause each Subsidiary of the Borrowers to,
maintain and keep proper books of record and account which enable the Borrowers
and their Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Borrowers or any Subsidiary of the Borrowers, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

7.1.8 Plans and Benefit Arrangements.

The Loan Parties shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Loan Parties shall
cause all of their Plans and all Plans maintained by any member of the ERISA
Group to be funded in accordance with the minimum funding requirements of ERISA
and shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

7.1.9 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

7.1.10 Joinder of Guarantors and Borrowers.

Any Material Subsidiary of the Borrowers which is required to join this
Agreement as a Guarantor or any Subsidiary which elects to join this Agreement
as a Borrower pursuant to Section 7.2.9 shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder or Borrower Joinder, as applicable,
pursuant to which it shall join as a Guarantor or Borrower each of the Loan
Documents to which the Guarantors or Borrowers are parties; and (ii) documents
in substantially the forms described in Sections 6.1.1 through 6.1.4 and 6.1.7
(or, in the case of an English Borrowers, Sections 6.1.1 through 6.1.3, 7.1.12
and 6.1.7; or, in the case of a German Borrower, Sections 7.1.12 and 6.1.7),
modified as appropriate to relate to such Material Subsidiary. The Loan Parties
shall deliver such items referred to in the preceding clauses (i) and (ii) to
the Administrative Agent (a) in connection with the formation of a domestic
Material Subsidiary, within ten (10) Business Days after the date of the filing
of such Subsidiary’s articles of incorporation if the Subsidiary is a
corporation, the date of the filing of its certificate of limited partnership if
it is a limited partnership or the date of its organization if it is

 

82



--------------------------------------------------------------------------------

an entity other than a limited partnership or corporation, (b) in connection
with the formation of a Material Subsidiary that is a Foreign Subsidiary, within
twenty (20) Business Days after the date of the filing of such Subsidiary’s
articles of incorporation if the Subsidiary is a corporation, the date of the
filing of its certificate of limited partnership if it is a limited partnership
or the date of its organization if it is an entity other than a limited
partnership or corporation, (c) in connection with the acquisition of a domestic
Material Subsidiary, within ten (10) Business Days of consummation of the
acquisition transaction, (d) in connection with the acquisition of a Material
Subsidiary that is a Foreign Subsidiary, within twenty (20) Business Days of
consummation of the acquisition transaction, or (e) in the event of any other
occurrence or circumstance resulting in the existence of a Material Subsidiary
of the Borrowers, within ten (10) Business Days of such Person becoming a
Material Subsidiary of the Borrowers in the case of a domestic Material
Subsidiary and twenty (20) Business Days of such Person becoming a Material
Subsidiary in the case of a Material Subsidiary that is a Foreign Subsidiary,
provided that in each case the Administrative Agent may permit additional time,
not to exceed five (5) Business Days, for a Material Subsidiary to comply with
this Section 7.1.10.

7.1.11 Anti-Terrorism Laws.

The Loan Parties shall not knowingly (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Company (or,
if required by applicable Law, the Borrowers) shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrowers’ compliance with this Section 7.1.11.

7.1.12 German and English Borrowers.

On or before the Closing Date, and such other times as may be required pursuant
to the provisions of this Agreement, the applicable Loan Parties shall complete
all of the following actions:

(1) German Borrowers:

(i) Authorization. The German Borrowers shall take all appropriate corporate
action required to authorize and ratify the execution and delivery of the Loan
Documents by the German Borrowers and the consummation of the transactions
thereunder by such German Borrowers.

(ii) Officer’s Certificate. Each of the German Borrowers shall deliver to the
Administrative Agent an officer’s certificate in relation to each such German
Borrower in the form described in Sections 6.1.1 and 6.1.2 as conformed to
German market

 

83



--------------------------------------------------------------------------------

standard and containing the attachments listed in clauses (i), (ii) and (iii) of
Section 6.1.2, which in relating to clauses (i) and (iii) thereof shall consist
of: (a) an up-to-date extract from the commercial register
(Handelsregisterausdruck); (b) a copy of the current articles of association
(Satzung) certified by the commercial register, or a copy of the current
partnership agreement (Gesellschaftsvertrag), as applicable; (c) if applicable,
a copy of the current shareholder list certified by the commercial register;
(d) a copy of a resolution of the shareholders of such German Borrower; and
(e) if applicable, a copy of a resolution of the supervisory board
(Aufsichtsrat) and/or advisory board (Beirat) of each such German Borrower; in
the case of the preceding items (d) and (e) above, approving the terms of, and
the transactions contemplated by, this Agreement and the Loan Documents to which
each such German Borrower is or is to be a party.

(iii) Opinion of Counsel. The German Borrowers shall deliver to the
Administrative Agent an Opinion of their German counsel in a form acceptable to
the Administrative Agent which confirms the capacity of the German Borrowers in
execution and performance of the relevant Loan Documents, and confirms the
enforceability under the Laws of Germany of a judgment rendered against such
German Borrowers under the Laws of the United States.

(2) English Borrowers:

(i) Officer’s Certificate. Each of the English Borrowers shall deliver to the
Administrative Agent an officer’s certificate in relation to each such English
Borrower in the form described in Sections 6.1.1 and 6.1.2 as conformed to
English market standard and containing as attachments copies of the current
memorandum and articles of association of each such English Borrower approving
the terms of, and the transactions contemplated by, this Agreement and the Loan
Documents to which each such English Borrower is or is to be a party.

(ii) Opinion of Counsel. The English Borrowers shall deliver to the
Administrative Agent an Opinion of its English counsel in a form acceptable to
the Administrative Agent which confirms the matters described in Section 6.1.4
with respect to the English Borrowers required to be confirmed by the
Administrative Agent, and confirms the enforceability under the Laws of England
and Wales of a judgment rendered against such English Borrowers under the Laws
of the United States.

7.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations (other than
non-assessed contingent reimbursement obligations) under the Loan Documents and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

84



--------------------------------------------------------------------------------

7.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) existing Indebtedness as set forth on Schedule 7.2.1;

(iii) Indebtedness incurred pursuant to capitalized leases;

(iv) (a) the 2006 Senior Notes or Additional Indebtedness in a maximum principal
amount outstanding not to exceed $200,000,000 at any time, and (b) the 2010
Senior Notes or Additional Indebtedness in a maximum principal amount
outstanding not to exceed $100,000,000 at any time;

(v) Indebtedness secured by Purchase Money Security Interests;

(vi) Indebtedness of a Loan Party to another Loan Party (subject to compliance
with Section 7.2.4(v));

(vii) any Interest Rate, Currency and Commodity Hedge;

(viii) Guaranties by the Loan Parties or their Subsidiaries of Indebtedness
permitted under this Section 7.2.1;

(ix) Permitted Timberland Indebtedness of GPW VA Timberlands;

(x) Permitted Additional Timberland Indebtedness of GPW VA Timberlands or a
Monetization Entity in an aggregate amount not to exceed $80,000,000.00
outstanding at any time;

(xi) unsecured Indebtedness incurred pursuant to or to finance a Permitted
Acquisition or to replace, refund or refinance any such Indebtedness (including
any Loans); provided that (x) the amount of such Indebtedness is not increased
at the time of such replacement, refunding or refinancing except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such replacement, refunding or
refinancing, and (y) after giving effect thereto, the Company shall be in
compliance with Section 7.2.6(ii)(F);

(xii) Indebtedness of the Receivables Entity under the, or in connection with a,
Permitted Accounts Receivable Program;

(xiii) Permitted Timberland Intercompany Indebtedness in an aggregate principal
amount not to exceed $15,000,000.00 outstanding at any time;

 

85



--------------------------------------------------------------------------------

(xiv) Permitted Additional Timberland Intercompany Indebtedness in an aggregate
principal amount not to exceed $15,000,000.00 outstanding at any time;

(xv) Fox River OU3-5 Related Debt;

(xvi) refinancings, refundings, renewals or extensions of Indebtedness permitted
by

(A) clauses (ii) or (iv), provided that (x) the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (y) unless otherwise consented by the Administrative Agent, the
terms relating to interest, amortization, maturity, collateral (if any),
recourse, and subordination (if any), and other material terms of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, do not
materially differ from those applicable to the original Indebtedness permitted
hereunder except to the extent necessary to conform with prevailing market
terms; or

(B) clauses (ix), (x), (xiii) and (xiv), provided that (x) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and (y) unless otherwise consented by the Administrative
Agent, the terms relating to interest, amortization, maturity, collateral (if
any), recourse, and subordination (if any), and other material terms of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, do not
materially differ from those applicable to the original Indebtedness permitted
hereunder except to the extent necessary to conform with prevailing market
terms;

(xvii) unsecured Indebtedness not otherwise permitted under one of the
sub-clauses of this Section 7.2.1, in an aggregate amount not to exceed
$75,000,000.00 outstanding at any time; and

(xviii) secured Indebtedness and other secured obligations in an aggregate
principal amount not to exceed $30,000,000.00 outstanding at any time, to the
extent that the Liens securing such Indebtedness and other obligations are
otherwise permitted under Section 7.2.2.

7.2.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

86



--------------------------------------------------------------------------------

7.2.3 [Intentionally omitted].

7.2.4 Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, except:

(i) investments identified on Schedule 7.2.4 hereto;

(ii) trade credit extended on usual and customary terms in the ordinary course
of business;

(iii) loans or advances to employees, officers or directors in the ordinary
course of business in an aggregate principal amount not to exceed $2,000,000.00
at any time outstanding, provided that such loans and advances shall comply with
all applicable Law;

(iv) Permitted Investments;

(v) (a) (1) loans and advances by domestic Loan Parties and domestic Non-Loan
Party Subsidiaries to Foreign Loan Parties and (2) loans and advances by Foreign
Loan Parties to Foreign Loan Parties or to a Foreign Non-Loan Party Subsidiary
that will become a Foreign Loan Party after giving effect to such loan or
advance, in an aggregate principal amount for this clause (a) not to exceed
$400,000,000 at any time outstanding; (b) loans and advances by Foreign Loan
Parties or domestic Loan Parties to Foreign Non-Loan Party Subsidiaries in an
aggregate principal amount for this clause (b) not to exceed $25,000,000 at any
time outstanding; (c) loans and advances by Foreign Non-Loan Party Subsidiaries
to other Foreign Non-Loan Party Subsidiaries; (d) other loans and advances by
domestic Loan Parties to Foreign Loan Parties, in excess of the maximum amount
specified in clauses (a) above, so long as the Loan Parties have pledged to the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Pledged Loans pursuant to and otherwise in compliance with Section 10.19; and
(e) loans and advances to Loan Parties which are not Foreign Loan Parties;

(vi) Permitted Acquisitions;

(vii) loans and investments in connection with a Permitted Accounts Receivable
Program;

(viii) additional investments, loans and advances (expressly excluding loans or
advances expressly permitted under Section 7.2.4(v) above), to or in: (a) Loan
Parties; or (b) other Persons, provided that such investment, loans and advances
in other Persons,

 

87



--------------------------------------------------------------------------------

measured at the time of the making thereof (determined without regard to any
write-down or write-offs thereof and net of cash payments of principal in the
case of loans and cash equity returns, whether as a dividend or a redemption in
the case of equity investments), do not exceed in the aggregate the greater of
$60,000,000.00 and 5% of Consolidated Total Assets as determined as of the most
recent fiscal year and for which financial statements are required to be
delivered hereunder;

(ix) receivables, prepaid expenses or deposits owing to the Borrowers or any
receivables, prepaid expenses, deposits or advances to suppliers, in each case
if created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(x) Guaranties by the Loan Parties of Indebtedness of (a) other Loan Parties and
(b) other Non-Loan Party Subsidiaries, to the extent such Guaranties are
permitted under Section 7.2.1;

(xi) debt securities, seller notes and other similar investments made as a
result of the receipt of partial non-cash consideration from a sale of assets
which is permitted hereunder (excluding sales of timberland); and

(xii) (a) the Glawson Note and (b) other similar investments in the form of
Indebtedness from timberland purchasers to finance the purchase price under
Permitted Timberland Installment Sales in an aggregate amount not to exceed
$80,000,000.00 outstanding at any time, which Indebtedness is monetized through
the issuance of Permitted Timberland Indebtedness or Permitted Additional
Timberland Indebtedness.

7.2.5 Dividends and Related Distributions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to make or pay, or agree to become or remain liable to make or pay, any
Restricted Payment unless no Material Event of Default exists or would be caused
thereby, except (a) dividends or other distributions payable to a Loan Party or
a Non-Loan Party Subsidiary, provided that Loan Parties may only make dividends
and distributions to Non-Loan Party Subsidiaries to the extent a dividend or
distribution in a corresponding amount is also made (concurrently or immediately
thereafter) from the recipient Non-Loan Party Subsidiary to a Loan Party;
(b) dividend payments or other distributions payable solely in the common stock
or other common equity interests of such Person; (c) in the ordinary course of
business or consistent with past practices, repurchase, retire or otherwise
acquire for value equity interests (including any restricted stock or restricted
stock units) held by any present, future or former employee, director, officer
or consultant (or any Affiliate, spouse, former spouse, other immediate family
member, successor, executor, administrator, heir, legatee or distributee of any
of the foregoing) of the Company or any of its Subsidiaries pursuant to any
employee, management or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
officer or consultant of the Company or any Subsidiary; (d) the proceeds of
which shall be used to pay customary salary, bonus and other benefits payable to
officers; (e)

 

88



--------------------------------------------------------------------------------

dividends permitted to be made hereunder within sixty (60) days of the date of
declaration thereof; and (f) other Restricted Payments in an aggregate amount
not to exceed $5,000,000.00 in any fiscal year; subject, in each case, to
compliance with Section 7.2.9.

7.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock or other equity interests of any other
Person, and further provided that

(i) (a) any Loan Party other than the Company or any Non-Loan Party Subsidiary
may consolidate or merge into another Loan Party or Non-Loan Party Subsidiary,
(b) any Loan Party may acquire whether by purchase, merger, lease or otherwise,
all or substantially all of the assets or capital stock or other equity
interests of another Loan Party (other than the Company) or a Non-Loan Party
Subsidiary, and (c) any Non-Loan Party Subsidiary may acquire, whether by
purchase, merger, lease or otherwise, all or substantially all of the assets or
capital stock or other equity interests of a Loan Party (other than the Company)
or another Non-Loan Party Subsidiary, in each case subject to compliance with
Sections 7.2.4, 7.2.9 and 7.2.18, and

(ii) any Loan Party may acquire, whether by purchase or by merger, (x) all of
the ownership interests of any other Person or (y) substantially all of assets
of another Person or of a business or division of any other Person (each an
“Permitted Acquisition”), provided that each of the following requirements is
met:

(A) if any Loan Party acquires the ownership interests in such Person, such
Person shall, if required pursuant to Section 7.2.9, execute a Borrower Joinder
or Guarantor Joinder and join this Agreement as a Borrower or Guarantor pursuant
to Section 7.1.10 and otherwise comply with Section 7.1.10 within the time
periods set forth therein (including any extended time period applicable
thereunder);

(B) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Permitted Acquisition;

(C) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
similar as or complimentary to one or more line or lines of business conducted
by the Loan Parties and shall comply with Section 7.2.10;

(D) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

 

89



--------------------------------------------------------------------------------

(E) the Company shall demonstrate that the Borrowers shall be in pro forma
compliance with the covenants contained in Sections 7.2.15, 7.2.16 and, if
applicable, 7.2.17 after giving effect to such Permitted Acquisition (including
in such computation, Indebtedness or other liabilities assumed or incurred in
connection with such Permitted Acquisition and including income earned or
expenses incurred by the Person, business or assets to be acquired as more fully
provided herein) by delivering at least five (5) Business Days prior to such
Permitted Acquisition a certificate in substantially the form of Exhibit 7.2.6
evidencing such pro forma compliance;

(F) if the Leverage Ratio (after taking into account the pro forma effect of the
Permitted Acquisition) is in excess of 3.25 to 1.00, then Required Lenders shall
have consented in writing thereto prior to its consummation;

(G) the Loan Parties deliver such updates to Schedules required under Sections
5.3 and 6.3; and

(H) the Loan Parties shall deliver to the Administrative Agent at least five
(5) Business Days before consummation of such Permitted Acquisition a copy of
the definitive acquisition agreement(s) relating to such Permitted Acquisition,
including all schedules and exhibits thereto, together with such other
information about such Person and its assets as the Administrative Agent may
reasonably require; and

(iii) any Subsidiary of the Company may liquidate, dissolve or wind-up its
affairs , including any such change necessary to consummate a transaction
permitted elsewhere under this Section 7.2.6, provided that (a) any liquidation,
winding up or dissolution of a Loan Party relating to a disposition of its
assets to a Non-Loan Party Subsidiary shall comply with Sections 7.2.4, 7.2.7
and 7.2.9, (b) at least five (5) Business Days’) prior written notice detailing
such proposed action shall be delivered by the Company to the Administrative
Agent and the Lenders if such proposed action relates to a Loan Party or its
assets, and (c) no such action that would be materially adverse to the Lenders
may be taken without obtaining the prior written consent of the Required
Lenders.

7.2.7 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except for the following:

(i) transactions involving the sale of inventory in the ordinary course of
business;

 

90



--------------------------------------------------------------------------------

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are obsolete, worn out or no longer necessary or required in the conduct
of such Loan Party’s or such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by (a) one Loan Party or a Non-Loan
Party Subsidiary, to a Loan Party, (b) a Non-Loan Party Subsidiary to another
Non-Loan Party Subsidiary, or (c) a Loan Party to a Non-Loan Party Subsidiary,
so long as the aggregate market value of such sales, transfers or leases of
assets by Loan Parties to Non-Loan Party Subsidiaries does not exceed 5% of
Consolidated Total Assets at any time, subject in each case to compliance with
Sections 7.2.4, 7.2.5, 7.2.9 and 7.2.18; and

(iv) sales or other transfers of accounts receivables and related rights of the
Company and its Subsidiaries pursuant to or in connection with a Permitted
Accounts Receivable Program;

(v) any sale, transfer or lease of assets not listed in clauses (i) through
(iv) above provided that (A) no Event of Default shall exist or shall result
from such disposition, and (B) the aggregate net book value of all assets so
sold by the Loan Parties and their Subsidiaries pursuant to this clause
(v) shall not exceed in any fiscal year 10% of the Consolidated Total Assets
measured as of the end of the previous fiscal year (such 10% figure shall be
referred to as “Availability”), provided that to the extent that such value of
assets sold, transferred or leased is less than Availability in such fiscal year
(the difference being, the “Unused Portion”), such Unused Portion may be carried
over to the next fiscal year (but not to subsequent fiscal years) and increase
Availability in such next fiscal year by such amount, provided further that the
aggregate net book value of all assets sold, transferred or leased in any two
consecutive fiscal years may not exceed 20% of Consolidated Total Assets
measured at the beginning of such two-consecutive fiscal year period;

(vi) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Lenders;

(vii) any installment sale of timberland in connection with a timberland
installment note monetization transaction or which is otherwise consented to by
Administrative Agent (a “Permitted Timberland Installment Sale”); and

(viii) any sale, conveyance, assignment, transfer, lease or disposition of
assets among the Company and its Subsidiaries to the extent permitted under
Section 7.2.1, 7.2.2, 7.2.4, 7.2.5 or 7.2.6.

7.2.8 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person other than another Loan Party) unless such transaction (i) is
not otherwise prohibited by this Agreement, (ii) is entered into in the ordinary
course of business upon fair and reasonable arm’s-length terms

 

91



--------------------------------------------------------------------------------

and conditions which are fully disclosed to the Administrative Agent (with
public filing of a description of such transaction with the SEC constituting
such full disclosure), and is in accordance with all applicable Law, and, as
applicable, is permitted by Section 7.2.1, 7.2.2, 7.2.4, 7.2.5, 7.2.6 or 7.2.7,
(iii) involves any employment agreement entered into by the Company or any of
the Subsidiaries in the ordinary course of business, or (iv) is in existence as
of the Closing Date and is reflected in the Company’s Report on Form 10-K as
filed with the SEC for fiscal year 2010.

7.2.9 Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Material Subsidiaries other than:
(i) subject to Section 10.18 for the avoidance of doubt (if applicable), any
Foreign Subsidiary which has joined this Agreement as a Guarantor or a Borrower
on the Closing Date, or so joins this Agreement after the Closing Date, pursuant
to and in compliance with Section 7.1.10; (ii) any other Material Subsidiary
(except for the Receivables Entity) which has joined this Agreement as a
Guarantor or a Borrower on the Closing Date; or (iii) any other Material
Subsidiary formed, acquired or in existence after the Closing Date (except for
the Receivables Entity) which joins this Agreement as a Guarantor or a Borrower
pursuant to and in compliance with Section 7.1.10; provided that a Subsidiary of
the Company which is not a Material Subsidiary may opt to join this Agreement as
a Guarantor or a Borrower pursuant to and in compliance with Section 7.1.10.

7.2.10 Continuation of or Change in Business.

Each of the Loan Parties will not, nor will it permit any of its Subsidiaries
to, alter the character of the business of the Loan Parties and their
Subsidiaries, taken as a whole, in any material respect from that conducted as
of the Closing Date.

7.2.11 Plans and Benefit Arrangements.

None of the Loan Parties shall engage in a Prohibited Transaction with any Plan,
Benefit Arrangement or Multiemployer Plan which, alone or in conjunction with
any other circumstances or set of circumstances resulting in liability under
ERISA or otherwise violate ERISA, provided that it shall not be deemed to be a
violation of this Section 7.2.11 if any engagement in a Prohibited Transaction
would not result in fines or penalties that in the aggregate would reasonably be
expected to result in a Material Adverse Change.

7.2.12 Fiscal Year.

The Company shall not, and shall not permit any Loan Party to, change its fiscal
year from the twelve-month period beginning January 1 and ending December 31.

 

92



--------------------------------------------------------------------------------

7.2.13 Issuance of Stock.

None of the Subsidiaries of the Company shall issue any additional shares of its
capital stock or any options, warrants or other rights in respect thereof,
except as may be permitted under Sections 7.2.4 and 7.2.5.

7.2.14 Changes in Organizational Documents.

Each of the Loan Parties shall not amend, modify or change its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents in any manner materially adverse to the interests of
the Lenders without obtaining the prior written consent of the Required Lenders,
and, if such proposed action relates to a Loan Party, providing, through the
Company, at least five (5) Business Days’ prior written notice (without
duplication of a corresponding notice period under Section 7.2.6(iii), if
applicable) to the Administrative Agent and the Lenders detailing such proposed
action.

7.2.15 Maximum Leverage Ratio.

The Borrowers shall not permit the Leverage Ratio, measured as of the end of
each fiscal quarter, to exceed 3.50 to 1.00.

7.2.16 Minimum Interest Coverage Ratio.

The Borrowers shall not permit the ratio (the “Interest Coverage Ratio”) of
Consolidated EBITDA to consolidated interest expense (excluding Timberland
Installment Sale Interest Expense) of the Borrowers and their Subsidiaries,
measured as of the end of each fiscal quarter, for the four (4) fiscal quarters
then ended, to be less than 3.50 to 1.0.

7.2.17 Minimum Liquidity.

In the event that the 2006 Senior Notes and 2010 Senior Notes have not been
repaid, redeemed or refinanced by December 31, 2015, through (if such repayment,
redemption or refinancing is effected pursuant to the issuance of Indebtedness)
the issuance of Indebtedness permitted under Section 7.2.1(iv), the Company
shall at all times after December 31, 2015 maintain Minimum Liquidity in an
amount not less than the remaining outstanding principal amount of the 2006
Senior Notes and 2010 Senior Notes until such time as the remaining outstanding
principal amount of the 2006 Senior Notes and 2010 Senior Notes is so repaid,
redeemed or refinanced. For purposes of this Section 7.2.17, “Minimum Liquidity”
shall mean the sum of (i) availability under the Revolving Credit Commitments
after deducting therefrom the Dollar Equivalent Revolving Facility Usage, plus
(ii) cash and Permitted Investments of the types described in clauses
(i) through (vi) of the definition of Permitted Investments.

 

93



--------------------------------------------------------------------------------

7.2.18 Receivables Entities and Timberland Note Monetization Entities.

The Loan Parties covenant as follows: (i) each Permitted Accounts Receivable
Program shall be entered into by a Subsidiary of the Company which is wholly
owned by the Company (directly or indirectly) and which engages in no activities
other than in connection with the financing of accounts receivables of the
Designated Credit Parties pursuant to a Permitted Accounts Receivable Program (a
“Receivables Entity”) and which is designated as such by the Company as provided
below in this Section; (ii) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of a Receivables Entity (a) shall be
guaranteed by the Company or any other Subsidiary of the Company (excluding
guarantees of obligations pursuant to Standard Securitization Undertakings),
(b) shall be recourse to or obligate the Company or any other Subsidiary of the
Company in any way other than pursuant to Standard Securitization Undertakings,
or (c) shall subject any property or asset of the Company or any other
Subsidiary of the Company, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings; (iii) GPW VA Timberlands and each other Subsidiary of the Company
designated to monetize timberland installment sale notes (a “Monetization
Entity”) shall engage in no activities other than the monetization of timberland
installment sale notes pursuant to Permitted Timberland Installment Sales and
the incurrence and performance of the Permitted Timberland Indebtedness or
Permitted Additional Timberland Indebtedness (as applicable) in connection
therewith; and (iv) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of GPW VA Timberlands or any Monetization Entity
(a) shall be guaranteed by the Company or any other Subsidiary of the Company,
(b) shall be recourse to or obligate the Company or any other Subsidiary of the
Company in any way other than through a collateral pledge of the Permitted
Timberland Intercompany Indebtedness (securing the Permitted Timberland
Indebtedness) or a similar collateral pledge of Permitted Additional Timberland
Intercompany Indebtedness (to secure Permitted Additional Timberland
Indebtedness), or (c) shall subject any property or asset of the Company or any
other Subsidiary of the Company, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than as contemplated in the
preceding clause (iv)(b). The Company may designate any Subsidiary as a
“Receivables Entity” hereunder by delivered to the Administrative Agent a
certificate of the Company executed by a Responsible Officer certifying that
such Subsidiary meets the requirements to be a Receivables Entity set forth in
subsection (i) above. The Company may designate any Subsidiary as a
“Monetization Entity” hereunder by delivered to the Administrative Agent a
certificate of the Company executed by a Responsible Officer certifying that
such Subsidiary meets the requirements to be a Monetization Entity set forth in
subsection (iii) above.

7.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations (other than
non-assessed contingent reimbursement obligations) and termination of the
Commitments, the Loan Parties will furnish or cause to be furnished to the
Administrative Agent and each of the Lenders:

 

94



--------------------------------------------------------------------------------

7.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days (or
any such earlier date as may be mandated by the SEC) after the end of each of
the first three fiscal quarters in each fiscal year, financial statements of the
Company and its Subsidiaries, consisting of a consolidated balance sheet as of
the end of such fiscal quarter and related consolidated statements of income,
consolidated retained earnings and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by a Responsible Officer of the
Company as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year. The Loan Parties
will be deemed to have complied with the delivery requirements of this
Section 7.3.1 if within forty-five (45) days (or any such earlier date as may be
mandated by the SEC) after the end of its fiscal quarter, the Company delivers
to the Administrative Agent and each of the Lenders a copy of its Form 10-Q as
filed with the SEC and the financial statements contained therein meets the
requirements described in this Section.

7.3.2 Annual Financial Statements.

As soon as available and in any event within ninety (90) days (or any such
earlier date as may be mandated by the SEC) after the end of each fiscal year of
the Company and its Subsidiaries, financial statements of the Company consisting
of a consolidated balance sheets as of the end of such fiscal year, and related
consolidated statements of income, consolidated retained earnings and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents. The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 7.3.2 if within ninety (90) days (or any such
earlier date as may be mandated by the SEC) after the end of its fiscal year,
the Company delivers to the Administrative Agent and each of the Lenders a copy
of its Annual Report and Form 10-K as filed with the SEC and the financial
statements and certification of public accountants contained therein meets the
requirements described in this Section. The Loan Parties shall deliver with such
financial statements and certification by their accountants (i) a certificate to
be delivered pursuant to Section 7.3.3 with respect to such financial statements
and (ii) any management letters of such accounts addressed to the Company.

 

95



--------------------------------------------------------------------------------

7.3.3 Certificate of the Company.

Concurrently with the financial statements the Company furnished to the
Administrative Agent and to the Lenders pursuant to Sections 7.3.1 and 7.3.2, a
certificate (each a “Compliance Certificate”) of the Company signed by a
Responsible Officer of the Company, in the form of Exhibit 7.3.3, to the effect
that, except as described pursuant to Section 7.3.4, (i) the representations and
warranties of the Borrowers contained in Section 5 and in the other Loan
Documents are true in all material respects on and as of the date of such
certificate with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which expressly relate solely to an earlier date or time), (ii) no Event of
Default or Potential Default exists and is continuing on the date of such
certificate, and (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Sections 7.1.15, 7.1.16 and, if applicable,
7.1.17.

7.3.4 Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by a Responsible
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

7.3.5 Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which involve a claim or
series of claims in excess of $15,000,000.00 or which if adversely determined
would constitute a Material Adverse Change.

7.3.6 Notice of Change in Debt Rating.

Within three (3) Business Days after Standard & Poor’s or Moody’s announces a
change in the Company’s Debt Rating, notice of such change. The Company, on
behalf of the Loan Parties, will deliver, together with such notice, a copy of
any written notification which the Company received from the applicable rating
agency regarding such change of Debt Rating.

7.3.7 Certain Events.

Written notice to the Administrative Agent:

(i) at least ten (10) Business Days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to Section 7.2.7(iii)(c), (v), (vi) or
(vii), and

 

96



--------------------------------------------------------------------------------

(ii) within the time limits set forth in Section 7.2.14, any amendment to the
organizational documents of any Loan Party.

7.3.8 Budgets, Forecasts, Other Reports and Information.

The following documents (1) upon the request of the Administrative Agent for so
long as the Company is obligated to publicly file the reports listed below with
the SEC, or (2) promptly upon their becoming available to the Company (without
any such request by the Administrative Agent) in the event that the Company
shall cease to be so obligated to publicly file such reports:

(i) any reports including management letters submitted to the Company by
independent accountants in connection with any annual, interim or special audit,

(ii) any reports, notices or proxy statements generally distributed by the
Company to its stockholders on a date no later than two (2) Business Days after
the date supplied to such stockholders,

(iii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Company with the SEC,

(iv) a copy of any order in any proceeding to which the Company or any of its
Subsidiaries is a party issued by any Official Body, and

(v) such other reports and information as any of the Lenders, through the
Administrative Agent, may from time to time reasonably request.

Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (ii) or (iii) above or pursuant to Sections
7.3.1 and 7.3.2 shall be deemed to have been furnished to the Administrative
Agent and each Lender, if the Company has issued a notice of Website Posting in
accordance with Section 10.6 specific to such type of financial statement,
report, proxy statement or other material, on the date that the Company posts
such financial statement, report, proxy statement or other material on the SEC’s
website at www.sec.gov or on the Company’s website at www.glatfelter.com;
provided that the Company will furnish paper copies of such financial statement,
report, proxy statement or material to the Administrative Agent or any Lender
that so requests, by notice to the Company, that the Company do so, until the
Company receives notice from the Administrative Agent or such Lender, as
applicable, to cease delivering such paper copies.

7.3.9 Notices Regarding Plans and Benefit Arrangements.

7.3.9.1 Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Loan Parties or any other member of
the ERISA Group,

 

97



--------------------------------------------------------------------------------

(ii) any Prohibited Transaction which could subject the Loan Parties to a
material civil penalty assessed pursuant to Section 502(i) of ERISA or a tax
imposed by Section 4975 of the Internal Revenue Code in connection with any
Plan, any Benefit Arrangement or any trust created thereunder,

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the Loan
Parties or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

(v) any cessation of operations (by the Loan Parties or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

(vi) withdrawal by the Loan Parties or any other member of the ERISA Group from
a Multiple Employer Plan, or

(vii) a failure by the Loan Parties or any other member of the ERISA Group to
make a payment to a Plan required to avoid imposition of a Lien under
Section 303(k) of ERISA.

7.3.9.2 Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the Loan
Parties or any other member of the ERISA Group of the PBGC’s intent to terminate
any Plan administered or maintained by the Loan Parties or any member of the
ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Lender each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by the Loan Parties or any other member
of the ERISA Group, and schedules showing the amounts contributed to each such
Plan by or on behalf of the Loan Parties or any other member of the ERISA Group
in which any of their personnel participate or from which such personnel may
derive a benefit, and each Schedule B (Actuarial Information) to the annual
report filed by the Loan Parties or any other member of the ERISA Group with the
Employee Benefit Security Administration.

 

98



--------------------------------------------------------------------------------

7.3.9.3 Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

7.3.10 Schedule of Loans and Investments.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Company, a schedule setting forth any loans and advances
permitted under Sections 7.2.4(v)(a), 7.2.4(v)(b) and 7.2.4(v)(d) during such
fiscal year.

8. DEFAULT

8.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

8.1.1 Payments Under Loan Documents.

The Borrowers shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when due or shall fail to
pay any interest on any Loan, Reimbursement Obligation or Letter of Credit
Borrowing or any other amount owing hereunder or under the other Loan Documents
within three (3) Business Days after such interest or other amount becomes due
in accordance with the terms hereof or thereof;

8.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

8.1.3 Breach of Negative Covenants and Certain Affirmative Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Sections 7.1.6 or 7.2;

8.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of twenty (20) Business Days
after any Responsible Officer of any Loan Party has actual knowledge of the
occurrence thereof;

 

99



--------------------------------------------------------------------------------

8.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $10,000,000.00 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not, but in any event not beyond thirty (30) days) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;

8.1.6 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of
$10,000,000.00 in the aggregate shall be entered against any Loan Party by a
court having jurisdiction in the premises, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of forty-five (45) days
from the date of entry;

8.1.7 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against any Loan Party executing the same or such party’s successors
and assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or cease to
give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby, or the
validity or enforceability of any of the Loan Documents shall in any way be
challenged or contested;

8.1.8 Proceedings Against Assets.

Assets of the Loan Parties’ or any of their Subsidiaries are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the fair market value of such assets are in excess of
$10,000,000.00 in the aggregate and the same is not cured within forty-five
(45) days thereafter;

8.1.9 Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $10,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of any of the
Loan Parties’ or any of their Subsidiaries’ assets by the United States, or any
department, agency or instrumentality

 

100



--------------------------------------------------------------------------------

thereof, or by any state, county, municipal or other governmental agency,
including the PBGC, or any taxes or debts in excess of $10,000,000.00 owing at
any time or times hereafter to any one of these becomes payable and the same is
not paid or bonded within forty-five (45) days after the same becomes payable;

8.1.10 Insolvency.

Any Loan Party or any Material Subsidiary of a Loan Party ceases to be solvent
or admits in writing its inability to pay its debts as they mature;

8.1.11 Events Relating to Plans and Benefit Arrangements.

Any of the following occurs in relation to the Borrowers or any members of their
ERISA Group: (i) any Reportable Event, which the Administrative Agent determines
in good faith constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan; (iv) the PBGC shall give notice of its intent to
institute proceedings to terminate any Plan or Plans or to appoint a trustee to
administer or liquidate any Plan; and, in the case of the occurrence of (i),
(ii), (iii) or (iv) above, the Administrative Agent determines in good faith
that the amount of the Loan Parties’ liability is likely to exceed
$10,000,000.00; (v) the Loan Parties or any member of the ERISA Group shall fail
to make any material contributions when due to a Plan or a Multiemployer Plan;
(vi) the Loan Parties or any other member of the ERISA Group shall withdraw
completely or partially from a Multiemployer Plan; or (vii) the Borrowers or any
other member of the ERISA Group shall withdraw (or shall be deemed under
Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan; and, with
respect to any of the events specified in (v), (vi) or (vii), the Administrative
Agent determines in good faith that any such occurrence would be reasonably
likely to materially and adversely affect the total enterprise represented by
the Loan Parties and the other members of the ERISA Group;

8.1.12 Cessation of Business.

Any Loan Party ceases to conduct its business as contemplated, except as
expressly permitted under Sections 7.2.6 or 7.2.7, or any Loan Party or
Subsidiary of a Loan Party is enjoined, restrained or in any way prevented by
court order from conducting all or any material part of its business and such
injunction, restraint or other preventive order is not dismissed within thirty
(30) days after the entry thereof;

8.1.13 Change of Control.

(i) Any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired,
after the Closing Date, beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the SEC under said Act) 20.00% or more of the voting
capital stock of P. H.

 

101



--------------------------------------------------------------------------------

Glatfelter Company; or (ii) within a period of twelve (12) consecutive calendar
months, individuals who were directors of the Company on the first day of such
period (together with any new directors whose election by the board of directors
of the Company or whose nomination for election by the shareholders of the
Company was approved by a vote of a majority of the directors then still in
office who were either directors as of the first day of such period or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of the Company;

8.1.14 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party,
Material Subsidiary or group of Subsidiaries which, if their assets were
aggregated in a single Subsidiary, would meet the requirements to be a Material
Subsidiary, in an involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any such Person or group of
Persons for any substantial part of its or their property, or for the winding-up
or liquidation of its or their affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of forty-five
(45) consecutive days or such court shall enter a decree or order granting any
of the relief sought in such proceeding; or

8.1.15 Voluntary Proceedings.

Any Loan Party, Material Subsidiary or group of Subsidiaries which, if their
assets were aggregated in a single Subsidiary, would meet the requirements to be
a Material Subsidiary, shall commence a voluntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or themselves or for any substantial part
of its or their property or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its or their debts as they become due,
or shall take any action in furtherance of any of the foregoing (in the case of
a Loan Party organized under the laws of Germany, the application for
commencement of any insolvency proceeding (Insolvenzantrag) shall have been
filed).

8.2 Consequences of Event of Default.

8.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 8.1.1 through 8.1.13 shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans or issue Letters of Credit, as the case may be,
and the Administrative Agent may, and upon the request of the Required Lenders,
shall (i) by written notice to the Borrowers, declare the unpaid principal
amount of the Notes then outstanding and all interest

 

102



--------------------------------------------------------------------------------

accrued thereon, any unpaid fees and all other Indebtedness and Obligations of
the Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall (subject to Section 10.18 for the avoidance of
doubt, if applicable) thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Lender without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) require any Borrowers to, and such Borrowers shall thereupon,
deposit in a non-interest-bearing account with the Administrative Agent, as cash
collateral for Borrowers’ Obligations under the Loan Documents, an amount equal
to the maximum amount currently or at any time thereafter available to be drawn
on all outstanding Letters of Credit, and each Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations. Upon the curing of all existing Events of Default to the
satisfaction of the Required Lenders, the Administrative Agent shall return such
cash collateral to the Borrowers (or applicable Borrowers, as the case may be);
and

8.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Sections 8.1.14 or 8.1.15 shall occur,
the Lenders shall be under no further obligations to make Loans or issue Letters
of Credit hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness and Obligations of the Borrowers to the Lenders hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and

8.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 9.9 and any branch, Subsidiary or Affiliate of such Lender
or participant anywhere in the world shall have the right, in addition to all
other rights and remedies available to it, without notice to such Loan Party
except as provided herein, to set-off (subject to Section 10.18 for the
avoidance of doubt, if applicable) against and apply to the then unpaid balance
of all the Loans and all other Obligations of the Borrowers and the other Loan
Parties hereunder or under any other Loan Document any debt owing to, and any
other funds held in any manner for the account of, a Borrower or such other Loan
Party by such Lender or participant or by such branch, Subsidiary or Affiliate,
including all funds in all deposit accounts (whether time or demand, general or
special, provisionally credited or finally credited, or otherwise) now or
hereafter maintained by a Borrower or such other Loan Party for its own account
(but not including funds held in custodian or trust accounts) with such Lender
or participant or such branch, Subsidiary or Affiliate, and each Lender and the
Administrative Agent agrees to promptly notify the Borrowers after such set-off,
provided that the failure to give any such notice shall not affect the validity
of such set-off and application. Such right shall exist whether or not any
Lender or the Administrative Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of a Borrower or such other Loan Party is or are matured or
unmatured and regardless of the existence or adequacy of any collateral,
Guaranty or any other security, right or remedy available to any Lender or the
Administrative Agent; and

 

103



--------------------------------------------------------------------------------

8.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Obligations pursuant
to any of the foregoing provisions of this Section 8.2, the Administrative
Agent, on behalf of the Lenders, if any Lender is owed any amount with respect
to the Obligations, may proceed to protect and enforce the Lenders’ rights by
suit in equity, action at law and/or other appropriate proceeding, whether for
the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Administrative
Agent, on behalf of the Lenders; and

8.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from the exercise of any remedy by the Administrative Agent, shall be applied as
follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with collection of any Obligations of any of the Loan
Parties under any of the Loan Documents;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders incurred under this Agreement or any of the other Loan
Documents, a Lender-Provided Interest Rate Hedge or an Other Lender-Provided
Financial Service Product, whether of principal, interest, fees, expenses or
otherwise, in such manner as the Administrative Agent may determine in its
discretion; and

(iii) the balance, if any, to the Loan Parties or as otherwise required by Law.

9. THE AGENT

9.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such

 

104



--------------------------------------------------------------------------------

powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

9.3 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 9 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.4 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

105



--------------------------------------------------------------------------------

9.5 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the joint lead
arranger, joint bookrunner, syndication agent and documentation agent titles
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

9.6 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

106



--------------------------------------------------------------------------------

9.7 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.8 Calculations.

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of the Loans, fees or any other amounts due to the
Lenders under this Agreement. In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrowers and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error, and any compensation
therefor will be calculated at the Federal Funds Effective Rate or the Overnight
Rate if such computation relates to a Revolving Credit Loan made in an Optional
Currency.

9.9 Sharing of Payments.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

107



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 9.9 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents as in effect from time to time or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section 9.9 shall apply).

Each Loan Party agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Loan Party rights of payment (including
setoff, but subject to Section 8.2.3) with respect to such participation as
fully as if such Lender were a direct creditor of each Loan Party in the amount
of such participation.

9.10 Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrowers (so long as no Event of Default has occurred and is continuing),
to appoint a successor, such approval not to be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent with, if no Potential Default
or Event of Default is occurring, the approval of the Company in its reasonable
discretion without unreasonable delay; provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment (or been approved for such appointment pursuant to the
terms hereof), then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this

 

108



--------------------------------------------------------------------------------

Section 9.10. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 9.10 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 9.10, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall, to the extent it will be the replacement
Issuing Lender, (i) succeed to all of the rights, powers, privileges and duties
of PNC as the retiring Issuing Lender and Administrative Agent and PNC shall be
discharged from all of its respective duties and obligations as Issuing Lender
and Administrative Agent under the Loan Documents, and (ii) issue letters of
credit in substitution for the Letters of Credit issued by PNC, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.

9.11 Administrative Agent’s Fee.

The Borrowers, on a joint and several basis, shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) among the Borrowers and
Administrative Agent, as amended from time to time.

9.12 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other Laws.

 

109



--------------------------------------------------------------------------------

10. MISCELLANEOUS

10.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Company on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents to a departure from the due performance of the
Obligations of the Loan Parties hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that, no such agreement, waiver or
consent may be made which will:

10.1.1 Increase of Commitment.

Increase the amount of the Revolving Credit Commitment or Swing Loan Commitment
of any Lender hereunder without the written consent of each Lender affected
thereby;

10.1.2 Extension of Payment; Reduction of Principal Interest or Fees.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Commitment reduction in connection with
such a mandatory prepayment hereunder except for mandatory reductions of the
Commitments on the Expiration Date), the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan or reduce the Commitment Fee or any other fee payable to any Lender,
without the written consent of each Lender affected thereby;

10.1.3 Release a Guarantor or Pledged Loans.

Either (a) except in connection with a transaction permitted hereunder or as
otherwise permitted hereunder, release any Guarantor from its Obligations under
the Guaranty Agreement, without the written consent of the Administrative Agent
and all Lenders (other than Defaulting Lenders), or (b) except pursuant to
Section 10.19 in accordance with the terms thereof, release all or any
substantial portion of the Pledged Loans, without the written consent of the
Administrative Agent and all Lenders; or

10.1.4 Miscellaneous.

Amend Sections 4.2, 9.6 or 9.9 or this Section 10.1, alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all the
Lenders (other than Defaulting Lenders);

 

110



--------------------------------------------------------------------------------

provided, that no agreement, waiver or consent may modify the interests, rights
or obligations of (i) the Administrative Agent in its capacity as Administrative
Agent, without the written consent of the Administrative Agent, (ii) the Issuing
Lender, without the written consent of the Issuing Lender, and (iii) the lender
of Swing Loans, without the written consent of PNC, and provided, further, that,
if in connection with any proposed waiver, amendment or modification referred to
in Sections 10.1.1 through 10.1.4 above, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrowers
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 4.4.2.

10.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have. Any
waiver, permit, consent or approval of any kind or character on the part of any
Lender of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

10.3 Expenses; Indemnity; Damage Waiver.

10.3.1 Costs and Expenses of the Administrative Agent.

The Borrowers shall pay (i) all out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees and
charges, and disbursements, of counsel for the Administrative Agent), and shall
pay all reasonable fees and time charges, and disbursements, for attorneys who
may be employees of the Administrative Agent, in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or

 

111



--------------------------------------------------------------------------------

negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties, provided that such reimbursement
obligation shall be limited to one (1) audit in each fiscal year so long as no
Event of Default exists and is continuing.

10.3.2 Indemnification of the Administrative Agent by the Borrowers.

The Borrowers, on a joint and several basis (subject to Section 10.18 for the
avoidance of doubt, if applicable), unconditionally agree to pay or reimburse
the Administrative Agent and hold the Administrative Agent harmless against
(a) liability for the payment of all reasonable out-of-pocket costs, expenses
and disbursements, including fees and expenses of counsel (including the
allocated costs of staff counsel), appraisers and environmental consultants,
incurred by the Administrative Agent (i) in connection with the development,
negotiation, preparation, printing, execution, administration, syndication,
interpretation and performance of this Agreement and the other Loan Documents,
(ii) relating to any requested amendments, waivers or consents pursuant to the
provisions hereof, (iii) in connection with the enforcement of this Agreement or
any other Loan Document or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, and (iv) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, and (b) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Administrative Agent hereunder
or thereunder, provided that the Borrowers shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Administrative Agent’s gross negligence or willful misconduct, or if the
Borrowers was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrowers
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrowers, which shall not be
unreasonably withheld. In addition, the Borrowers, jointly and severally, agrees
to reimburse and pay all reasonable out-of-pocket expenses of the Administrative
Agent’s regular employees and agents engaged periodically to perform audits of
the Loan Parties’ books, records and business properties, provided that such
reimbursement obligation shall be limited to one (1) audit in each fiscal year
so long as no Event of Default exists and is continuing. This Section 10.3.2
shall not apply with respect to taxes other than any taxes that represent
losses, claims, damages, etc. arising from any non-tax claim.

 

112



--------------------------------------------------------------------------------

10.3.3 Reimbursement and Indemnification of Lenders by the Borrowers.

The Borrowers, on a joint and several basis (subject to Section 10.18 for the
avoidance of doubt, if applicable), agree unconditionally upon demand to pay or
reimburse to each Lender (other than the Administrative Agent, as to which the
Borrowers’ Obligations are set forth in Section 10.3.2) and to save such Lender
harmless against (i) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements (including reasonable fees and expenses of
counsel for each Lender except with respect to (a) and (b) below), incurred by
such Lender (a) in connection with the administration and interpretation of this
Agreement, and other instruments and documents to be delivered hereunder,
(b) relating to any amendments, waivers or consents pursuant to the provisions
hereof, (c) in connection with the enforcement of this Agreement or any other
Loan Document, or collection of amounts due hereunder or thereunder or the proof
and allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, and
(d) in any workout or restructuring or in connection with the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings, or (ii) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (other than taxes)
which may be imposed on, incurred by or asserted against such Lender, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by such Lender hereunder or
thereunder, provided that the Borrowers shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements (A) if the same results from such
Lender’s gross negligence or willful misconduct, or (B) if the Borrowers were
not given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrowers shall remain liable
to the extent such failure to give notice does not result in a loss to the
Borrower), or (C) if the same results from a compromise or settlement agreement
entered into without the consent of the Borrowers, which shall not be
unreasonably withheld. The Lenders will attempt to minimize the fees and
expenses of legal counsel for the Lenders which are subject to reimbursement by
the Borrowers hereunder by considering the usage of one law firm to represent
the Lenders and the Administrative Agent if appropriate under the circumstances.
This Section 10.3.3 shall not apply with respect to taxes other than any taxes
that represent losses, claims, damages, etc. arising from any non-tax claim.

10.3.4 Reimbursement by Lenders.

To the extent that the Borrowers for any reason fails to indefeasibly pay any
amount required under Sections 10.3.1 or 10.3.2 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage,

 

113



--------------------------------------------------------------------------------

liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

10.3.5 Payments.

All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor.

10.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 with respect to Interest Periods under the
Euro-Rate Option) and such extension of time shall be included in computing
interest and fees, except that the Loans shall be due on the Business Day
preceding the Expiration Date if the Expiration Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.

10.5 Funding by Branch, Subsidiary or Affiliate.

10.5.1 Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrowers, to deem any branch, Subsidiary or Affiliate (which for the purposes
of this Section 10.5 shall mean any corporation or association which is directly
or indirectly controlled by or is under direct or indirect common control with
any corporation or association which directly or indirectly controls such
Lender) of such Lender to have made, maintained or funded any Loan to which the
Euro-Rate Option applies at any time, provided that immediately following (on
the assumption that a payment were then due from the Borrowers to such other
office), and as a result of such change, the Borrowers would not be under any
greater financial obligation pursuant to Section 4.6 than it would have been in
the absence of such change. Notional funding offices may be selected by each
Lender without regard to such Lender’s actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Lender.

10.5.2 Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
or Letter of Credit Borrowing by arranging for a branch, Subsidiary or Affiliate
of such Lender to make or maintain such Loan subject to the last sentence of
this Section 10.5.2. If any Lender causes a branch, Subsidiary or Affiliate to
make or maintain any part of the Loans or Letter of Credit Borrowing hereunder,
all terms and conditions of this Agreement shall, except

 

114



--------------------------------------------------------------------------------

where the context clearly requires otherwise, be applicable to such part of the
Loans or Letter of Credit Borrowing to the same extent as if such Loans or
Letter of Credit Borrowing were made or maintained by such Lender, but in no
event shall any Lender’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans or Letter of Credit Borrowing hereunder cause
such Lender or such branch, Subsidiary or Affiliate to incur any cost or
expenses payable by the Borrowers hereunder or require the Borrowers to pay any
other compensation to any Lender (including any expenses incurred or payable
pursuant to Section 4.6) which would otherwise not be incurred.

10.6 Notices; Lending Offices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 10.6) in
accordance with this Section 10.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.6. Any Notice shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 10.6; and

(vii) If given by any other means (including by overnight courier), when
actually received.

 

115



--------------------------------------------------------------------------------

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Administrative Agent, and the Administrative Agent shall promptly
notify the other Lenders of its receipt of such Notice. Schedule 1.1(B) lists
the Lending Offices of each Lender. Each Lender may change its respective
Lending Office by written Notice to the Administrative Agent and other Lenders.

10.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

10.8 Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. Each standby Letter of Credit issued under this Agreement
shall be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (“UCP”) or the rules of the
International Standby Practices (ICC Publication Number 590), as determined by
the issuing Lender, and each trade Letter of Credit issued under this Agreement
shall be subject to the UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

10.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

10.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Administrative Agent or the Lenders, the
making of Loans, issuance of Letters of Credit, or payment in full of the Loans.
All covenants and agreements of the Loan Parties contained herein shall continue
in full force and effect from and after the date hereof so long as the Borrowers
may borrow or request Letters of Credit hereunder and until termination of the
Commitments and payment in full of the Obligations (other than non-assessed
contingent reimbursement obligations) and expiration or termination of all
Letters of Credit. Sections 4 and 10.3 shall survive payment in full of the
Obligations, expiration or termination of the Letters of Credit and termination
of the Commitments. In addition, all covenants and agreements of the Borrowers
and the Lenders contained herein shall, if any related payment is later declared
to be a fraudulent

 

116



--------------------------------------------------------------------------------

conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any secured party, receiver or similar Person, or
otherwise voided or nullified (a “Voided Payment”), be reinstated and deemed to
have survived payment in full of the Obligations, expiration or termination of
the Letters of Credit and termination of the Commitments, to the extent such
reinstatement and survival is necessary for the Administrative Agent to recover
such Voided Payment.

10.11 Successors and Assigns.

10.11.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.11.2, (ii) by
way of participation in accordance with the provisions of Section 10.11.4, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.11.5 (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.11.4 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

10.11.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

i. in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

ii. in any case not described in clause (i)(A) of this Section 10.11.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the

 

117



--------------------------------------------------------------------------------

Assignment and Assumption Agreement, as of the Trade Date) shall not be less
than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

iii. the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

iv. the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.11.3, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of

 

118



--------------------------------------------------------------------------------

Sections 3.4, 4.6 and 10.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.11.2 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.11.4.

10.11.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a record of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

10.11.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrowers
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Section 10.1.1, 10.1.2 or 10.1.3) that directly affects
such Participant. Each Borrower agrees that each Participant shall, if
applicable, be entitled to the benefits of Sections 3.4, 4.6, 10.3 and 4.7
(subject to the requirements and limitations therein, including the requirements
under Section 4.7) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.11.2; provided that (A) such
Participant agrees to be subject to the provisions of Section 4.4.2 as if it
were an assignee under Section 10.11.2; and (B) such Participant shall not be
entitled to receive any greater payment under Sections 3.4, 4.6 or 4.7, with
respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the

 

119



--------------------------------------------------------------------------------

Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 4.4.2 with respect to any
Participant. To the extent permitted by law, each Participant also shall, if
applicable, be entitled to the benefits of Section 8.2.3 as though it were a
Lender; provided that such Participant agrees to be subject to Section 9.9 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person (other than the Borrowers) except to the extent that such disclosure is
either necessary for such commitment, loan, letter of credit or other obligation
to be, or necessary to establish that such obligation is, in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. No
Participant shall be entitled to the benefits of Section 4.7, however, unless
all information and documents required by Section 4.7 with respect to such
Participant have been provided to the Borrower. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

10.11.5 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

10.12 Confidentiality.

10.12.1 General.

The Administrative Agent and the Lenders each agree to keep confidential all
information obtained from any Loan Party or its Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information the
Borrowers specifically designate as confidential), except as provided below, and
to use such information only in connection with their respective capacities
under this Agreement and for the purposes contemplated hereby. The
Administrative Agent and the Lenders shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to instruction to such Persons to
maintain the confidentiality, (ii) to assignees and participants as contemplated
by Section 10.11, and prospective assignees and participants

 

120



--------------------------------------------------------------------------------

who will be required to maintain confidentiality as if they were a Lender under
this Agreement, (iii) to the extent requested by any bank regulatory authority
or, with notice to the Borrowers (to the extent permitted under applicable Law),
as otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not known to be subject to confidentiality restrictions,
or (v) if the Borrowers shall have consented to such disclosure.

10.12.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the
Borrowers or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 10.12.1
as if it were a Lender hereunder. Such Authorization shall survive the repayment
of the Loans and other Obligations and the termination of the Commitments. Each
of the Administrative Agent, the Lenders and the issuer of Letters of Credit,
solely on its own behalf, acknowledges that the information provided by the Loan
Parties and their respective Subsidiaries may include material non-public
information concerning the Loan Parties or their respective Subsidiaries, as the
case may be, and that, to the extent such Person has not opted out by written
notice to the Administrative Agent and the Company from receiving any such
material non-public information, such Person will take commercially reasonable
measures to use such material non-public information in compliance with
applicable Law according to its usual procedures for the handling of such
information as in effect from time to time.

10.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

10.14 Administrative Agent’s or Lender’s Consent.

Whenever the Administrative Agent’s or any Lender’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Lender shall be authorized to give or withhold such consent in its sole and
absolute discretion (unless otherwise specified herein) and to condition its
consent upon the payment of money or any other matter.

 

121



--------------------------------------------------------------------------------

10.15 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

10.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT, AND EACH LOAN PARTY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH
LOAN PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 10.6 AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION OR VENUE. EACH LOAN PARTY, THE AGENT AND THE
LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO THE FULL EXTENT PERMITTED BY LAW.

10.17 USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within 10 days after the Closing Date, and
(2) at such other times as are required under the USA Patriot Act.

 

122



--------------------------------------------------------------------------------

10.18 Nature of Foreign Borrower Obligations.

(a) Notwithstanding the joint and several liability of the Foreign Borrowers
under this Agreement or any other Loan Document, and notwithstanding any other
provision herein and in any other Loan Document, all obligations and liabilities
of each Foreign Borrower under this Agreement and any of the Loan Documents on
account of principal and interest under the Loans and Reimbursement Obligations
and Letters of Credit Borrowings shall be limited to the principal amount
advanced to such Foreign Borrower or its Subsidiaries and reimbursement of draws
under Letters of Credit issued for the account of such Foreign Borrower or its
Subsidiaries and, in each case, interest thereon. Each Foreign Borrower shall be
liable only for its pro rata share of all fees and expenses and other sums due
hereunder (other than principal and interest on the Loans) based upon the ratio
of the sum of Loans outstanding to and Letters of Credit issued for such Foreign
Borrower to the total amount of Loans outstanding and Letters of Credit issued
hereunder.

(b) Any Foreign Borrower may from time to time deliver a termination notice to
the Administrative Agent requesting that it no longer be a party hereto. Such
termination shall be effective two Business Days after receipt by the
Administrative Agent so long as all obligations of such Foreign Borrower
hereunder have been paid in full (including principal, interest and other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Borrower is outstanding; provided that, to the extent this Agreement
provides for the survival of certain provisions upon termination hereof, such
surviving provisions shall survive a termination under this subsection with
respect to any such Foreign Borrower. Following receipt of such notice, no
further Loans may be borrowed by such Foreign Borrower hereunder, unless such
Foreign Borrower shall thereafter rejoin this Agreement as a Borrower pursuant
to the joinder provisions of Section 7.1.10.

10.19 Pledge of Foreign Loan Party Loans.

(a) To secure all of the Obligations, each of the Loan Parties (other than the
Foreign Loan Parties) hereby grants to the Administrative Agent, for its benefit
and the benefit of the Lenders, a security interest in and to the following
property of such Loan Party, whether now or hereafter existing, and wherever
located (collectively, the “Pledged Collateral”): (i) all loans and advances
made by domestic Loan Parties to Foreign Loan Parties pursuant to
Section 7.2.4(v)(d) (collectively, the “Pledged Loans”); (ii) all instruments,
promissory notes, chattel paper, documents, certificates, securities and
investment property evidencing such Pledged Loans; (iii) all Liens and other
contracts securing or otherwise relating to such Pledged Loans; (iv) all books
and records relating to such Pledged Loans and items of collateral described in
the preceding clauses (ii) and (iii); and (v) all proceeds of such Pledged Loans
and items of collateral described in the preceding clauses (ii) and (iii).

 

123



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing: (i) the Company, on behalf of the Loan
Parties, shall promptly as practicable after the existence thereof, cause all of
the Pledged Loans to be evidenced by a duly executed intercompany promissory
note and deliver same to the Administrative Agent together with all other
original items of Pledged Collateral of a type requiring possession by the
Administrative Agent for perfection of the Administrative Agent’s and Lenders’
Lien under applicable Law, duly endorsed and dated in blank, if such endorsement
is necessary or customary; and (ii) the Loan Parties hereby authorize the
Administrative Agent, for its benefit and the benefit of the Lenders, to file
Uniform Commercial Code financing statements naming each Loan Party holding
Pledged Collateral as a debtor and describing the Pledged Collateral therein.
Upon and during the continuation of an Event of Default, the Administrative
Agent, for its benefit and the benefit of the Lenders, may exercise all of the
rights and remedies of a secured creditor with respect to the Pledged Collateral
under the applicable Uniform Commercial Code, including without limitation the
right to demand that payment of the Pledged Collateral be made directly to the
Administrative Agent, for its benefit and the benefit of the Lenders, for
application to the Obligations consistent with Section 8.2.5.

(c) If, after the pledge of Pledged Loans as contemplated in this Section 10.19,
the Loan Parties have no outstanding loans and advances to Foreign Loan Parties
and Foreign Non-Loan Party Subsidiaries pursuant to Section 7.2.4(v)(d), the
Borrower Agent may provide to the Administrative Agent a certificate of a
Responsible Officer certifying to such fact (including reasonable confirming
calculations) and request that the Administrative Agent release such Pledged
Loans. The Administrative shall thereafter effectuate such release by return of
the original Pledged Collateral relating to such Pledged Loans to the Borrower
Agent and amendment to any of its applicable Uniform Commercial Code financing
statements. Any such release shall be limited to the specific Pledged Loans
released and shall not constitute a general release of the requirements of
Section 7.2.4(v)(d) and this Section 10.19, which the Loan Parties shall be
required to comply with at any time thereafter that the Loan Parties have any
outstanding loans or advances to Foreign Loan Parties or Foreign Non-Loan Party
Subsidiaries pursuant to Section 7.2.4(v)(d).

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWERS: P.H. GLATFELTER COMPANY By:  

/S/    JOHN P. JACUNSKI        

Name:  

John P. Jacunski

Title:  

Senior Vice President and Chief Financial Officer

PHG TEA LEAVES, INC. By:   /S/    GEORGE B. AMOSS, JR.         Name:   George B.
Amoss, Jr. Title:   President GLATFELTER GERNSBACH GMBH & CO. KG By:  
Glatfelter Verwaltungsgesellschaft mbH, its General Partner By:   /S/    MARTIN
RAPP         Name:   Martin Rapp Title:   Managing Director GLATFELTER
VERWALTUNGSGESELLSCHAFT MBH By:  

/S/    MARTIN RAPP        

Name:  

Martin Rapp

Title:  

Managing Director

GLATFELTER LYDNEY, LTD. By:   /S/    AMY R. WANNEMACHER         Name:   Amy R.
Wannemacher Title:   Director MOLLANVICK, INC. By:  

/S/    GEORGE B. AMOSS, JR.        

Name:  

George B. Amoss, Jr.

Title:  

President

 

125



--------------------------------------------------------------------------------

GLATFELTER FALKENHAGEN GMBH By:   /S/    MARTIN RAPP         Name:   Martin Rapp
Title:   Managing Director GLATFELTER FALKENHAGEN HOLDING GMBH By:  
/S/    MARTIN RAPP         Name:   Martin Rapp Title:   Managing Director
GLATFELTER CANADA INC. By:   /S/    MARK H. MAPP         Name:   Mark H. Mapp
Title:   Vice President GLATFELTER GATINEAU LTÉE By:   /S/    MARK H.
MAPP         Name:   Mark H. Mapp Title:   Vice President GLATFELTER CAERPHILLY
LTD. By:   /S/    AMY R. WANNEMACHER         Name:   Amy R. Wannemacher Title:  
Director

 

126



--------------------------------------------------------------------------------

GUARANTORS: GLATFELTER PULP WOOD COMPANY By:   /S/    THOMAS V. BOSLEY        
Name:   Thomas V. Bosley Title:   President

 

127



--------------------------------------------------------------------------------

GLATFELTER HOLDINGS, LLC By:   /S/    DONALD R. GROSS         Name:   Donald R.
Gross Title:   Treasurer

 

128



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, and as Administrative Agent and as a Lender By:
  /S/    JOHN WILDEN         Name:   John Wilden Title:   Senior Vice President

 

129



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agent and as a Lender By:   /S/    ANTHONY GALEA         Name:  
Anthony Galea Title:   Vice President

 

130



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as
Co-Syndication Agent and as a Lender By:   /S/    J. MICHAEL TROUTMAN        
Name:   J. Michael Troutman Title:   Senior Vice President

 

131



--------------------------------------------------------------------------------

COBANK, ACB, as Co-Documentation Agent and as a Lender By:   /S/    MICHAEL
TOUSIGNANT         Name:   Michael Tousignant Title:   Vice President

 

132



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as Co-Documentation Agent and as a
Lender By:   /S/    PAUL DELMONTE         Name:   Paul Delmonte Title:  
Assistant Vice President

 

133



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Co-Documentation Agent and as a Lender By:   /S/    NICK
LOTZ         Name:   Nick Lotz Title:   Vice President

 

134



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /S/    MICHAEL DELANEY         Name:  
Michael Delaney Title:   Director

 

135



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

Pricing Grid for P. H. Glatfelter Company*

Pricing in basis points

 

     LEVEL I      LEVEL II      LEVEL III      LEVEL IV      LEVEL V  

Basis for Pricing

   If the
Company’s
Debt Rating
is  Baa2/BBB
or higher      If the
Company’s
Debt Rating
is  Baa3/BBB-      If the
Company’s
Debt Rating
is Ba1/BB+      If the
Company’s
Debt
Rating  is
Ba2/BB      If the
Company’s
Debt
Rating is
Ba3/BB- or
lower  

Commitment Fee

     20         25         30         35         40   

Letter of Credit Fee/Euro-Rate Spread

     125         150         175         200         225   

Base Rate Spread

     25         50         75         100         125   

 

* In the event the Company’s senior unsecured debt is split-rated, pricing will
be determined by the higher of the two ratings, except that if the ratings
differ by more than one level, pricing will be determined by one level above the
lower rating. In the event that either Moody’s or Standard & Poor’s shall cease
to rate the senior unsecured debt of the Company, Level V pricing shall apply.
Increases or decreases in pricing and fees pursuant to the grid above shall be
effective as of the date on which any rating of the senior unsecured debt of the
Company shall change (if such change results in a change in the pricing Level),
except that any increase or decrease in the pricing relating to outstanding
Borrowing Tranches of Loans in an Optional Currency shall be effective upon the
expiration of the current Interest Period (and not at the time of the change in
the Company’s senior unsecured debt rating).

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders and
Administrative Agent

 

Lender

   Amount of
Commit-
ment for
Revolving
Credit Loans      Amount of
Commit-
ment for
Swing Loans      Commit-
ment    Ratable Share  

Lender Name (also Administrative Agent):

PNC Bank, National Association

Address for Notices:

1600 Market Street, 22nd Floor

Philadelphia, Pa. 19103

Attention: John Wilden

Phone: 215-585-4326

Fax:215-585-4144

Email: john.wilden@pnc.com

 

Address of Lending Office:

PNC Firstside Center, 3rd Floor

500 First Ave.

Pittsburgh, PA 15219

Attention: Rini Davis

Telephone: (412) 762-7638

Facsimile: (412) 762-8672

Email: rini.davis@pnc.com

  

 

$

 

60,000,000.00

 

  

  

 

$

 

30,000,000.00

 

  

     

 

 

 

17.142857143

 

% 

Lender Name:

Citizens Bank of Pennsylvania

Address for Notices:

2 N. Second Street, FL 12

Harrisburg, PA 17101

Attention: J. Michael Troutman

Telephone: (717) 777-3354

Email:

mike.troutman@citizensbank.com

  

 

$

 

60,000,000.00

 

  

  

 

 

 

N/A

 

  

     

 

 

 

17.142857143

 

% 

 

SCHEDULE 1.1(B) - 1



--------------------------------------------------------------------------------

Address of Lending Office:

2 N. Second Street, FL 12

Harrisburg, PA 17101

Attention: Lynn Downing

Telephone: (781) 655-4398

Facsimile: (781) 655-4097

Email: lynn.downing@rbscitizens.com

           

Lender Name:

JPMorgan Chase Bank, N.A.

Address for Notices:

270 Park Avenue, 43rd Floor

New York, NY 10017-2014

Attention: Anthony Galea

Telephone: (212) 622-8804

Facsimile: (866) 682-7113

Email:

anthony.galea@jpmorgan.com

 

Address of Lending Office:

10 South Dearborn, Floor 7

Chicago, Illinois 60603

Attention: Non-Agented

Servicing Team

Telephone: (312) 385-7072

Facsimile: (312) 256-2608

Email: cls.chicago.non-

agentedservicing@jpmorgan.com

  

 

$

 

60,000,000.00

 

  

  

 

 

 

N/A

 

  

     

 

 

 

17.142857143

 

% 

Lender Name:

CoBank, ACB

Address for Notices:

5500 South Quebec St.

Greenwood Village, CO 80111

Attention: Michael Tousignant

Telephone: (303) 694-5838

Facsimile:

Email:

mtousignant@cobank.com

 

Address of Lending Office:

5500 South Quebec St.

Greenwood Village, CO 80111

Attention: Betty Marshall

(303) 740-4016

Facsimile: (303) 740-4021

Email:

Agencybank@cobank.com

  

 

$

 

45,000,000.00

 

  

  

 

 

 

N/A

 

  

     

 

 

 

12.857142857

 

% 

 

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------

Lender Name:

Manufacturers and Traders Trust

Company

Address for Notices:

2055 S. Queens St., 2nd Floor

York, PA 17403

Attention: Paul Delmonte

Telephone: (717) 771-4901

Facsimile: (717) 771-4914

Email: pdelmonte@mtb.com

 

Address of Lending Office:

2055 S. Queens St., 2nd Floor

York, PA 17403

Attention: Paul Delmonte

Telephone: (717) 771-4901

Facsimile: (717) 771-4914

Email: pdelmonte@mtb.com

  

 

$

 

45,000,000.00

 

  

  

 

 

 

N/A

 

  

     

 

 

 

12.857142857

 

% 

Lender Name:

HSBC Bank USA, N.A.

Address for Notices:

Four Tower Bridge

200 Barr Harbor Dr.

Suite 400

West Conshohoken, PA 19428

Attention: Susan Waters

Telephone: (267) 575-0042

Facsimile:

Email:

susan.waters@us.hsbc.com

 

Address of Lending Office:

Four Tower Bridge

200 Barr Harbor Dr.

Suite 400

West Conshohoken, PA 19428

Attention: Tina Craiglow

Telephone: (716) 841-1670

Facsimile: (917) 229- 0979

Email: tina.craiglow@us.hsbc.com

  

 

$

 

45,000,000.00

 

  

  

 

 

 

N/A

 

  

     

 

 

 

12.857142857

 

% 

 

SCHEDULE 1.1(B) - 3



--------------------------------------------------------------------------------

Lender Name:

Bank of America, N.A.

Address for Notices:

540 West Madison Street

Chicago, Illinois 60601

Attention: Michael Delaney

Telephone: (312) 828-7203

Facsimile: (415) 503-5114

Email: michael.b.delaney@baml.com

 

Address of Lending Office:

540 West Madison Street

Chicago, Illinois 60601

Attention: Kamal Tirkey

Telephone: (415) 436-3683 x 88524

Facsimile: (214) 290-9514

Email: kamal.tirkey@bankofamerica.com

  

 

$

 

35,000,000.00

 

  

  

 

 

 

N/A

 

  

     

 

 

 

10.000000000

 

% 

TOTALS

   $ 350,000,000.00       $ 30,000,000.00       $ 350,000,000.00       $
100.000000000 % 

 

SCHEDULE 1.1(B) - 4



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Loan Parties:

EACH LOAN PARTY:

c/o P. H. Glatfelter Company

Address: 96 South George Street, Suite 500

York, PA 17401

Attention: George B. Amoss, Jr., Treasurer

Telephone: (717) 225-2746

Facsimile: (717) 812-8964

Email: gamoss@glatfelter.com

 

SCHEDULE 1.1(B) - 5



--------------------------------------------------------------------------------

SCHEDULE 1.1(E)

EXISTING LETTERS OF CREDIT

L/C # 902151 $10,000 Beneficiary: PA Department of Environmental Resources
(expiration—3/25/2013), Issued by PNC Bank

L/C # 902152 $3,000,000 Beneficiary: Bureau of Worker’s Compensation PA Self
Insurance Division (expiration—9/30/2012), Issued by PNC Bank

L/C # 18103725 $940,000 Beneficiary: Liberty Mutual (expiration—9/12/2012),
Issued by PNC Bank

L/C # 18103701 $350,000 Beneficiary: MD Workers Compensation
(expiration—9/8/2012), Issued by PNC Bank

L/C # 18114916 $230,000 Beneficiary: Ohio Bureau of Workers Compensation
(expiration—4/28/2012,) Issued by PNC Bank

 

Schedule 1.1(E) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(M)

MATERIAL SUBSIDIARIES

Glatfelter Gatineau Ltée. (formerly known as Glatfelter Airlaid Inc.)

Glatfelter Falkenhagen Holding GmbH (formerly known as Concert Europe GmbH)

Glatfelter Falkenhagen GmbH (formerly known as Concert GmbH)

Glatfelter Canada, Inc.

Mollanvick, Inc.

Glatfelter Gernsbach GmbH & Co. KG (formerly known as Papierfabrik Schoeller &
Hoesch GmbH & Co. KG)

Glatfelter Verwaltungsgesellschaft mbH (formerly known as S&H
Verwaltungsgesellschaft mbH)

PHG Tea Leaves, Inc.

Glatfelter Lydney Ltd. (formerly known as Glatfelter-UK, Ltd.)

 

Schedule 1.1(M) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

PERMITTED LIENS

1. The following UCC-1 financing statements, currently on file with the
Pennsylvania Department of State, Uniform Commercial Code Section, filed against
the Company, as debtor, which the Borrowers represent and warrant relate to
consignment arrangements of the Company, and extends only to the properties
consigned by (and no other property or assets of the Company):

 

File Type :    Original File Number :    2006062206559 File Date :    06/19/2006
- Continued on 5/25/2011 Current Secured Party
of Record :    AstenJohnson, Inc. File Type :    Original File Number :   
2006110303491 File Date :    11/1/06 - Continued on 9/30/2011 Current Secured
Party
of Record :    M & T Credit Services, LLC File Type :    Original File Number :
   2011042502845 File Date :    4/21/2011 Current Secured Party
of Record :    RBS Asset Finance, Inc. File Type :    Original File Number :   
2011070703491 File Date :    7/7/2011 Current Secured Party
of Record :    Macquarie Equipment Finance, LLC File Type :    Original File
Number :    2011090700982 File Date :    9/7/2011 Current Secured Party
of Record :    Manufacturers and Traders Trust Company File Type :    Original
File Number :    2011101405358 File Date :    10/14/2011 Current Secured Party
of Record :    Macquarie Equipment Finance, LLC

 

Schedule 1.1(P) - 1



--------------------------------------------------------------------------------

File Type :    Original File Number :    2010040906087 File Date :    4/9/2010
Current Secured Party
of Record :    Manufacturers and Traders Trust Company File Type :    Original
File Number :    2010122901909 File Date :    12/28/2010 Current Secured Party
of Record :    Manufacturers and Traders Trust Company

2. The following UCC-1 financing statements, currently on file with the
Pennsylvania Department of State, Uniform Commercial Code Section, filed against
the Loan Parties, as debtors, which the Borrowers represent and warrant relate
to such Loan Parties and extend only to the equipment leased by (and no other
property or assets of) the Loan Parties

 

File Type :    Assignment File Number :    0000000181424605 File Date :   
7/11/2011 Current Secured Party
of Record :    RBS Asset Finance, Inc. assignee of Macqurie Equipment Finance,
LLC

 

Schedule 1.1(P) - 2



--------------------------------------------------------------------------------

SCHEDULE 5.1.1

QUALIFICATIONS TO DO BUSINESS

P. H. Glatfelter Company

Subsidiaries

 

Entity

   Jurisdiction of Incorporation
or Formation    States Qualified to do Business

Glatfelter Falkenhagen Engineering GmbH (formerly known as AA-Tech Systems GmbH)

   Germany    N/A

Glatfelter Gatineau Ltée. (formerly known as Glatfelter Airlaid Inc.)

   Canada    N/A

Glatfelter Falkenhagen GmbH (formerly known as Concert GmbH)

   Germany    N/A

Glatfelter Falkenhagen Holding GmbH (formerly known as Concert Europe GmbH)

   Germany    N/A

P. H. Glatfelter Company (GLT)

   Pennsylvania    Alabama


California

Delaware

Georgia

Iowa

Kansas

Kentucky

Massachusetts

Michigan

Minnesota

Missouri

North Carolina

New Jersey

New York

Ohio

Oregon

Tennessee

Texas

Virginia

Wisconsin

West Virginia

 

Schedule 5.1.1 - 1



--------------------------------------------------------------------------------

Entity

   Jurisdiction of Incorporation
or Formation    States Qualified to do Business

PHG Tea Leaves, Inc.

   Delaware    N/A

Glatfelter Canada, Inc.

   Canada    N/A

Glatfelter Pulp Wood Company

   Maryland    Delaware


Pennsylvania

Virginia

Glatfelter Holdings, LLC

   Delaware    N/A

GPW Virginia Timberlands LLC

   Delaware    N/A

GW Partners, LLC (50% partnership interest)

   Wisconsin    N/A

Mollanvick, Inc.

   Delaware    N/A

Glatfelter Composite Fibers N.A., Inc. (formerly known as Schoeller & Hoesch
N.A., Inc.)

   Delaware    Missouri


North Carolina

Ohio

South Carolina

Texas

Virginia

Georgia

Massachusetts

Pennsylvania

Glatfelter Gernsbach GmbH & Co. KG (formerly known as Papierfabrik Schoeller &
Hoesch GmbH & Co. KG)

   Germany    N/A

Papcel-Papier und Cellulose, Technologie und Handels-GmbH

   Germany    N/A

Glatfelter Auslandsbeteiligungen GmbH (formerly known as Papierfabrik
Schoeller & Hoesch Auslandsbeteiligungen GmbH)

   Germany    N/A

 

Schedule 5.1.1 - 2



--------------------------------------------------------------------------------

Entity

   Jurisdiction of Incorporation
or Formation    States Qualified to do Business

PHG Verwaltungsgesellschaft mbH

   Germany    N/A

Glatfelter Verwaltungsgesellschaft mbH (formerly known as S&H
Verwaltungsgesellschaft mbH)

   Germany    N/A

TL Verwaltungsgesellschaft mbH

   Germany    N/A

Glatfelter Scaer SAS (formerly known as Schoeller & Hoesch SAS)

   France    N/A

Glatfelter Lydney Ltd. (formerly known as Glatfelter-UK, Ltd.)

   United Kingdom    N/A

Balo-I Industrial, Inc.

   Philippines    N/A

Newtech Pulp Inc.

   Philippines    N/A

Papcel-Kiew

   Ukraine    N/A

 

Schedule 5.1.1 - 3



--------------------------------------------------------------------------------

SCHEDULE 5.1.2

SUBSIDIARIES

 

Name

 

Jurisdiction of Incorporation of
Formation

 

Authorized Shares

 

Shares Outstanding/ Stockholders

Glatfelter Falkenhagen Engineering GmbH (formerly known as AA-Tech Systems GmbH)

  Germany   EUR 25,000  

Owned by Glatfelter Falkenhagen Holding GmbH

 

Divided into two shares (EUR 13,500 + 11,500); only one class of shares; all
non-certificated

Glatfelter Gatineau Ltée. (formerly known as Glatfelter Airlaid Inc.)

  Canada   Unlimited number of common shares   10,266,668 common shares owned by
Glatfelter Canada Inc.

Glatfelter Falkenhagen GmbH (formerly known as Concert GmbH)

  Germany   DM 20,000,000  

Owned by Glatfelter Falkenhagen Holding GmbH

 

Divided into nine shares (DM 24,000 + 26,000 + 2,150,000 + 3,300,000 + 2,490,000
+ 2,010,000 + 5,500,000 + 2,490,000 + 2,010,000); only one class of shares; all
non-certificated

Glatfelter Falkenhagen Holding GmbH (formerly known as Concert Europe GmbH)

  Germany   EUR 50,200  

Owned by Glatfelter Gernsbach GmbH & Co. KG

 

Divided into four shares (EUR 47,500 + 2500 + 100 + 100); only one class of
shares; all non-certificated

PHG Tea Leaves, Inc.

  Delaware   1,000 shares common stock ($0.01 par)   1,000 shares owned by P.H.
Glatfelter Company (“GLT”)

Glatfelter Canada, Inc.

  Canada   Unlimited number of common shares   10,396, 408.16 common shares
owned by PHG Tea Leaves, Inc.

Glatfelter Pulp Wood Company

  Maryland   50 shares common stock   50 shares owned by GLT

 

Schedule 5.1.2 - 1



--------------------------------------------------------------------------------

Name

 

Jurisdiction of Incorporation of
Formation

 

Authorized Shares

 

Shares Outstanding/ Stockholders

Glatfelter Holdings, LLC

  Delaware   wholly owned by Glatfelter Pulp Wood Company   Glatfelter Pulp Wood
Company – sole member

GPW Virginia Timberlands LLC

  Delaware   N/A   Glatfelter Pulpwood Company - sole member

GW Partners, LLC (50% partnership interest)

  Wisconsin   N/A   50% GLT (2,625 interests $26.25 million) 50% WTMI (Wisconsin
Tissue Paper Company) (Joint Venture)

Mollanvick, Inc.

  Delaware   1,000 shares common stock ($0.01 par)   100 shares owned by GLT

Glatfelter Composite Fibers N.A., Inc. (formerly known as Schoeller & Hoesch
N.A., Inc.)

  Delaware   1,000 shares common stock ($1.00 par)   100% owned by GLT

Glatfelter Gernsbach GmbH & Co. KG (formerly known as Papierfabrik Schoeller &
Hoesch GmbH & Co. KG)

  Germany   N/A  

Glatfelter

Verwaltungsgesellschaft mbH - DM 21,890,000 PHG

Verwaltungsgesellschaft mbH - DM 110,000 (limited partner)

Glatfelter Auslandsbeteiligungen GmbH (formerly known as Papierfabrik
Schoeller & Hoesch Auslandsbeteiligungen GmbH)

  Germany   wholly owned by Glatfelter Gernsbach GmbH & Co. KG   Glatfelter
Gernsbach GmbH & Co. KG - DM 50,000

PHG Verwaltungsgesellschaft mbH

  Germany   wholly owned by PHG Tea Leaves, Inc.   PHG Tea Leaves, Inc. - DM
50,500

Glatfelter Verwaltungsgesellschaft mbH (formerly known as S&H
Verwaltungsgesellschaft mbH)

  Germany   wholly owned by PHG Tea Leaves, Inc.  

PHG Tea Leaves, Inc. - DM 50,000

 

Divided into two shares

(DM 15,000 + 35,000)

TL Verwaltungsgesellschaft mbH

  Germany   wholly owned by PHG Tea Leaves, Inc.   PHG Tea Leaves, Inc.

 

Schedule 5.1.2 - 2



--------------------------------------------------------------------------------

Name

  

Jurisdiction of Incorporation of
Formation

   Authorized Shares    Shares Outstanding/
Stockholders

Glatfelter Scaer SAS (formerly known as Schoeller & Hoesch SAS)

   France    wholly owned by Glatfelter
Auslandsbeteiligungen
GmbH    Glatfelter
Auslandsbeteiligungen
GmbH-1,002,500 shares;
15,300,000 Euros S

Glatfelter Lydney Ltd. (formerly known as Glatfelter-UK, Ltd.)

   United Kingdom    wholly owned by PHG Tea
Leaves Inc.    Glatfelter Gernsbach GmbH
& Co. KG

Balo-I Industrial, Inc.

   Philippines    10,000 common shares of
P100 each    Glatfelter Gernsbach GmbH
& Co. KG - 4,000 shares

Newtech Pulp Inc.

   Philippines    4,000,000 common shares
of P100 each    Glatfelter Gernsbach GmbH
& Co. KG – 3,000,000

Glatfelter Caerphilly Ltd.

   United Kingdom    100 common shares    Glatfelter Lydney Ltd.

Glatfelter Russia, LLC

   Russia    N/A    98% owned by PHG Tea
Leaves, Inc.

 

1.5% owned by Glatfelter
Composite Fibers N.A., Inc.

 

0.5% owned by Parinov
Sergey Vladimirovich

 

Schedule 5.1.2 - 3



--------------------------------------------------------------------------------

SCHEDULE 5.1.6

LITIGATION

 

1. Fox River – Neenah, Wisconsin

The Company has significant uncertainties associated with environmental claims
arising out of the presence of polychlorinated biphenyls (“PCBs”) in sediments
in the lower Fox River and in the Bay of Green Bay Wisconsin (“Site”). As part
of the 1979 acquisition of the Bergstrom Paper Company, the Company acquired a
facility located at the Site (the “Neenah Facility”). In part, the Neenah
Facility used wastepaper as a source of fiber. At no time did the Neenah
Facility utilize PCBs in the pulp and paper making process, but discharges to
the lower Fox River from the Neenah Facility which may have contained PCBs from
wastepaper may have occurred from 1954 to the late 1970s. Any PCBs that the
Company’s Neenah Facility discharged into the lower Fox River resulted from the
presence of PCBs in NCR®-brand carbonless copy paper in the wastepaper that was
recycled at the Neenah Facility. The Company closed the Neenah Facility in June
2006.

The United States, the State of Wisconsin and various state and federal
governmental agencies (collectively, the “Governments”), as well as private
parties, have found PCBs in sediments in the bed of the Fox River, apparently
from a number of sources at municipal and industrial facilities along the
upstream and downstream portions of the Site. The Governments have identified
manufacturing and recycling of NCR®-brand carbonless copy paper as the principal
source of that contamination.

The United States Environmental Protection Agency (“EPA”) has divided the lower
Fox River and the Bay of Green Bay site into five “operable units” numbered from
the most upstream (“OU1”) to the most downstream (“OU5”). OU1 is the river reach
from the outlets of Lake Winnebago to the dam at Appleton, and is comprised of
Little Lake Butte des Morts. The Company’s Neenah Facility discharged its
wastewater into the upstream end of OU1. OU2 extends from the dam at Appleton to
the dam at Little Rapids, OU3 from the dam at Little Rapids to the dam at De
Pere, OU4 from the dam at De Pere to the mouth of the river, and OU5 from the
mouth into the lower portion of Green Bay. The river extends 39 miles from the
upstream end of OU1 to the downstream end of OU4.

The Company’s liabilities, if any, for this contamination primarily arise under
the federal Comprehensive Environmental, Response, Compensation and Liability
Act (“CERCLA” or “Superfund”). The Governments have sought to recover “response
actions” or “response costs,” which are the costs of studying and cleaning up
contamination, from various “potentially responsible parties” (“PRPs). In
addition, various natural resource trustee agencies of the United States, the
States of Wisconsin and Michigan, and several Indian Tribes (the “Natural
Resources Trustees” or “Trustees”) have sought to recover natural resource
damages (“NRDs”), including natural resource damage assessment costs. Parties
that have incurred response costs or NRDs either voluntarily or in response to
the governments’ and Trustees’ demands may have an opportunity to seek
contribution or other recovery of some or all of those costs from other parties
who are jointly and severally responsible under Superfund for those costs.
Therefore, as the Company incurs costs, it also will acquire a claim against
other parties who may not have paid their equitable share of those costs. As
others incur costs, they acquire claims against the Company to the extent that
they claim that the Company has not paid its equitable share of the total. Any
party that resolves its liability to the United States in a judicially or
administratively approved settlement agreement obtains protection from
contribution claims for matters addressed in the settlement.

 

1



--------------------------------------------------------------------------------

For these reasons, all of the PRPs under CERCLA for response costs or NRDs have
exposure to liability for: (a) the cost of past response actions taken by anyone
else, (b) the cost of past NRD payments or restoration projects incurred by
anyone else, (c) the cost of response actions to be taken in the future, and
(d) NRDs. All of this exposure is subject to substantial defenses, including,
for example, that the PRP is not liable or not jointly and severally liable for
any particular cost or damage, that the cost or damage is not recoverable under
CERCLA or any other law, or that the recovery is barred by the passage of time.
In addition, a party that has incurred or committed to incur costs or has paid
NRDs may be able to claim credit for that cost or payment in any equitable
allocation of response costs or NRDs in any action for reallocation of costs.

Cleanup Decisions

The Company’s liability exposure depends importantly on the decisions made by
EPA and the Wisconsin Department of Natural Resources (“WDNR”) as to how the
Site will be cleaned up, and consequently the costs and timing of those response
actions. The nature of the response actions has been highly controversial. EPA
issued a record of decision (“ROD”) selecting response actions for OU1 and OU2
in December 2002. EPA issued a separate ROD selecting response actions for OU3,
OU4, and OU5 in March 2004.

EPA amended the RODs for OUs 2-5 in June 2007 to require less dredging and more
capping and covering of sediments containing PCBs. The governments have
concluded that these methods will result in a reduction in the costs for this
portion of the cleanup. Others disagree. Likewise, in June 2008, EPA also
amended the ROD for OU1.

NRD Assessment

The Natural Resources Trustees have engaged in work to assess NRDs at and
arising from the Site. However, they have not completed a required NRD
Assessment under the pertinent regulations. The Trustees’ 2009 estimate of NRDs
and associated costs ranges from $287 million to $423 million, some of which has
already been satisfied. With specific respect to NRD claims, the Company and
others contended that the Trustees’ claims are barred by the applicable 3 year
statute of limitations.

Past Costs Demand

By letter dated January 15, 2009, EPA demanded that the Company and six other
parties reimburse EPA for approximately $17.6 million in costs that EPA claims
it incurred as necessary costs of response not subject to any other agreement in
this matter. In response, the Company and the other parties which were
contacted, notified the EPA that the supporting documentation provided by EPA
did not allow the Company to fully evaluate this demand and the Company
requested that the EPA provide additional supporting information for the claimed
costs. EPA has not yet formally responded to this request. Accordingly, the
Company is unable to reasonably estimate its potential liability for this demand
for past costs.

 

2



--------------------------------------------------------------------------------

Work Under Agreements, Orders, and Decrees

The Company’s exposure to liability depends on the amount of work done, costs
incurred, and damages paid both by the Company and by others. The procedural
context of any work done, costs incurred, and damages paid also impact the
Company’s ultimate exposure.

Since 1991, the Governments and various groups of potentially responsible
parties, including the Company, have entered into a series of agreements,
orders, and decrees under which the Company and others have performed work,
incurred costs, or paid damages in connection with the Site. As a result, some
parties have contributed or performed substantial work at the Site and at least
one party, Fort Howard Corporation (whose successor is either the Fort James
Operating Company or Georgia Pacific Corporation) has resolved its NRD liability
at the Site.

Notably, in April 2004, the United States District Court for the Eastern
District of Wisconsin entered a consent decree (“OU1 Consent Decree”) in United
States v. P.H. Glatfelter Co., No. 2:03-cv-949, under which the Company and WTM
I Company have been implementing the remedy in OU1, dividing costs evenly in
addition to a $7 million contribution from Menasha Corp. and a $10 million
contribution that the United States contributed from a separate settlement in
United States v. Appleton Papers Inc., No. 2:01-cv-816, obligating NCR and
Appleton Papers Inc. to contribute to certain NRD projects. In June 2008, the
parties entered into an amendment to the OU1 Consent Decree (“Amended OU1
Consent Decree”). That amendment allowed for implementation of the amended
remedy for OU1 and committed the Company and WTM I Company to implement that
remedy without a cost limitation on that commitment. The Company and WTM I have
substantially completed the amended remedy for OU1, although it continues to
have monitoring and maintenance obligations under the Amended OUI Consent
Decree.

Further, in November 2007, EPA issued an administrative order for remedial
action (“UAO”) to Appleton Papers Inc., CBC Coating, Inc. (formerly known as
Riverside Paper Corporation), Georgia-Pacific Consumer Products, L.P. (formerly
known as Fort James Operating Company), Menasha Corporation, NCR Corporation,
the Company, U.S. Paper Mills Corp., and WTM I Company directing those
respondents to implement the amended remedy in OU2-5. Shortly following issuance
of the UAO, Appleton Papers Inc. and NCR Corp. commenced litigation against the
Company and others, as described below. Accordingly, the Company has no vehicle
for complying with the UAO’s overall requirements other than answering a
judgment in the litigation, and the Company has so informed EPA. However, in
February 2009, the EPA sent a demand to each of the respondents on the UAO other
than WTM I Company demanding payment of the government’s oversight costs under
the UAO for the period from November 2007 through August 2008. This demand
amounted to approximately $31,800. In February 2009, the Company notified the
EPA that it believed that its demand could prove distracting to litigation
commenced by Appleton Papers and NCR against the other UAO respondents. In order
to remove this distraction, and in the spirit of cooperation, the Company stated
that it would satisfy the EPA’s demand, an amount which was insignificant, in
full. The Company paid this amount.

NRDs

The Trustees claimed that the Company was jointly and severally responsible for
NRDs with a value between $176 million and $333 million. In their recently filed
brief, they further claim that this range should be inflated to 2009 dollars and
then certain unreimbursed past assessment costs should be added, so that the
range of their claim would be $287 million to $423 million. The Company denies
that is liable for NRDs related to the Site because, among other

 

3



--------------------------------------------------------------------------------

things, the applicable statute of limitations has passed and the overwhelming
majority of NRDs at the Site do not result from its alleged discharge. In
addition, the Company believes that the Trustees’ quantification of the NRDs for
the Site are wildly inaccurate and overstate the damages that are recoverable
under applicable legal principles

Allocation

Since the mid-1990s, various potentially responsible parties have, without
success, attempted to agree on a binding, final, allocation of costs and damages
among themselves. All costs that they have incurred to date have been incurred
individually, or under interim, nonbinding allocations. However, the consent
decree in United States v. P. H. Glatfelter Co. affords the Company and WTM I
contribution protection for claims seeking to reallocate costs of implementing
the OU1 remedy, and Fort James Operating Co. (now Georgia-Pacific) has certain
rights under its consent decree. Otherwise, the parties have not litigated their
internal allocation with the Company except as described below.

NCR and Appleton Papers Inc. commenced litigation in the United States District
Court for the Eastern District of Wisconsin captioned Appleton Papers Inc. v.
George A. Whiting Paper Co., No. 2:08-cv-16, seeking to reallocate costs and
damages allegedly incurred or paid or to be incurred or paid by NCR or Appleton
Papers (the “Whiting Litigation”). They have to date joined a number of
defendants, dismissed some of those, filed a parallel action, and consolidated
the two cases. At present, the case involves allocation claims among the two
plaintiffs and 28 defendants: the Company, George A. Whiting Paper Co., Menasha
Corporation, Green Bay Packaging Inc., International Paper Company, Leicht
Transfer & Storage Company, Neenah Foundry Company, Newpage Wisconsin System
Inc., The Procter & Gamble Paper Products Company, Wisconsin Public Service
Corp., the Cities of Appleton, De Pere, and Green Bay, Brown County, Green Bay
Metropolitan Sewerage District, Heart of the Valley Metropolitan Sewerage
District, Neenah-Menasha Sewerage Commission, WTM I Company, U.S. Paper Mills
Corporation, Georgia-Pacific Consumer Products LP, Georgia-Pacific LLC, Fort
James Operating Company, CBC Coating Company, Inc., Fort James Corporation,
Kimberly-Clark Corporation, LaFarge North America Inc., Union Pacific Railroad
Company, and the United States Army Corps of Engineers. As the result of certain
third-party claims, federal agencies other than the Corps of Engineers are also
involved in this allocation.

On December 16, 2009, the Court granted motions for summary judgment in the
Company’s favor on the contribution claims brought by NCR and Appleton Papers
Inc. in the Whiting litigation. The Court held that neither NCR nor Appleton
Papers may seek contribution from the Company or other recyclers under CERCLA.
The Court made no ruling as to any other allocation, the liability of NCR or
Appleton Papers to the Company for costs the Company has incurred, or the
Company’s liability to the governments or Trustees. NCR and Appleton Papers have
stated their intention to appeal, but an appeal is not yet timely because the
Court has not entered a final judgment.

As described above, the Company has counterclaims against NCR and Appleton
Papers Inc. to recover the costs the Company has incurred and may later incur
and the damages the Company has paid and may later pay in connection with the
Fox River site. Other defendants have similar claims. On April 2, 2010, the
Company and other defendants filed Motions for Summary Judgment on those
counterclaims, seeking costs and a declaration that NCR and Appleton Papers Inc.
are jointly and severally liable for any future response costs incurred for the
remediation and cleanup of the lower Fox River as well as any NRD costs incurred
in response

 

4



--------------------------------------------------------------------------------

to the investigation and cleanup of the lower Fox River. On February 28, 2011,
the Court granted in part the Motions for Summary Judgment, including the
declaration as to future costs, but set a trial date in February 2012 to
determine, among less significant issues, whether NCR and Appleton Papers Inc.’s
actions make them liable for response costs in OU1 as “arrangers” for the
disposal of hazardous substances there and whether the counterclaims against NCR
and Appleton Papers Inc. should be offset by insurance recoveries that have been
obtained by the various PRPs.

On December 16, 2009, the Court approved a de minimis party consent decree
(“Consent Decree”) settlement among the United States, the State of Wisconsin,
and eleven defendants resolving those defendants’ liability for this site. The
eleven settling defendants are: George A. Whiting Paper Co.; Green Bay
Metropolitan Sewerage District; Green Bay Packaging, Inc.; Heart of the Valley
Metropolitan Sewerage District; International Paper Co.; LaFarge North America
Inc.; Leicht Transfer and Storage Co.; Neenah Foundry Co.; Procter & Gamble
Paper Products Co.; Union Pacific Railroad Co.; and Wisconsin Public Service
Corp. (collectively, the “Eleven Settling Defendants”). The Consent Decree
reflects the conclusion by the United States and the State of Wisconsin that
each of the Eleven Settling Defendants qualifies for treatment as a de minimis
party under CERCLA. The Consent Decree requires the Settling Defendants to make
a collective payment of $1,875,000. Those Eleven Settling Defendants have moved
for judgment in the Whiting Litigation based upon the protections in the Consent
Decree.

In addition, the Governments on September 25, 2009, lodged a separate consent
decree in the same case that would, if entered, resolve the liabilities of the
City of DePere. Under that consent decree, the City of DePere would pay $210,000
to resolve its liability at the Site. That Consent Decree has not yet been
approved.

In the litigation brought by the United States and the State of Wisconsin
against the UAO respondents, the plaintiff-governments have lodged a separate
consent decree that would, if entered, resolve the liabilities of Brown County,
the City of Green Bay and certain identified federal agencies. That Consent
Decree has not yet been approved.

In addition, in that same lawsuit, Appleton Papers Inc. has filed a motion for
summary judgment seeking a court order that it is not directly liable to the
plaintiff-governments for the claims asserted in the underlying complaint. That
motion for summary judgment and the responses thereto are currently under court
review

The Company contends that the Company is not jointly and severally liable for
costs or damages arising from the presence of PCBs downstream of OU1. In
addition, the Company contends that NCR or other sources of NCR®-brand
carbonless copy paper that the Company’s Neenah Mill recycled bear most of the
responsibility for costs and damages arising from the presence of PCBs in OU1.
Other parties disagree. The Company’s counterclaims for a re-allocation of costs
it has incurred or may incur remain pending.

Other Information

Based in part upon the Court’s December 16, 2009 and February 28, 2011 ruling
and the Court’s January 10, 2010 order in the Whiting Litigation, the Company
continues to believe that a volumetric allocation would not constitute an
equitable allocation of the potential liability for the contamination at the Fox
River. The Company contends that other factors, such as the location of
contamination, the location of discharge, and a party’s role in causing
discharge, must be considered in order for the allocation to be equitable.

 

5



--------------------------------------------------------------------------------

The Wisconsin DNR and FWS have each published studies, the latter in draft form,
estimating the amount of PCBs discharged by each identified PRP’s facility to
the lower Fox River and the Bay of Green Bay. These reports estimate the Neenah
Facility’s share of the volumetric discharge to be as high as 27%. The Company
does not believe the volumetric estimates used in these studies are accurate
because (a) the studies themselves disclose that they are not accurate and
(b) the volumetric estimates contained in the studies are based on assumptions
that are unsupported by existing data on the Site. The Company believes that the
Neenah Facility’s volumetric contribution is significantly lower than the
estimates set forth in these studies.

The Company previously entered into interim cost-sharing agreements with four of
the other PRPs, including NCR and Appleton Papers Inc., which provided for those
PRPs to share certain costs relating to NRD efforts and related scientific
studies of PCBs discharged at the Site (“Interim Cost Sharing Agreements”).
These interim cost-sharing agreements do not establish the final allocation of
remediation costs incurred at the Site. Based upon the Company’s evaluation of
the Court’s December 16, 2009, ruling in the Whiting Litigation as well as the
volume, nature and location of the various discharges of PCBs at the Site and
the relationship of those discharges to identified contamination, the Company
believes its allocable share of liability at the Site is less than its share of
costs under the Interim Cost Sharing Agreements. The Court is expected to
address the proper allocation of these costs at the trial scheduled to begin in
February 2012.

While the Amended OU1 Consent Decree provides a negotiated framework for
resolving both the Company’s and WTM I’s liability for the remediation of OU1,
it does not resolve the Company’s exposure at the Site. The OU1 Consent Decree
does not address response costs necessary to remediate the remainder of the Site
and only addresses NRDs and claims for reimbursement of government expenses to a
limited extent. Because CERCLA imposes strict and often joint and several
liability, uncertainty persists regarding the Company’s exposure with respect to
the remainder of the Fox River site. In addition, as mentioned previously, EPA
has issued a UAO to the Company and others calling for further work in OU2-5,
and Appleton Papers and NCR have commenced the Whiting Litigation that may
become more complicated and involve additional parties. The Company cannot
predict the ultimate outcome of the Whiting Litigation or any other litigation
or regulatory actions related to this matter.

Range of Reasonably Possible Outcomes

The Company’s analysis of the range of reasonably possible outcomes is derived
from all available information, including but not limited to official documents
such as RODs, discussions with the United States and other PRPs, as well as
legal counsel and engineering consultants. Based on the Company’s analysis of
the current RODs and cost estimates for work to be performed at the Site, it
believes that it is reasonably possible that its liability associated with the
Fox River matter may exceed the aggregate amounts which the Company has accrued
for the Fox River matter by amounts that are insignificant or that could range
up to $265 million over a period that is currently undeterminable but that could
range beyond 15 years. The Company believes that the likelihood of an outcome in
the upper end of the monetary range is significantly less than other possible
outcomes within the range and that the possibility of an outcome in excess of
the upper end of the monetary range is remote. The summary judgment in the
Company’s favor in the Whiting Litigation, if sustained on appeal, suggests that
outcomes in the upper end of the monetary range have become somewhat less
probable, while increases in cost estimates for some of the work may militate in
the opposite direction.

 

6



--------------------------------------------------------------------------------

All remedial work in OU-1 has been completed. The Company and WTM I, have
completed the decommissioning and performing the restoration of the staging area
from which the remediation activity occurred and have submitted all required
reports regarding the project some of which are currently under government
review.

 

2. Ecusta Environmental Matters

Beginning in April 2003, government authorities, including the North Carolina
Department of Environment and Natural Resources (“NCDENR”), initiated
discussions with the Company and other parties regarding, among other
environmental issues, certain landfill closure liabilities associated with the
Company’s former Ecusta mill and its properties (the “Ecusta Property”). The
discussions focused on NCDENR’s desire to establish a plan and secure financial
resources to close three landfills located at the Ecusta Property and to address
other environmental matters at the facility. During the third quarter of 2003,
the discussions ended with NCDENR’s conclusion to hold the Company responsible
for the closure of three landfills. Accordingly, in 2003 the Company established
reserves totaling approximately $7.6 million representing estimated landfill
closure costs. During 2009, the Company completed the closure of the last of
those three landfills (collectively, the “Landfill Closure and Post-Closure
Obligations”).

On January 25, 2008, the Company entered into a series of agreements with, among
others, Davidson River Village, LLC (“DRV”), the current owner of the Ecusta
Property pursuant to which the Company transferred potential liabilities for
certain environmental matters at the Ecusta Property to DRV (the “DRV
Transaction”). In connection with the DRV Transaction, DRV assumed, and
indemnified the Company for, liability arising from environmental matters and
conditions at the Ecusta Property with certain exceptions, including the
Landfill Closure and Post-Closure Obligations and investigation and remediation
(if necessary) of any pollutants that may have migrated from the Ecusta Property
to the Davidson and French Broad Rivers (the “River Areas”), which liabilities
were retained by the Company. The Company has completed the investigation of the
River Areas, finding no pollutants of significance, and filed appropriate
reports with the U.S. EPA. By letter dated October 21, 2009, EPA notified the
Company that the work regarding the investigation of the River Areas was
complete and that it had determined that no further action was necessary.

 

7



--------------------------------------------------------------------------------

SCHEDULE 5.1.12

CONSENTS AND APPROVALS

None.

 

Schedule 6.1.12 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.1.14

MATERIAL PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

P. H. GLATFELTER COMPANY

TRADEMARK APPLICATIONS AND REGISTRATIONS

November 16, 2011

 

MARK

 

OWNER

 

SERIAL No.

REGISTRATION No.

BEYOND PAPER   P. H. Glatfelter Company  

REGISTERED

Filing Date: 10/26/2005

Serial Number: 78741058

RN: 3426818

BEYOND PAPER   P. H. Glatfelter Company  

REGISTERED

9/30/2003

Registration Number: 2769893

DIGIBOOK   P. H. Glatfelter Company  

REGISTERED

10/29/2002

Registration Number: 2644324

G (Stylized)

 

LOGO [g260151g28h42.jpg]

  P. H. Glatfelter Company  

REGISTERED

12/2/2003

Registration Number: 2789388

 

Schedule 5.1.14 - 1



--------------------------------------------------------------------------------

MARK

 

OWNER

 

SERIAL No.

REGISTRATION No.

G (Stylized)

 

LOGO [g260151g28h42.jpg]

  P. H. Glatfelter Company  

REGISTERED

Filing Date: 4/18/2005

Serial Number: 78610795

RN: 3319900

G COLORS   P. H. Glatfelter Company  

REGISTERED

Filing Date: 1/13/2006

Serial Number: 78791696

RN: 3314230

GLATFELTER   P. H. Glatfelter Company  

REGISTERED

12/23/2003

Registration Number: 2796668

GLATFELTER   P. H. Glatfelter Company  

REGISTERED

8/9/2005

Registration Number: 2982538

GLATFELTER   P. H. Glatfelter Company  

REGISTERED

8/17/2004

Registration Number: 2873152

STABILITE   P. H. Glatfelter Company  

REGISTERED

6/17/1997

Registration Number: 2071914

 

Schedule 5.1.14 - 2



--------------------------------------------------------------------------------

MARK

 

OWNER

 

SERIAL No.

REGISTRATION No.

NATURES   P. H. Glatfelter Company  

REGISTERED

7/16/1996

Registration Number: 1986600

RESTORE COTE   P. H. Glatfelter Company  

REGISTERED

4/24/1973

Registration Number: 957786

THOR (Design)

 

LOGO [g260151g23t46.jpg]

  P. H. Glatfelter Company  

REGISTERED

9/16/1924

Registration Number: 189282

OLD FORGE   P. H. Glatfelter Company  

REGISTERED

1/5/1960

Registration Number: 620914

DYNAPORE   Glatfelter Gernsbach GmbH & Co. KG  

REGISTERED

Filing Date: 3/3/2004

US Serial Number: 79012481

IR Serial Number: 854377

DYNASEAL   Papierfabrik Schoeller & Hoesch GmbH & Co. KG  

REGISTERED

7/26/2005

Registration Number: 2977129

 

Schedule 5.1.14 - 3



--------------------------------------------------------------------------------

MARK

 

OWNER

 

SERIAL No.

REGISTRATION No.

LOGO [g260151g50y42.jpg]   Papierfabrik Schoeller & Hoesch GmbH & Co. KG  

REGISTERED

1/17/1995

Registration Number: 1873454

GEPALUX   Papierfabrik Schoeller & Hoesch GmbH & Co. KG  

REGISTERED

12/17/1985

Registration Number: 1375853

G (Stylized)

 

LOGO [g260151g28h42.jpg]

  P. H. Glatfelter Company  

CTM COMMUNITY TRADEMARKS REGISTERED

4/9/2002

Registration Number: 2648129

GLATFELTER   P. H. Glatfelter Company  

CTM COMMUNITY TRADEMARKS REGISTERED

4/9/2002

Registration Number: 2648095

BEYOND PAPER   P. H. Glatfelter Company  

CTM COMMUNITY TRADEMARKS REGISTERED

4/9/2002

Registration Number: 2647881

 

Schedule 5.1.14 - 4



--------------------------------------------------------------------------------

EXCELONE   P. H Glatfelter Company  

REGISTERED

United States

Filed: 4/6/2010

SN: 85007410

RN: 3952400

The applicant claims ownership of U.S.

Registration Number(s) 1584643

4/26/2011

 

REGISTERED

Canada

Filed: 4/7/2010

App. No. 1475968

Reg. No. TMA793569

3/22/2011

 

REGISTERED

Mexico

Filed: 4/12/2010

App. No. 1080799

Reg. No. 1195089

12/17/2010

TIFFIN TAG   P. H. Glatfelter Company  

REGISTERED

United States

Filed: 9/9/2009

SN: 77822600

RN: 3962572

5/17/2011

 

Schedule 5.1.14 - 5



--------------------------------------------------------------------------------

CLEANPRESS CF   P. H. Glatfelter Company  

REGISTERED

Canada

Filed 11/5/2008

App. No. 1417133

Reg. No. TMA801634

7/6/2011

 

REGISTERED

Mexico

Filed 10/31/2008

App. No. 971489

Reg. No. 1096782

4/23/2009

 

REGISTERED

United States

Filed 10/30/2008

SN: 77604060

RN: 3822636

7/20/2010

NATURESOLV   P. H. Glatfelter Company  

REGISTERED

United States

Filed:1/18/2008

SN: 77374880

RN: 3670205

8/18/2009

 

REGISTERED

United States

Filed 11/14/2007

SN: 77328871

RN: 3686743

9/22/2009

TRANSFORM   P. H. Glatfelter Company  

REGISTERED

United States

Filed 12/11/2007

SN: 77348872

RN: 3596037

3/24/2009

 

Schedule 5.1.14 - 6



--------------------------------------------------------------------------------

CONSERVE   P. H. Glatfelter Company  

REGISTERED

United States

Filed 5/31/2007

SN: 77194048

RN: 3526346

11/4/2008

LOGO [g260151g46v22.jpg]   P. H. Glatfelter Company  

REGISTERED

United States

Filed 5/31/2007

SN: 77194037

RN: 3728899

12/22/2009

DEFENSA®   P. H. Glatfelter Company  

REGISTERED

Canada

TMA531146

9/25/2000

 

P. H. Glatfelter Company

[Assigned from Chillicothe Paper Inc.]

Owner at registration: MeadWestvaco Corp

 

REGISTERED

Mexico

601595

9/9/1998

 

P. H. Glatfelter Company

[Assigned from NewPage/

Chillicothe 3/27/06]

 

REGISTERED

United States

SN: 75534238

RN: 2352698

5/23/2000

 

Schedule 5.1.14 - 7



--------------------------------------------------------------------------------

EXCEL®  

Chillicothe Paper to

P. H. Glatfelter Company

 

REGISTERED

Canada

TMA403828

10/23/1992

 

P. H. Glatfelter Company

[Assigned from NewPage/

Chillicothe 3/27/06]

 

REGISTERED

United States

SN: 73808923

RN: 1584643

2/27/1990

  P. H. Glatfelter Company  

PENDING

Russian Federation

  P. H. Glatfelter Company  

PENDING

European Union

MOISTRITE®  

Chillicothe Paper to

P. H. Glatfelter Company

 

REGISTERED

Canada

TMA392352

12/27/1991

 

Chillicothe Paper to

P. H. Glatfelter Company

 

REGISTERED

United States

SN: 71665836

RN: 617482

12/13/1955

THOR

 

LOGO [g260151g06b35.jpg]

  P. H. Glatfelter Company  

REGISTERED

United States

SN: 71195483

RN: 189282

9/16/1924

 

Schedule 5.1.14 - 8



--------------------------------------------------------------------------------

TRANS/RITE®  

MeadWestvaco Corp.

P. H. Glatfelter Company

 

REGISTERED

Austria

SN: 325280

RN 96423

3/18/1981

TRANS/TAB®  

P. H. Glatfelter Company

[Assigned from NewPage/

Chillicothe 3/27/06]

 

REGISTERED

United States

SN: 73116905

RN: 1077855

11/22/1977

 

Chillicothe Paper to

P. H. Glatfelter Company

 

REGISTERED

Canada

App. No. 462380

Reg. No. TMA262625

9/25/1981

 

Chillicothe Paper to

P. H. Glatfelter Company

 

REGISTERED

Finland

8/22/1983

 

Chillicothe Paper to

P. H. Glatfelter Company

 

REGISTERED

Mexico

500320

1/27/1995

 

Schedule 5.1.14 - 9



--------------------------------------------------------------------------------

COUNTRY

   REFERENCE#    TYPE    FILED    SERIAL #    ISSUED    PATENT #    STATUS

Next Action Due (Original)

HEATSEALABLE FILTER MATERIAL

UNITED STATES

   GLT-106US    NEW    7/11/2003    10/618,109    12/16/2008    7,465,685   
GRANTED    GLT-109US       10/22/2003    10/472,086    03/18/2008    7,344,034
   GRANTED INK JET PRINTABLE HEAT TRANSFER PAPER

UNITED STATES

   GLT-102US    NEW    4/20/2001    02/839,793    10/4/2005    6,951,671   
GRANTED

METHOD FOR MAKING COATED PAPER AND A PAPER COATING COMPOSITION

UNITED STATES

   GLT-105US    NEW    8/28/1992    07/938,338    3/29/1994    5,295,335   
GRANTED NOVEL UNIVERSAL INK JET RECORDING SYSTEM

UNITED STATES

   GLT-104US1    CDN    5/24/2004    10/524,725          PENDING PROCESS FOR
PREPARATION OF HIGH OPACITY PRECIPITATED CALCIUM CARBONATE BY REACTING SODIUM
CARBONATE WITH CALCIUM HYDROXIDE

UNITED STATES

   GLT-100US    NEW    6/16/1993    08/076,861    11/15/1994    5,364,610   
GRANTED    GLT-100SE       6/2/1994    9401906-4    5/2/2000    512686   
GRANTED    GLT-100CA       6/14/1994    2,125,846    11/3/1998    2,125,846   
GRANTED    GLT-100FI       6/14/1994    942815    5/15/2002    109017    GRANTED
QUICK DRYING, WATERFAST INKJET RECORDING MEDIA

UNITED STATES

   GLT-101US    FCA    2/3/2004    10/770,753          PENDING          END OF
REPORT    TOTAL ITEMS SELECTED = 0

 

Schedule 5.1.14 - 10



--------------------------------------------------------------------------------

Overview CFBU patents

status 11/11/2011

 

no

 

BU

 

Title

 

Inventor

  patent no   granted
since  

country

  payment   No. of year /
annual fees  

Status/Date

 

anniversary
date

1

  F&B   hsf Teebeutelpapier u. Verfahren zu seiner Herstellung (base patent for
heat sealable, 2 layer tea bags)   G. Heinrich   EP 0380127   15.12.93          
            Österreich   31.1.01   12/1439 DM   canc., 18.10.01              
Belgien   31.1.01   12/1021 DM   canc., 18.10.01              
Schweiz/Lichtenstein   31.1.01   12/1226 DM   canc., 18.10.01              
Deutschland   31.1.04   15/1338 €   valid   2005             Spanien   31.1.04  
15/761 €   valid   2005             Frankreich   31.1.04   15/686 €   valid  
2005             England   26.1.04   15/806 €   valid   2005             Italien
  31.1.04   15/1034 €   valid   2005             Niederlande   26.1.03   8/1505
€   canc., 18.10.01           US 5,173,154   12/22/1992   USA   6/22/2000  
8/2468 €   valid   2004

2

  F&B   Filtermaterial mit einstellbarer Benutzbarkeit u. Verfahren zu seiner
Herstallung (binder containing non heatsealable tea bag)   G. Grauar Y. La Brech
  EP 0943731; DE-
598 00 843.8   13.6.01   Österreich   20.8.04   7.407 €   valid   2005          
  Belgien   20.8.04   7.818 €   valid   2005             Deutschland   31.8.05  
8.390 €   valid   2005             Spanien   20.8.04   7.320 €   valid   2005  
          Frankreich   20.8.04   7.364 €   valid   2005             England  
20.8.04   7.364 €   valid   2005             Irland   20.8.04   7.425 €   valid
  2005             Niederlands   20.8.04   3.527 €   valid   2005            
Schweden   cancelled     valid   2005             Italien   20.3.94   7.320 €  
valid   2005         US 09/170,99   8/12/2002   USA   28.1.03   4/1170 €   valid
  2007

3

  CL   Papier mit eingelagerten, ummantelten Partikel u. Verfahren zu dessen
Herstellung (loaded overlay paper with melamin coated corundum)  

H. Blum

D. Evers

  DE 19939060     Deutschland   21.8.03   5/206 €   examination   8/31/2804    
          28.11.04     official reply to German Patent Office              
15.10.04     comment of official letter

4

  F&B   Filtermaterial sowle Filterbeutel u. Filtertüten aus diesem Material
(printed filter paper)   H. Dannhauser G. Grauer   DE 10043217   erteilt 02.06.
  Deutschland   9/21/2004   5/212 €   valid, 02.08.05   2004

5

  F&B   Filtermaterial mit verbesserten Infusions-eigenschaften (filter paper
with superabsorber fibres)  

H. Dannhauser D. Meger

H. Salow

  DE 10062031   18.11.02   Deutschland   12/31/2004   5/206 €   valid   2004    
    EP 1215134.07     Europa   12/31/2003   3/531   examination   2004        
US 10/021,778     USA       examination   2004         CA 2,356,018      
12/12/2003   3/398   examination   2004         JP 263,003/2002     Japan  
no request for examination     2004-2006         Korea 200-0046997     Korea  
no request for examination     2006-2008

6

  TS   Flammenfestes Vlies, das Celluloseregenerat-fasern umfasst, (flame
retardant paper for cryogenic application)  

H. Blum

S. Sick

  DE 10104277.9   18.11.02   Deutschland   31.01.04   4/188b €   valid   2005  
      EP 02000887.5     Europa   12/8/2003   3/531   examination granted   2005

 

Schedule 5.1.14 - 11



--------------------------------------------------------------------------------

Overview CFBU patents

status 11/11/2011

 

no

  

BU

  

Title

  

Inventor

   patent no   granted
since   

country

   payment    No. of year /
annual fees   

Status/Date

  

anniversary
date

7    F&B    helßsiegelfähige Filtermaterial (heat sealable tea bag with coupling
agent)   

Y. Le Brech

G. Heinrich

M. Kaußen

S. Kuntz

M. Meger

   DE 10231403   5.02.04    Deutschland          valid    2005             EP
03015105.4      Europa    2003    2800    examination                US
10/618,109      USA                         ZA 2003/5329   28.04.04    Sudafrika
   2003    4830                   JP 273,626/2003;
JP 154,764/2004      Japan    2003    6430    no request for examination      
      AUS 2003213314      Australien    2003    3500    examination            
   CD 2 435 030      Kanada    2003    3100    examination    8    F&B   
Filtermaterial (tea bag + outlast fibre)       DE 103 42 416.4      Deutschland
   9/13/2003    1550                   EP 1 514 587      Europa         
filed 08.09.04                ZA 2004/7269   29.06.05    South Africa   
11/23/2004                      RUS 2004/127218      Russia    11/18/2004      
               AUS 2004/210563      Australia    11/23/2004                     
US 10/937,045      USA                         CD 2,481,395      Canada   
11/23/2004          9    NPD (Assignee S&H)    Self cleaning paper with Lotus
effect   

M. Büchsel

M. Kaußen

S. Schroft

   US 10/073,096


6,712,932

  28.01.04    USA             10    F&B    Process for paper patterning    J.
Rose    EP 1383957


(DE60222251.6)

EP 02720212.6

US 6998020 B2

  12-2007   

Germany

Belgium

Netherlands

Spain

Austria

France

UK

Ireland

Italy

           

 

Schedule 5.1.14 - 12



--------------------------------------------------------------------------------

GÜLTIGE MARKEN SCHOELLER & HOESCH GMBH & CO. KG

Stand: 04/03/2004

 

Land

   Anmelde-/
Marken- Nr.    Markenname   Anmelde-
tag    Klasse(n)    Verlängerung
fällig am    Sonstiges

Deutsche Marken

                

DE

   303 62 061.7    DYNAPORE   11/27/2003    05, 16, 24    11/30/2013   

DE

   302 61 044.8    DYNAMET   12/13/2002    05, 16    12/31/2012   

DE

   302 61 042.1    DYNAPAD   12/13/2002    16, 24, 30    12/31/2012   

DE

   300 48 137.3    GEPALUX
HoloGloss   6/28/2000    16    6/30/2010   

DE

   396 65 362.1    TIPA   12/19/1996    16, 34    12/31/2008   

DE

   2 076 841    DYNAPOR   11/2/1993    16    11/30/2013   

DE

   2 015 108    Microsorb   4/9/1992    24    4/30/2012   

DE

   2 010 341    SCHOELLER
HOESCH
SPEZIAL-
PAPIERE (farbig)   10/9/1991    01, 03, 16, 17    10/31/2011   

DE

   2 002 045    MICAMID   5/7/1991    16    5/30/2011   

DE

   1 180 319    ELKO (Bldtz.,
farbig)   7/17/1990    09, 17    7/31/2010   

DE

   1 161 968    rikaprint
PERMANENCE   12/22/1989    16    12/31/2009   

DE

   1 037 335    RIKAPRINT   3/20/1981    16    3/31/2011   

DE

   1 024 038    GEFOLUX   8/28/1981    17    8/31/2011   

DE

   1 023 687    GEPALUX   8/28/1981    16    8/31/2011   

DE

   636 126    Napakon   6/16/1952    16, 17, 34    9/30/2012   

DE

   615 357    Tuko   8/30/1950    17, 34    8/31/2010   

EU-Marken

                

EU

   003 247 986    DYNAPOD   7/1/2003    16, 24, 30    7/1/2013   
Im Anmeldeverfahren

EU

   003 216 462    DYNAPOD   6/6/2003    16, 24, 30    6/6/2013    Im
Anmeldeverfahren

EU

   003 169 687    DYNACLEAR   5/16/2003    03, 05, 16, 24    5/16/2013    Im
Anmeldeverfahren

EU

   002 714 848    DYNAGREEN   5/27/2002    03, 05, 16, 24    5/27/2012   
Widerspr. aufgrund
Gynatren

 

Schedule 5.1.14 - 13



--------------------------------------------------------------------------------

EU

   002 712 776    DYNAPLANT   5/27/2002    03, 05, 16, 24    5/27/2012   

EU

   002 647 147    SCHOELLER
HOESCH A
GLATFELTER
Company   4/8/2002    01, 03, 05, 16, 17,
24    4/8/2012   

EU

   002 511 640    DYNACRIMP   12/20/2001    16    12/20/2011   

EU

   002 363 539    DYNASEAL   9/4/2001    16    9/4/2011   

EU

   002 001 006    GEPALUX
HoloGloss   12/15/2000    16    12/15/2010   

IR-Marken

                

AT, AU, BX, CH, CN, CZ, DK, ES, PR, GB, IE, IT, JP, PT, RU, SG, TR, UA, US

      DYNAPORE   3/3/2004    5, 16, 24       Im Anmeldeverfahren

AT, BX, CH, CN, ES, FR, IT, PL

   635 878    GEPALUX   4/12/1995    16    4/12/2015   

AT, BX, CH, CZ, ES, FR, HR, HU, IT, MK, SI, SK, YU

   591 178    SCHOELLER
HOESCH
SPEZIAL-
PAPIERE
(farbig)   3/27/1992    01, 03, 05, 18, 17,
19, 34    3/27/2012   

AT, BX, CH, CZ, ES, FR, HU, IT

   579 349    MICAMID   1/9/1992    16    1/9/2012   

DE

   177 420    Byblos   5/31/1954    16    5/31/2014   

AT, BX, CH, CZ, DE, ES, FR, HR, HU, IT, SI, YU

   159 305    Napakon   5/15/1953    16, 17, 34    5/15/2013   

DE

   161 401    Tuko   5/7/1952    16, 34    5/7/2012   

Auslandsmarken

                

Australien

   921028    DYNAGREEN   7/25/2002    16, 24    7/25/2012   

China

      SCHOELLER
HOESCH A
GLATFELTER
Company      16          3305384    DYNAPLANT   9/12/2002    24      
Im Anmeldeverfahren    200306914    DYNAPLANT   9/11/2003    16      
Im Anmeldeverfahren

 

Schedule 5.1.14 - 14



--------------------------------------------------------------------------------

Großbritannien

   2019728    GEPALUX   5/5/1995    24    5/5/2005       1507051    MICROSORB  
7/18/1992    16    4/9/2009       1478722    MICAMID   10/17/1991    17   
5/7/2009       596 400    Tuko   2/28/1951    34    10/28/2010   

Finnland

   90087    POV   11/4/1982    16    9/5/2004   

Irland

   146498    MICAMID   10/21/1998    16, 24,30    5/7/2008   

Japan

   55439/2003    DYNAPOD   7/7/2003    16, 24,30       Fallengelassen auf
Anweisung F.
Werner, 04/08/04    1,692,565    DYNAGREEN   9/13/2002    16    7/28/2013      
4,692,584    DYNAPLANT   9/13/2002    16, 24    7/18/2013       3024922   
Microsorb   8/6/1992    24    2/28/2005       3155894    SCHOELLER
HOESCH
SPEZIAL-
PAPIERE
(farbig)   4/9/1992    16    5/31/2006       3100168    SCHOELLER
HOESCH
SPEZIAL-
PAPIERE
(farbig)   4/9/1992    17    11/30/2005       3058426    SCHOELLER
HOESCH
SPEZIAL-
PAPIERE
(farbig)   4/9/1992    3    6/30/2005   

Kanada

      DYNAPORE      5, 16, 24       Im Anmeldeverfahren    1,147,541   
DYNAGREEN   7/25/2002    16, 24       Im Anmeldeverfahren    1,147,540   
DYNAPLANT   7/25/2002    16, 24       Im Anmeldeverfahren    1,136,790   
SCHOELLER
HOESCH A
GLATFELTER
Company   4/9/2002          Im Anmeldeverfahren    285343    POV   11/14/1982   
16       11/25/2013

Neuseeland

   661447    DYNAGREEN   7/28/2002    16, 24    5/27/2009   

Südafrika

   2002/10937-8    DYNAGREEN   7/28/2002    16, 24       Im Anmeldeverfahren

U.S.A.

   78/378,319    DYNAPOD   3/4/2004    16       Im Anmeldeverfahren   
78/378,327    DYNAPOD   3/4/2004    24       Im Anmeldeverfahren    78/378,349
   DYNAPOD   3/4/2004    30       Im Anmeldeverfahren    78/476,950    DYNASEAL
  12/19/2002    16       Im Anmeldeverfahren

 

Schedule 5.1.14 - 15



--------------------------------------------------------------------------------

   78/149,302    DYNAGREEN   7/31/2002    16, 24         Im Anmeldeverfahren   
   78/149,288    DYNAPLANT   7/31/2002    16, 24         Im Anmeldeverfahren   
   76/392,274    SCHOELLER
HOESCH A
GLATFELTER
Company   4/8/2002    1, 16, 17          1,896,181    TUKO   4/6/1994    16   
5/30/2005       1,873,454    SCHOELLER
HOESCH
SPEZIAL-
PAPIERE (farbig)   8/4/1992    1, 3, 16, 17, 21, 34    1/17/2005       1,375,852
   GEPALUX   4/13/1985    14, 37    12/17/2005       1,332,098    SCHOELLER &
HOESCH (Logo)   9/10/1984    16, 17, 34    4/23/2005       1,307,376    POV  
3/28/1983    34    11/27/2004   

 

Schedule 5.1.14 - 16



--------------------------------------------------------------------------------

MARKEN SCHOELLER & HOESCH S.A.S., FRANKREICH

 

EU-Marken

                 

EU

   002 782 852    MICROSORB (fig.)    7/19/2002    24    7/19/2012    SARL

IR-Marken

                 

AT, BX, CH, ES, FR, HU, IT, PT

   589 146    Microsorb    7/16/1992    24    7/16/2012    S.A.S.

 

Schedule 5.1.14 - 17



--------------------------------------------------------------------------------

SCHEDULE 7.2.1

PERMITTED INDEBTEDNESS

Letters of Credit:

 

Beneficiary    Bank    Begin
Date    Maturity
Date    $ Amount   Interest
Rate     Annual
Cost

Zurich American Insurance Company

   M and T    4/30/2011    4/29/2012    50,000.00


(USD)

    2.25 %    1,125


(USD)

 

Other Indebtedness:

 

Lender   

Borrower/

Issuer

   Begin
Date    Maturity
Date    Amount   Interest
Rate     Annual
Cost

GPW Virginia Timberlands LLC

   PH Glatfelter    1/15/2008    1/15/2027    5,781,000


(USD)

    8.5 %    491,385


(USD)

GPW Virginia Timberlands LLC

   PH Glatfelter    1/15/2008    1/15/2027    3,377,000


(USD)

    8.5 %    287,045


(USD)

SunTrust Bank

   GPW Virginia
Timberlands
LLC    1/13/2008    1/14/2013    36,694,500


(USD)

    Variable      Variable

Deutsche Bank

   Glatfelter
Gernsbach
GmbH & Co.
KG    5/05/2009    Cancellable
by lender    5,000,000


(Euros)

    Variable      Variable

Deutsche Bank

   Glatfelter
Falkenhagen
GmbH    02/15/2010    Cancellable
by lender    4,000,000


(Euros)

    Variable      Variable

HSBC

   NewTech
Pulp, Inc.    9/8/2009    Cancellable
by lender    5,000,000


(USD
equivalent)

    Variable      Variable Beneficiary   

Book-

runner

  

Begin

Date

   Maturity
Date    $ Amount  

Interest

Rate

   

Annual

Cost

Bond Holders

   Credit Suisse    2/5/2010    5/1/2016    100,000,000


(USD)

    7.125 %    7,125,000


(USD)

Bond Holders

   Credit Suisse    5/1/2006    5/1/2016    200,000,000


(USD)

    7.125 %    14,250,000


(USD)

 

Schedule 7.2.1 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.2.4

EXISTING INVESTMENTS

(1): PH Glatfelter Company is a 50% investor in GW Partners, LLC, an entity
created for the purpose of cleanup at the Fox River site.

(2): Newtech Pulp Inc. will issue additional share capital to Glatfelter
Gernsbach GmbH & Co. KG in the amount of 3,000,000 shares at P100 par value for
a total of P300,000,000 or approximately US$ 7.1 million.1

(3): See Schedule 5.1.2

 

 

1 

Such issuance is currently in process and expected to be consummated shortly
after the closing of the Amended and Restated Credit Agreement.

 

Schedule 7.2.4 - 1



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.        Assignor:

______________________________

 

2.        Assignee:

______________________________ [and is an Affiliate]

 

3.        Borrower(s):

P. H. GLATFELTER COMPANY, a Pennsylvania corporation, and the other Borrowers
now or hereafter party thereto

 

4.        Administrative Agent:

PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent under the Credit
Agreement

 

5.        Credit Agreement:

The Amended and Restated Credit Agreement dated as of November ___, 2011 among
P. H. GLATFELTER COMPANY, a Pennsylvania corporation, and the other Borrowers
now or hereafter party thereto, PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, the Guarantors now or hereafter party thereto and the
Lenders now or hereafter party thereto



--------------------------------------------------------------------------------

6.        Assigned Interest:

 




Facility Assigned

  

Aggregate Amount of

Commitment/Loans of

such Facility for all Lenders

  

Amount of

Commitment/Loans of

such Facility Assigned

  

Percentage Assigned of

Commitment/Loans of

such Facility1

________________2

   $_____________                        $_____________                       
__________%                    

________________

   $_____________                        $_____________                       
__________%                    

________________

   $_____________                        $_____________                       
__________%                    

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]3

The terms set forth in this Assignment are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:______________________________

    Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:______________________________

    Title:

Consented to and Accepted:

PNC BANK, NATIONAL ASSOCIATION, as

    Administrative Agent

By_________________________________

    Name:

    Title:

 

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”). The same percentage of each facility owned by the Assignor shall
be assigned to the Assignee.

3 

Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment.

4 

To be added only if the consent of the Borrower is required by the terms of
Section 10.11 of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]4

Company, as Borrower Agent

By________________________________

    Name:

    Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an eligible assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.3.2 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision, and (v) if Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.5

 

 

5 

Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the laws of the State of New York.

2



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

FORM OF

BORROWER JOINDER AND ASSUMPTION AGREEMENT

THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT is made as of
___________________________, 20__,

by _____________________________________________________, a
_____________________ [corporation/partnership/limited liability company] (the
“New Borrower”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
November ___, 2011, as the same may be amended, restated, supplemented or
modified from time to time (the “Credit Agreement”), by and among P. H.
GLATFELTER COMPANY, a Pennsylvania corporation, the other Borrowers now or
hereafter party thereto (collectively, the “Borrowers”), each of the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), (ii) the
Continuing Agreement of Guaranty and Suretyship (Subsidiary), dated as of
November ___, 2011, as the same may be amended, restated, supplemented or
modified from time to time (the “Guaranty”), made by the Guarantors in favor of
the Administrative Agent, and (iii) the other Loan Documents referred to in the
Credit Agreement, as the same may be amended, restated, supplemented or modified
from time to time (collectively, the “Loan Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Borrower hereby becomes a Borrower under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Borrower as a result of being or becoming affiliated with the Borrowers
and the Guarantors, New Borrower hereby agrees that effective as of the date
hereof [subject to the limitations set forth in Section 10.18 of the Credit
Agreement (Nature of Foreign Borrower Obligations)]1 it hereby is, and shall be
deemed to be, and assumes the obligations of, a “Loan Party” and a “Borrower”,
jointly and severally, under the Credit Agreement and the Notes, and a Loan
Party or Borrower, as the case may be, under each of the other Loan Documents to
which the Loan Parties or Borrowers are a party; and, New Borrower hereby agrees
that from the date hereof and so long as any Loan or any Commitment of any
Lender shall remain outstanding and until the payment in full of the Loans and
the Notes, the expiration of all Letters of Credit, and the performance of all
other obligations of the Loan Parties under the Loan Documents, New Borrower
shall perform, comply with, and be subject to and bound by each of the terms and
provisions of the Credit Agreement and each of the other Loan Documents, jointly
and severally, with the existing parties thereto. Without limiting the
generality of the foregoing, New Borrower hereby represents and warrants that

 

 

1   To be included for each New Borrower that is a Foreign Borrower



--------------------------------------------------------------------------------

(i) each of the representations and warranties set forth in Section 5 of the
Credit Agreement applicable to a Loan Party is true and correct as to New
Borrower on and as of the date hereof and (ii) New Borrower has heretofore
received a true and correct copy of the Credit Agreement and each of the other
Loan Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.

New Borrower hereby makes, affirms, and ratifies in favor of the Lenders and the
Administrative Agent, the Credit Agreement and each of the other Loan Documents
executed and delivered by the Borrowers to the Administrative Agent and any of
the Lenders.

New Borrower is simultaneously delivering to the Administrative Agent the
documents, together with this Borrower Joinder and Assumption Agreement,
required under Section 7.1.10.

In furtherance of the foregoing, New Borrower shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as are
reasonably necessary in the reasonable opinion of Administrative Agent to carry
out more effectively the provisions and purposes of this Borrower Joinder and
Assumption Agreement and the other Loan Documents.

New Borrower acknowledges and agrees that a telecopy transmission to the
Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of New Borrower shall constitute effective and binding
execution and delivery hereof by New Borrower.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 OF BORROWER JOINDER AND

ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Borrower
has duly executed this Borrower Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that this Borrower Joinder
and Assumption Agreement constitute a sealed instrument.

ATTEST:    

 

      By:   (SEAL) Name:         Name:     Title:         Title:    

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of ____________,
20__, by _____________________________________________________, a
_____________________ [corporation/partnership/limited liability company] (the
“New Guarantor”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
November ___, 2011, as the same may be amended, restated, supplemented or
modified from time to time (the “Credit Agreement”), by and among P. H.
GLATFELTER COMPANY, a Pennsylvania corporation, the other Borrowers now or
hereafter party thereto (collectively, the “Borrowers”), each of the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), (ii) the
Continuing Agreement of Guaranty and Suretyship (Subsidiary), dated as of
November ___, 2011, as the same may be amended, restated, supplemented or
modified from time to time (the “Guaranty”), made by Guarantors in favor of the
Administrative Agent, and (iii) the other Loan Documents referred to in the
Credit Agreement, as the same may be amended, restated, supplemented or modified
from time to time (collectively, the “Loan Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrower
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof [subject to the limitations set forth in Section 18 of the Guaranty
(Obligations of Foreign Guarantors)]1 it hereby is, and shall be deemed to be,
and assumes the obligations of, a “Loan Party” and a “Guarantor”, jointly and
severally, under the Credit Agreement, a “Guarantor,” jointly and severally with
the existing Guarantors under the Guaranty, and a Loan Party or Guarantor, as
the case may be, under each of the other Loan Documents to which the Loan
Parties or Guarantors are a party; and, New Guarantor hereby agrees that from
the date hereof and so long as any Loan or any Commitment of any Lender shall
remain outstanding and until the payment in full of the Loans and the Notes, the
expiration of all Letters of Credit, and the performance of all other
obligations of the Loan Parties under the Loan Documents, New Guarantor shall
perform, comply with, and be subject to and bound by each of the terms and
provisions of the Credit Agreement, Guaranty and each of the other Loan
Documents, jointly and severally, with the existing parties thereto. Without
limiting the

 

 

1 To be included for each New Guarantor that is a Foreign Borrower



--------------------------------------------------------------------------------

generality of the foregoing, New Guarantor hereby represents and warrants that
(i) each of the representations and warranties set forth in Section 5 of the
Credit Agreement applicable to a Loan Party is true and correct as to New
Guarantor on and as of the date hereof and (ii) New Guarantor has heretofore
received a true and correct copy of the Credit Agreement, Guaranty and each of
the other Loan Documents (including any modifications thereof or supplements or
waivers thereto) in effect on the date hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent, the Credit Agreement, Guaranty and each of the other
Loan Documents given by the Guarantors to the Administrative Agent and any of
the Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
documents, together with this Guarantor Joinder and Assumption Agreement,
required under Section 7.1.10.

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Administrative Agent
to carry out more effectively the provisions and purposes of this Guarantor
Joinder and Assumption Agreement and the other Loan Documents.

New Guarantor acknowledges and agrees that a telecopy transmission to the
Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of New Guarantor shall constitute effective and binding
execution and delivery hereof by New Guarantor.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1OF 1 OF GUARANTOR JOINDER AND

ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that this Guarantor Joinder
and Assumption Agreement constitute a sealed instrument.

 

ATTEST:       By:         By:   (SEAL) Name:         Name:     Title:        
Title:    

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

FORM OF

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Continuing Agreement of Guaranty and Suretyship (the “Guaranty”), dated as
of this ___ day of November, 2011, is jointly and severally given by each of the
undersigned and each of the other Persons which become Guarantors hereunder from
time to time (each a “Guarantor” and collectively the “Guarantors”) in favor of
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (the
“Administrative Agent”) in connection with that Amended and Restated Credit
Agreement, dated as of November __, 2011, by and among P. H. GLATFELTER COMPANY,
a Pennsylvania corporation, the other Borrowers now or hereafter party thereto
(collectively, the “Borrowers”), the Guarantors now or hereafter party thereto,
the Administrative Agent, and the Lenders now or hereafter party thereto (the
“Lenders”) (as amended, restated, modified, or supplemented from time to time
hereafter, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 of the Credit
Agreement shall apply to this Guaranty.

1. Guaranteed Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrowers under the
Credit Agreement, each Guarantor hereby jointly and severally (subject to
Section 18, if applicable) unconditionally, and irrevocably, guaranties to the
Administrative Agent, each Lender and any provider of a Lender-Provided Interest
Rate Hedge or Other Lender-Provided Financial Service Product; and becomes
surety, as though it was a primary obligor for, the full and punctual payment
and performance when due (whether on demand, at stated maturity, by
acceleration, or otherwise and including any amounts which would become due but
for the operation of an automatic stay under the federal bankruptcy code of the
United States or any similar laws of any country or jurisdiction) of all
Obligations, and all extensions, modifications, substitutions, amendments or
renewals thereof, whether such Obligations are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including Obligations arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower or any Guarantor or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such Obligation is not
enforceable or allowable in such proceeding, and including all Obligations
arising from any extensions of credit under or in connection with the Loan
Documents from time to time, regardless whether any such Obligations are in
excess of the amount committed under or contemplated by the Loan Documents or
are made in circumstances in which any condition to extension of credit is not
satisfied) (all such Obligations are referred to, collectively, as the
“Guaranteed Obligations” and each as a “Guaranteed Obligation”). Without
limitation of the foregoing, any of the Guaranteed Obligations shall be and
remain Guaranteed Obligations entitled to the benefit of this Guaranty if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assign or otherwise transfer all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Guaranteed Obligations, to any other Person, in accordance with the
terms of the Credit Agreement. In furtherance of the foregoing, each Guarantor
jointly and severally (subject to Section 18, if applicable) agrees as follows.



--------------------------------------------------------------------------------

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guaranteed Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them at maturity or upon an Event of Default.
All payments made hereunder shall be made by each Guarantor in immediately
available funds in United States Dollars and shall be made without setoff,
counterclaim, withholding, or other deduction of any nature, except as may
otherwise be required by Law.

3. Obligations Absolute. The Guaranteed Obligations of the Guarantors hereunder
shall not be discharged or impaired or otherwise diminished by the failure,
default, omission, or delay, willful or otherwise, by any Lender, the
Administrative Agent, or any Borrower or any other obligor on any of the
Guaranteed Obligations, or by any other act or thing or omission or delay to do
any other act or thing which would vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or equity.
Each of the Guarantors agrees that the Guaranteed Obligations will be paid and
performed strictly in accordance with the terms of the Loan Documents. Without
limiting the generality of the foregoing, each Guarantor hereby consents to, at
any time and from time to time, and the joint and several (subject to
Section 18, if applicable) Guaranteed Obligations of each Guarantor hereunder
shall not be diminished, terminated, or otherwise similarly affected by any of
the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guaranteed Obligations and to the fullest extent of the
law regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of the Guaranteed Obligations, any of the terms of
the Loan Documents, or any rights of the Administrative Agent or the Lenders or
any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of, any of
the Guaranteed Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guaranteed
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document or any of the Guaranteed Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guaranteed Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against any Borrower or any other Person
under or in connection with any Loan Document or any of the Guaranteed
Obligations; any refusal of payment or performance of any of the Guaranteed
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guaranteed Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty,

 

- 2 -



--------------------------------------------------------------------------------

in preference to Guaranteed Obligations entitled to the benefits of this
Guaranty, or if any collections are applied to Guaranteed Obligations, any
application to particular Guaranteed Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guaranteed
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guaranteed Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guaranteed Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
any Borrower, or any other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Borrower or any other Person with respect to any Loan
Document or any of the Guaranteed Obligations; or any discharge by operation of
law or release of any Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guaranteed Obligations;

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guaranteed Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 7.1.10 of the Credit Agreement and each
Guarantor affirms that its Guaranteed Obligations hereunder shall continue
undiminished.

4. Waivers, etc. Subject to Section 18, if applicable, each of the Guarantors
hereby waives any defense to or limitation on its Guaranteed Obligations under
this Guaranty arising out of or based on any event or circumstance referred to
in Section 3 hereof. Without limitation and to the fullest extent permitted by
applicable law, each Guarantor waives each of the following:

 

- 3 -



--------------------------------------------------------------------------------

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guaranteed Obligations; any notice of the incurrence of any Guaranteed
Obligation; any notice of any default or any failure on the part of any Borrower
or any other Person to comply with any Loan Document or any of the Guaranteed
Obligations or any direct or indirect security for any of the Guaranteed
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of any Borrower or
any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
any Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guaranteed Obligations or any direct or indirect
security for any of the Guaranteed Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guaranteed Obligations or any direct or indirect
security for any of the Guaranteed Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including, but
not limited to, anti-deficiency laws, “one action” laws or the like), or by
reason of any election of remedies or other action or inaction by the
Administrative Agent or the Lenders, or any of them (including but not limited
to commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of collateral security for any of the Guaranteed
Obligations), which results in denial or impairment of the right of the
Administrative Agent or the Lenders, or any of them, to seek a deficiency
against any Borrower or any other Person or which otherwise discharges or
impairs any of the Guaranteed Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing guaranty of the Guarantors and
shall remain in full force and effect notwithstanding that no Guaranteed
Obligations may be outstanding from time to time. Upon termination of all
Commitments, the expiration of all Letters of Credit and indefeasible payment in
full of all Guaranteed Obligations (other than non-assessed contingent
reimbursement obligations), this Guaranty shall terminate; provided, however,
that this Guaranty shall continue to be effective or be reinstated, as the case
may be, any time any payment of any of the Guaranteed Obligations is rescinded,
recouped, avoided, or must otherwise be returned or released by any Lender or
Administrative Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, any

 

- 4 -



--------------------------------------------------------------------------------

Borrower or for any other reason whatsoever, all as though such payment had not
been made and was due and owing.

6. Subrogation. Each Guarantor waives and agrees it will not exercise any rights
against any Borrower or any other Guarantor arising in connection with, or any
collateral securing, the Guaranteed Obligations (including rights of
subrogation, contribution, and the like) until the Guaranteed Obligations have
been indefeasibly paid in full, and all Commitments have been terminated and all
Letters of Credit have expired. If, during the occurrence and continuance of an
Event of Default, any amount shall be paid to any Guarantor by or on behalf of
any Borrower or any other Guarantor by virtue of any right of subrogation,
contribution, or the like, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and shall be held in trust for the benefit of, the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement.

7. No Stay. If any declaration of default or acceleration or other exercise or
condition to exercise of rights or remedies under or with respect to any
Guaranteed Obligation shall at any time be stayed, enjoined, or prevented for
any reason (including, but not limited to, stay or injunction resulting from the
pendency against any Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their Guaranteed Obligations hereunder, the
Guaranteed Obligations shall be deemed to have been declared in default or
accelerated, and such other exercise or conditions to exercise shall be deemed
to have been taken or met.

8. Taxes. Each Guarantor agrees to comply with Section 4.7 of the Credit
Agreement as applied to such Guarantor and the Guaranteed Obligations.

9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 10.6 of the Credit Agreement. The Administrative Agent and
the Lenders may rely on any notice (whether or not made in a manner contemplated
by this Guaranty) purportedly made by or on behalf of a Guarantor, and the
Administrative Agent and the Lenders shall have no duty to verify the identity
or authority of the Person giving such notice.

10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.

11. Setoff, Default Payments by Borrowers.

 

- 5 -



--------------------------------------------------------------------------------

(a) Each Guarantor agrees to be bound by Section 8.2.3 of the Credit Agreement
as applied to such Guarantor.

(b) Upon the occurrence and during the continuation of any default under any
Guaranteed Obligation, if any amount shall be paid to any Guarantor by or for
the account of any Borrower, such amount shall be held in trust for the benefit
of each Lender and Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
when due and payable.

12. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and permitted assigns provided, however, that no Guarantor may assign
or transfer any of its rights or obligations hereunder or any interest herein
and any such purported assignment or transfer shall be null and void. Without
limitation of the foregoing, the Administrative Agent and the Lenders, or any of
them (and any successive assignee or transferee), from time to time may assign
or otherwise transfer all or any portion of its rights or obligations in
accordance with the Loan Documents (including all or any portion of any
commitment to extend credit), or any other Guaranteed Obligations, to any other
person and such Guaranteed Obligations (including any Guaranteed Obligations
resulting from extension of credit by such other Person under or in connection
with the Loan Documents) shall be and remain Guaranteed Obligations entitled to
the benefit of this Guaranty, and to the extent of its interest in such
Guaranteed Obligations such other Person shall be vested with all the benefits
in respect thereof granted to the Administrative Agent and the Lenders in this
Guaranty or otherwise.

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the laws of the State of New York.

(b) Certain Waivers. Each Guarantor hereby irrevocably:

(i) Certain Waivers; Submission to Jurisdiction. Each Guarantor hereby
irrevocably and unconditionally submits to the nonexclusive jurisdiction of any
New York state court or Federal court of the United States of America sitting in
New York City, and any appellate court thereof in any action or proceeding
arising out of or relating to this Guaranty or for recognition or enforcement of
any judgment, and irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court, or, to the fullest extent permitted by law, in such
federal court, and waives

 

- 6 -



--------------------------------------------------------------------------------

personal service of any and all process upon it and consents that all such
service of process be made by certified or registered mail directed to any
Borrower at the address provided for in the Credit Agreement and service so made
shall be deemed to be completed upon actual receipt thereof. Each Guarantor
waives any objection to jurisdiction and venue of any action instituted against
it as provided herein and agrees not to assert any defense based on lack of
jurisdiction or venue.

Each Guarantor hereby appoints a process agent, P. H. Glatfelter Company, as its
agent to receive on behalf of such party and its respective property, service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding (the “Process Agent”). Such service may be made by
mailing or delivering a copy of such process to any of the Guarantors in care of
the Process Agent at the Process Agent’s address, and each of the Guarantors
hereby authorizes and directs the Process Agent to receive such service on its
behalf. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions (or
any political subdivision thereof) by suit on the judgment or in any other
manner provided by law. Each Guarantor further agrees that it shall, for so long
as any Commitment, Letter of Credit or any Obligation of any Loan Party to the
Lenders remains outstanding, continue to retain Process Agent for the purposes
set forth in this Section 14. The Process Agent hereby accepts the appointment
of Process Agent by the Guarantors and agrees to act as Process Agent on behalf
of the Guarantors. The Process Agent has an address of, on the date hereof, that
of P. H. Glatfelter Company as reflected in the Credit Agreement.

(ii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

15. Severability; Modification to Conform to Law.

(a) It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability, without in any
manner affecting the validity or enforceability of such provision or provisions
in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and the Lenders, hereby confirm that it is the intention of all such
Persons that this Guaranty and the Guaranteed Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent and
the Lenders hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guaranty at any time shall be

 

- 7 -



--------------------------------------------------------------------------------

limited to the maximum amount as will result in the Guaranteed Obligations of
such Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means any proceeding of the
type referred to in the definition of Insolvency Proceeding in the Credit
Agreement or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lenders under or in respect of the Loan Documents.

(d) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s Guaranteed
Obligations hereunder as to each element of such assertion.

16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder and Assumption Agreement pursuant to
the Credit Agreement. No notice of the addition of any Guarantor shall be
required to be given to any pre-existing Guarantor and each Guarantor hereby
consents thereto.

17. Joint and Several Obligations. Subject to Section 18 hereof, if applicable,
the Guaranteed Obligations of the Guarantors under this Agreement are joint and
several obligations of the Guarantors, and each Guarantor hereby waives to the
full extent permitted by law any defense it may otherwise have to the payment
and performance of the Obligations that its liability hereunder is limited and
not joint and several. Each Guarantor acknowledges and agrees that the foregoing
waivers and those set forth below serve as a material inducement to the
agreement of the Administrative Agent and the Lenders to make the Loans, and
that the Administrative Agent and the Lenders are relying on each specific
waiver and all such waivers in entering into this Guaranty. The undertakings of
each Guarantor hereunder secure the Guaranteed Obligations of itself and the
other Guarantors. The Administrative Agent and the Lenders, or any of them, may,
in their sole discretion, elect to enforce this Guaranty against any Guarantor
without any duty or responsibility to pursue any other Guarantor and such an
election by the Administrative Agent and the Lenders, or any of them, shall not
be a defense to any action the Administrative Agent and the Lenders, or any of
them, may elect to take against any Guarantor. Each of the Lenders and
Administrative Agent hereby reserve all right against each Guarantor.

18. Obligations of Foreign Guarantors.

 

- 8 -



--------------------------------------------------------------------------------

(a) Notwithstanding the joint and several liability of the Guarantors organized
under the laws of a jurisdiction other than the United States (each, a “Foreign
Guarantor”) under this Guaranty or any other Loan Document, and notwithstanding
any other provision of this Guaranty or any other Loan Document, all Guaranteed
Obligations of each Foreign Guarantor under this Guaranty and any other Loan
Documents on account of principal and interest under the Loans and Reimbursement
Obligations and Letters of Credit Borrowings shall be limited to the principal
amount advanced to such Foreign Guarantor or its Subsidiaries and reimbursement
of draws under Letters of Credit issued for the account of such Foreign
Guarantor or its Subsidiaries and, in each case, interest thereon. Each Foreign
Guarantor shall be liable only for its pro rata share of all fees and expenses
and other sums due hereunder (other than principal and interest on the Loans)
based upon the ratio of the sum of Loans outstanding to and Letters of Credit
issued for such Foreign Guarantor to the total amount of Loans outstanding and
Letters of Credit issued hereunder.

(b) Any Foreign Guarantor may from time to time deliver a termination notice to
the Administrative Agent requesting that it no longer be a party to this
Guaranty. Such termination shall be effective two Business Days after receipt by
the Administrative Agent so long as all Guaranteed Obligations for which such
Foreign Guarantor is liable pursuant to Section 18(a) above have been paid in
full (including principal, interest and other amounts) and no Letter of Credit
issued for the account or benefit of such Foreign Guarantor is outstanding;
provided that, to the extent this Guaranty provides for the survival of certain
provisions upon termination hereof, such surviving provisions shall survive a
termination under this subsection with respect to any such Foreign Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with Borrowers and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Miscellaneous. (a) Generality of Certain Terms. As used in this Guaranty,
the terms “hereof,” “herein,” and terms of similar import refer to this Guaranty
as a whole and not to any particular term or provision; the term “including,” as
used herein, is not a term of limitation and means “including without
limitation.” (b) Amendments, Waivers. No amendment to or waiver of any provision
of this Guaranty, and no consent to any departure by any Guarantor herefrom,
shall in any event be effective unless in a writing manually signed by or on
behalf of the Administrative Agent and the Lenders. Any such waiver or consent
shall be effective only in

 

- 9 -



--------------------------------------------------------------------------------

the specific instance and for the specific purpose for which given. No delay or
failure of the Administrative Agent or the Lenders, or any of them, in
exercising any right or remedy under this Guaranty shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Administrative Agent and the
Lenders under this Guaranty are cumulative and not exclusive of any other rights
or remedies available hereunder, under any other agreement or instrument, by
law, or otherwise. (c) Telecommunications. Each Lender and Administrative Agent
shall be entitled to rely on the authority of any individual making any
facsimile or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof. (d) Expenses. Subject to Section 18, if
applicable, each Guarantor unconditionally agrees to pay all costs and expenses,
including reasonable attorney’s fees incurred by the Administrative Agent or any
of the Lenders in enforcing this Guaranty against any Guarantor and each
Guarantor shall pay and indemnify the Administrative Agent and any Lender from
and against any and all claims, demands, liabilities, damages, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel, but excluding taxes) which the Administrative Agent or any Lender may
incur or be subject to as a consequence, direct or indirect, arising out of this
Guaranty or any document, instrument or agreement relating to any of the
Guaranteed Obligations, other than as a sole result of (i) the gross negligence
or willful misconduct of the Administrative Agent or the Lender as determined by
a final judgment of a court of competent jurisdiction or (ii) the wrongful
dishonor by the Administrative Agent or any Lender of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority. (e) Prior Understandings.
This Guaranty and the Credit Agreement constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and supersede any and
all other prior and contemporaneous understandings and agreements. (f) Survival.
All representations and warranties of the Guarantors made in connection with
this Guaranty shall survive, and shall not be waived by, the execution and
delivery of this Guaranty, any investigation by or knowledge of the
Administrative Agent and the Lenders, or any of them, any extension of credit,
or any other event or circumstance whatsoever.

[SIGNATURE PAGE FOLLOWS]

 

- 10 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 OF CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GLATFELTER PULP WOOD COMPANY By:       Name:   Title:

 

GLATFELTER HOLDINGS, LLC By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(R)

FORM OF

REVOLVING CREDIT NOTE

 

$                                            ,        

FOR VALUE RECEIVED, the undersigned, P. H. GLATFELTER COMPANY, a Pennsylvania
corporation, and the other Borrowers signatory hereto (collectively, the
“Borrowers”), jointly and severally, hereby promise to pay to the order of
                                         
                                             (the “Lender”), the lesser of
(i) the principal sum of                                          
                                                                        
(US$                    ), and (ii) the aggregate unpaid principal balance of
all Revolving Credit Loans made by the Lender to the Borrowers pursuant to the
Amended and Restated Credit Agreement, dated as of November __, 2011, among the
Borrowers, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, and PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent (hereinafter referred to in such capacity as the “Administrative Agent”)
(as amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), payable by 11:00 a.m. on the Expiration Date, together with
interest the unpaid principal balance hereof from time to time outstanding from
the date hereof at the rate or rates per annum specified by the Borrowers
pursuant to, or as otherwise provided in, the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. Upon the occurrence and during the continuation of an Event of
Default, the Borrowers shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this Revolving Credit Note
and all other obligations due and payable to the Lender pursuant to the Credit
Agreement and the other Loan Documents at a rate per annum as set forth in the
Credit Agreement. Such interest will accrue before and after any judgment has
been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 500 First Avenue, 3rd Floor, Pittsburgh, PA 15219, Attn: Rini Davis,
Assistant Vice President, unless otherwise directed in writing by the holder
hereof or provided in the Credit Agreement, in lawful money of the United States
of America in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is subject to
the provisions (including, but not limited to, the limitations set forth in
Section 10.18 of the Credit Agreement (Nature of Foreign Borrower Obligations)
if applicable), and is entitled to the benefits of, the Credit Agreement and
other Loan Documents, including the representations, warranties, covenants,
conditions, security interests, and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on



--------------------------------------------------------------------------------

account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrowers waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.

This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the laws of the
State of New York.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

- 2 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 OF REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.

 

P.H. GLATFELTER COMPANY By:    

Name:

 

Title:

 

 

PHG TEA LEAVES, INC. By:    

Name:

 

Title:

 

 

GLATFELTER GERNSBACH GMBH & CO. KG

By:

  Glatfelter Verwaltungsgesellschaft mbH,
its General Partner By:    

Name:

 

Title:

 

 

GLATFELTER VERWALTUNGSGESELLSCHAFT MBH By:    

Name:

 

Title:

 

 

GLATFELTER LYDNEY, LTD. By:    

Name:

 

Title:

 

 

MOLLANVICK, INC. By:    

Name:

 

Title:

 

 

- 3 -



--------------------------------------------------------------------------------

GLATFELTER FALKENHAGEN GMBH By:    

Name:

 

Title:

 

 

GLATFELTER FALKENHAGEN HOLDING GMBH By:    

Name:

 

Title:

 

 

GLATFELTER CANADA INC. By:    

Name:

 

Title:

 

 

GLATFELTER GATINEAU LTÉE By:    

Name:

 

Title:

 

 

GLATFELTER CAERPHILLY LTD. By:    

Name:

 

Title:

 

[Revolving Credit Note — signature page]

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT 1.1(S)

FORM OF

SWING LOAN NOTE

$30,000,000.00                                                                 
                                         
                                            _____________, _______

FOR VALUE RECEIVED, the undersigned, P. H. GLATFELTER COMPANY, a Pennsylvania
corporation, and the other Borrowers signatory hereto (collectively, the
“Borrowers”), jointly and severally, hereby unconditionally promise to pay to
the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), the lesser of
(i) the principal sum of THIRTY MILLION DOLLARS (US$30,000,000.00), and (ii) the
aggregate unpaid principal balance of all Swing Loans made by the Lender to the
Borrowers pursuant to Section 2.5.2 of the Amended and Restated Credit
Agreement, dated as of November ___, 2011, among the Borrowers, the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto, and
PNC Bank, National Association, as Administrative Agent for the Lenders
(hereinafter referred to in such capacity as the “Administrative Agent”) (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), payable with respect to each Swing Loan evidenced hereby on
the earlier of (i) demand by the Lender or (ii) by 11:00 a.m. Pittsburgh time on
the Expiration Date, or at such other time specified in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding hereunder from the date hereof at the rate
per annum and on the date(s) provided in the Credit Agreement. Upon the
occurrence and during the continuation of an Event of Default, the Borrowers
shall pay interest on the entire principal amount of the then outstanding Swing
Loans evidenced by this Note at a rate per annum as set forth in the Credit
Agreement. Such interest will accrue before and after any judgment has been
entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 500 First Avenue, 3rd Floor, Pittsburgh, PA 15219, Attn: Rini Davis,
Assistant Vice President, unless otherwise directed in writing by the holder
hereof, in lawful money of the United States of America in immediately available
funds.

This Note is the Swing Loan Note referred to in, and is subject to the
provisions (including, but not limited to, the limitations set forth in
Section 10.18 of the Credit Agreement (Nature of Foreign Borrower Obligations)
if applicable), and is entitled to the benefits of, the Credit Agreement and
other Loan Documents, including the representations, warranties, covenants or
conditions contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
demand or otherwise, on account of principal hereof prior to maturity upon the
terms and conditions therein specified. All capitalized terms used herein shall,
unless otherwise defined herein, have the same meanings given to such



--------------------------------------------------------------------------------

terms in the Credit Agreement. The Borrowers waive presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note and the Credit
Agreement.

The Borrowers acknowledge and agree that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Note
without prior notice to the Borrowers.

This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the laws of the
State of New York.

The Borrowers acknowledge and agree that a telecopy transmission to
Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of Borrowers shall constitute effective and binding execution
and delivery hereof by Borrowers.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.

P.H. GLATFELTER COMPANY By:     Name:   Title:  

PHG TEA LEAVES, INC. By:     Name:   Title:  

GLATFELTER GERNSBACH GMBH & CO. KG By:  

Glatfelter Verwaltungsgesellschaft mbH,

its General Partner

By:     Name:   Title:  

GLATFELTER

VERWALTUNGSGESELLSCHAFT MBH

By:     Name:   Title:  

GLATFELTER LYDNEY, LTD. By:     Name:   Title:  

MOLLANVICK, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------



GLATFELTER FALKENHAGEN GMBH By:     Name:   Title:  

GLATFELTER FALKENHAGEN HOLDING GMBH

By:     Name:   Title:  

GLATFELTER CANADA INC.

By:     Name:   Title:  

GLATFELTER GATINEAU LTÉE

By:     Name:   Title:  

GLATFELTER CAERPHILLY LTD.

By:     Name:   Title:  

 

[Swing Loan Note – signature page]



--------------------------------------------------------------------------------

EXHIBIT 2.4

FORM OF LOAN REQUEST

Date:                    

 

TO:   

PNC Bank, National Association, as Administrative Agent

PNC Firstside Center

500 First Avenue, 3rd Floor

Pittsburgh, PA 15219

Telephone No.: (412) 762-7638

Telecopier No.: (412) 762-8672

Attention: Rini Davis

FROM:            _________________ RE:    Amended and Restated Credit Agreement
(as it may be amended, restated, modified or supplemented, the “Agreement”)
dated as of November     , 2011, by and among P. H. Glatfelter Company, the
other Borrowers party thereto (collectively, “Borrowers”), the Guarantors party
thereto, the Lenders party thereto and PNC Bank, National Association, as
Administrative Agent for the Lenders (the “Administrative Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

 

A. Pursuant to Section [2.4] [3.2] of the Agreement, the undersigned [Borrower]
[Borrower Agent] irrevocably requests [check one line under 1(a) below and fill
in blank space next to the line as appropriate]:

 

   1.(a)            A new Revolving Credit Loan OR   

__

  A new Swing Loan OR    __   Renewal of the Euro-Rate Option applicable to an
outstanding Revolving Credit Loan, originally made on                     ,
         OR    __   Conversion of the Base Rate Option applicable to an
outstanding Revolving Credit Loan, originally made on                      to a
Revolving Credit Loan to which the Euro-Rate Option applies, OR



--------------------------------------------------------------------------------

  __    Conversion of the Euro-Rate Option applicable to an outstanding
Revolving Credit Loan originally made on                     ,          to a
Revolving Credit Loan to which the Base Rate Option applies.

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(b) below and fill in blank spaces in line next to line]:

 

  1.(b)(i)         Under the Base Rate Option. Such Loan shall have a Borrowing
Date of                     ,          (which date shall be (i) one (1) Business
Day subsequent to the Business Day of receipt by the Administrative Agent by
10:30 a.m. Pittsburgh time of this Loan Request for making a new Revolving
Credit Loan to which the Base Rate Option applies, or (ii) the last day of the
preceding Interest Period under the Euro-Rate Option if a Loan to which the
Euro-Rate Option applies is being converted to a Loan to which the Base Rate
Option applies).                          OR   (ii)         Under the Euro-Rate
Option. Such Loan shall have a Borrowing Date of                      (which
date shall be (i) three (3) Business Days subsequent to the Business Day of
receipt by the Administrative Agent by 10:30 a.m. Pittsburgh time of this Loan
Request for making a new Revolving Credit Loan in Dollars to which the Euro-Rate
Option applies, renewing a Loan in Dollars to which the Euro-Rate Option
applies, or converting a Loan to which the Base Rate Option applies to a Loan to
which the Euro-Rate Option applies, (ii) four (4) Business Days subsequent to
the Business Day of receipt by the Administrative Agent by 10:30 a.m. Pittsburgh
time of this Loan Request for making a new Revolving Credit Loan in an Optional
Currency, or renewing a Loan in an Optional Currency, or (iii) one (1) Business
Day subsequent to the last day of the preceding Interest Period if a Loan to
which the Euro-Rate Option applies is being convert to a Loan to which the Base
Rate Option applies).

[Check one line under 2 below and fill in blank spaces in the line checked]

 

   2. (a)            Such Loan is in Dollars and in the principal amount of     
$                     or the principal amount to be renewed or converted is     
$                            OR  

 

2



--------------------------------------------------------------------------------

   (b)                   Such Loan is in                              [identify
Optional Currency] and in the principal amount of
                                        , or the principal amount of such
Optional Currency to be renewed is                                          .

[(1) Revolving Credit Loans under Section 2.4 not to be less than $2,000,000.00
and in increments of $100,000.00 if in excess thereof for each Borrowing Tranche
to which the Euro-Rate Option applies and not less than the lesser of
$2,000,000.00 or the maximum amount available for each Borrowing Tranche to
which the Base Rate Option applies]

 

  3. [Complete blank below if the Borrower is selecting the Euro-Rate Option]:

Such Loan shall have an Interest Period of [one, two, three, or six] Month(s).

____________________________

 

  4. [Complete blank below if the Borrower is selecting a Loan in Optional
Currency]:

Such Loan shall have an Interest Period of [one or two] Month(s).

____________________________

 

  5. [If a new Loan]

The proceeds of the Loan shall be advanced to the following Borrower(s):

 

 

B. As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): all of Borrowers’ representations and warranties
therein are true and correct in all material respects (except representations
and warranties which expressly relate solely to an earlier date or time, which
representations and warranties were true and correct in all material respects on
and as of the specific dates or times referred to therein); no Event of Default
or Potential Default has occurred and is continuing or shall exist; and the
making of any Revolving Credit Loan shall not cause the aggregate Revolving
Credit Loans, plus Swing Loans plus the Letters of Credit Obligations to exceed
the aggregate Revolving Credit Commitments.

C.     The undersigned hereby irrevocably requests [check one line under
paragraph 1 below and fill in blank space next to the line as appropriate]:

1. ______ Funds to be deposited into PNC bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$                    .

______ Funds to be wired per the following wire instructions:

$____________________ Amount of Wire Transfer

 

3



--------------------------------------------------------------------------------

Bank Name:  

 

 

ABA:  

 

 

Account Number:  

 

 

Account Name:  

 

 

Reference:  

 

                 Funds to be wired per the attached Funds Flow (multiple wire
transfers)

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]

The undersigned certifies to the Administrative Agent as to the accuracy of the
foregoing.

 

    [NAME OF BORROWER]   Date:                     , 201        

 

  [(SEAL)]     By:         Title:    

 



--------------------------------------------------------------------------------

EXHIBIT 6.1.4

See opinion letters of counsel of the Loan Parties dated as of the Closing Date
and included in the closing package.

 

1



--------------------------------------------------------------------------------

EXHIBIT 7.2.6

FORM OF ACQUISITION COMPLIANCE CERTIFICATE

In accordance with the provisions of Section 7.2.6 of the Amended and Restated
Credit Agreement dated as of November ___, 2011, as amended, restated and
otherwise modified through the date hereof (the “Credit Agreement”) by and among
P. H. Glatfelter Company (the “Company”), the other Borrowers party thereto
(collectively, the “Borrowers”), PNC Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties thereto
from time to time, I, _______________, the ____________________ and authorized
officer of the Company, on behalf of all of the Borrowers, do hereby certify to
the Administrative Agent and Lenders as follows:

(a) The representations and warranties made by the Borrowers and other Loan
Parties in Section 5 of the Credit Agreement and in the other Loan Documents are
true in all material respects with the same effect as though such
representations and warranties are made on and as of this date (except
representations and warranties which expressly relate solely to an earlier date
or time, which remain true in all material respects as of such date or time);

(b) No Event of Default or Potential Default has occurred or now exists, or will
occur after giving effect to the proposed Permitted Acquisition; and

(c) After giving effect to the proposed Permitted Acquisition, on a pro forma
basis, the Borrowers will continue to be in compliance with the financial
covenants set forth in Section 7.2 of the Credit Agreement as more fully set
forth below and on Annex 1 hereto:

 

      Actual    Required Leverage Ratio      

ratio of Consolidated Total Net Debt

        

 

   divided by       Consolidated Adjusted EBITDA         

 

   Leverage Ratio       not more than


3.50 to 1.001

  

 

   Interest Coverage Ratio       ratio of Consolidated EBITDA       divided by
        

 

  

consolidated interest expense

(excluding Timberland Installment

Sale Interest Expense)

        

 

   Interest Coverage Ratio       not less than
3.50 to 1.002   

 

  

 

1 

Refer to Section 7.2.15 of Credit Agreement to determine applicable maximum
ratio.

2 

Refer to Section 7.2.16 of Credit Agreement.

 

1



--------------------------------------------------------------------------------

    

Actual

  

Required

Minimum Liquidity of the Company (as applicable)3

sum of (a) availability under the Revolving

Credit Commitments after deducting therefrom

the Dollar Equivalent Revolving Facility Usage

        

 

         plus      

(b) cash and Permitted Investments of the types

described in clauses (i) through (vi) of the

definition of Permitted Investments

      not less than


outstanding balance
below

  

 

  

remaining outstanding balance of the 2006

Senior Notes and 2010 Senior Notes

        

 

  

Attached hereto as Annex 1 are calculations supporting the figures reported
above.

Any capitalized terms which are used in this Certificate and which are not
defined herein, but which are defined in the above-described Credit Agreement,
shall have the meanings given to those terms in the Credit Agreement.

IN WITNESS WHEREOF, I have executed this Certificate the _____ day of
___________.

By:_________________________________

___________ of the Company, on behalf

of all the Borrowers

 

 

3 

Refer to Section 7.2.17 to determine applicability of this financial covenant.

 

2



--------------------------------------------------------------------------------

EXHIBIT 7.3.3

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

In accordance with the provisions of Section 7.3.3 of the Amended and Restated
Credit Agreement dated as of November ___, 2011, as amended, restated and
otherwise modified through the date hereof (the “Credit Agreement”) by and among
P. H. Glatfelter Company (the “Company”), the other Borrowers party thereto
(collectively, the “Borrowers”), PNC Bank, National Association, as
Administrative Agent (the “Agent”), and the other parties thereto from time to
time, I, _______________, the ____________________ and authorized officer of the
Company, on behalf of all of the Borrowers, do hereby certify to the
Administrative Agent and Lenders as follows:

(a) The representations and warranties made by the Borrowers and other Loan
Parties in Section 5 of the Credit Agreement and in the other Loan Documents are
true in all material respects with the same effect as though such
representations and warranties are made on and as of this date (except
representations and warranties which expressly relate solely to an earlier date
or time, which remain true in all material respects as of such date or time);

(b) No Event of Default or Potential Default has occurred or now exists; and

(c) The Company, on a consolidated basis, is in compliance with the financial
covenants set forth in Section 7.2 of the Credit Agreement as more fully set
forth below and on Annex 1 hereto:

 

     Actual    Required Leverage Ratio       ratio of Consolidated Total Net
Debt         

 

  

divided by

     

Consolidated Adjusted EBITDA

        

 

  

Leverage Ratio

      not more than
3.50 to 1.001   

 

   Interest Coverage Ratio      

ratio of Consolidated EBITDA

        

 

   divided by      

consolidated interest expense

(excluding Timberland Installment

Sale Interest Expense)

  

 

   Interest Coverage Ratio       not less than
3.50 to 1.002   

 

  

 

1 

Refer to Section 7.2.15 of Credit Agreement.

2 

Refer to Section 7.2.16 of Credit Agreement.

 

1



--------------------------------------------------------------------------------

    

Actual

  

Required

Minimum Liquidity (as applicable)3

sum of (a) availability under the Revolving

Credit Commitments after deducting therefrom

the Dollar Equivalent Revolving Facility Usage

        

 

   plus      

(b) cash and Permitted Investments of the types

described in clauses (i) through (vi) of the

definition of Permitted Investments

      not less than
outstanding balance
below   

 

  

remaining outstanding balance of the 2006

Senior Notes and 2010 Senior Notes

        

 

  

Attached hereto as Annex 1 are calculations supporting the figures reported
above.

Any capitalized terms which are used in this Certificate and which are not
defined herein, but which are defined in the above-described Credit Agreement,
shall have the meanings given to those terms in the Credit Agreement.

IN WITNESS WHEREOF, I have executed this Certificate the _____ day of
___________.

By:_________________________________

___________ of the Company, on behalf

of all of the Borrowers

 

 

3 

Refer to Section 7.2.17 to determine applicability of this financial covenant.

 

2